Exhibit 10.1
Execution Copy
DIEBOLD, INCORPORATED,
THE SUBSIDIARY BORROWERS,

 
CREDIT AGREEMENT
dated as of October 19, 2009
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
and
THE LENDERS PARTY HERETO
 
J.P. MORGAN SECURITIES INC.,
PNC CAPITAL MARKETS LLC
and
U.S. BANK NATIONAL ASSOCIATION,
as Joint Lead Arrangers and Bookrunners
PNC BANK, NATIONAL ASSOCIATION
and
U.S. BANK NATIONAL ASSOCIATION,
as Syndication Agents
BANK OF AMERICA, N.A.,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Documentation Agents

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              ARTICLE I — DEFINITIONS     1  
1.1.
  Defined Terms     1  
1.2.
  Rules of Construction     21  
1.3.
  Accounting Terms; GAAP     21  
 
            ARTICLE II — THE CREDITS     22  
2.1.
  The Commitments     22  
2.2.
  Repayment of Loans; Evidence of Debt     22  
2.3.
  Procedures for Borrowing     23  
2.4.
  Termination or Reduction of Increases of Revolving Credit Commitments     24  
2.5.
  Facility and Administrative Agent Fees     26  
2.6.
  Optional and Mandatory Principal Payments on All Loans     26  
2.7.
  Conversion and Continuation of Outstanding Advances     27  
2.8.
  Interest Rates, Interest Payment Dates; Interest and Fee Basis     28  
2.9.
  Rates Applicable After Default     28  
2.10.
  Pro Rata Payment, Method of Payment     29  
2.11.
  Telephonic Notices     30  
2.12.
  Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions     30  
2.13.
  Lending Installations     30  
2.14.
  Non-Receipt of Funds by the Administrative Agent     30  
2.15.
  Facility Letters of Credit     31  
2.16.
  Swing Loans     36  
2.17.
  Defaulting Lenders     37  
2.18.
  Guaranties     39  
 
            ARTICLE III — CHANGE IN CIRCUMSTANCES, TAXES     40  
3.1.
  Yield Protection     40  
3.2.
  Changes in Capital Adequacy Regulations     40  
3.3.
  Availability of Types of Advances     41  
3.4.
  Funding Indemnification     41  
3.5.
  Lender Statements; Survival of Indemnity     41  
3.6.
  Taxes     42  
3.7.
  Substitution of Lender     44  
 
            ARTICLE IV — CONDITIONS PRECEDENT     45  
4.1.
  Closing Conditions     45  
4.2.
  Each Advance     46  
 
            ARTICLE V — REPRESENTATIONS AND WARRANTIES     46  
5.1.
  Corporate Existence and Standing     46  
5.2.
  Authorization and Validity     46  
5.3.
  No Conflict; Government Consent     47  
5.4.
  Financial Statements     47  
5.5.
  Material Adverse Change     47  

i



--------------------------------------------------------------------------------



 



             
5.6.
  Taxes     47  
5.7.
  Litigation and Guarantee Obligations     47  
5.8.
  Subsidiaries     48  
5.9.
  ERISA     48  
5.10.
  Accuracy of Information     48  
5.11.
  Regulations T, U and X     48  
5.12.
  Material Agreements     49  
5.13.
  Compliance With Laws; Properties     49  
5.14.
  Plan Assets; Prohibited Transactions     49  
5.15.
  Environmental Matters     49  
5.16.
  Investment Company Act     49  
5.17.
  Subsidiary Borrowers     49  
5.18.
  Insurance     50  
5.19.
  Ownership of Properties     50  
5.20.
  Labor Controversies     50  
5.21.
  Burdensome Obligations     50  
 
            ARTICLE VI — COVENANTS     50  
6.1.
  Financial Reporting     50  
6.2.
  Use of Proceeds     51  
6.3.
  Notice of Default     51  
6.4.
  Conduct of Business     52  
6.5.
  Taxes     52  
6.6.
  Insurance     52  
6.7.
  Compliance with Laws     52  
6.8.
  Properties; Inspection     52  
6.9.
  Merger     52  
6.10.
  Sale of Assets     53  
6.11.
  Investments and Acquisitions     53  
6.12.
  Liens     54  
6.13.
  Affiliates     54  
6.14.
  Indebtedness of Certain Subsidiaries     55  
6.15.
  Limitation on Restrictions on Subsidiary Distributions     55  
6.16.
  Financial Contracts     56  
6.17.
  Total Net Debt to Capitalization Ratio     56  
6.18.
  Interest Coverage Ratio     56  
 
            ARTICLE VII — DEFAULTS     56  
 
            ARTICLE VIII — ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES     58
 
8.1.
  Acceleration     58  
8.2.
  Amendments     59  
8.3.
  Preservation of Rights     61  
 
            ARTICLE IX — GUARANTEE     61  
9.1.
  Guarantee     61  
9.2.
  No Subrogation     62  
9.3.
  Amendments, etc. with respect to the Obligations; Waiver of Rights     62  
9.4.
  Guarantee Absolute and Unconditional     63  

ii



--------------------------------------------------------------------------------



 



             
9.5.
  Reinstatement     63  
9.6.
  Payments     64  
 
            ARTICLE X — GENERAL PROVISIONS     64  
10.1.
  Survival of Representations     64  
10.2.
  Governmental Regulation     64  
10.3.
  Taxes     64  
10.4.
  Headings     64  
10.5.
  Entire Agreement     64  
10.6.
  Several Obligations; Benefits of this Agreement     64  
10.7.
  Expenses; Indemnification     64  
10.8.
  Accounting     65  
10.9.
  Severability of Provisions     65  
10.10.
  Nonliability of Lenders     65  
10.11.
  Confidentiality     66  
10.12.
  Nonreliance     67  
10.13.
  USA PATRIOT Act     67  
10.14.
  Interest Rate Limitation     67  
 
            ARTICLE XI — THE ADMINISTRATIVE AGENT     67  
 
            ARTICLE XII — SETOFF; ADJUSTMENTS AMONG LENDERS     69  
12.1.
  Setoff     69  
12.2.
  Ratable Payments     69  
 
            ARTICLE XIII — BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS    
70  
13.1.
  Successors and Assigns     70  
13.2.
  Dissemination of Information     72  
13.3.
  Tax Treatment     72  
 
            ARTICLE XIV — NOTICES     73  
14.1.
  Notices     73  
14.2.
  Change of Address     73  
 
            ARTICLE XV — COUNTERPARTS     73  
 
           
ARTICLE XVI — CHOICE OF LAW, CONSENT TO JURISDICTION, WAIVER OF JURY TRIAL,
JUDGMENT CURRENCY
    74  
16.1.
  Choice of Law     74  
16.2.
  Waiver of Jury Trial     74  
16.3.
  Submission to Jurisdiction; Waivers     74  
16.4.
  Acknowledgments     75  
16.5.
  Power of Attorney     75  
16.6.
  Judgment     75  

iii



--------------------------------------------------------------------------------



 



EXHIBITS
EXHIBIT A — PRICING SCHEDULE
EXHIBIT B — ASSIGNMENT AND ASSUMPTION AGREEMENT
EXHIBIT C — DOMESTIC SUBSIDIARY BORROWER OPINION OF COUNSEL
EXHIBIT D — FOREIGN SUBSIDIARY BORROWER OPINION OF COUNSEL
EXHIBIT E — GUARANTY
EXHIBIT F — JOINDER AGREEMENT
EXHIBIT G — MANDATORY COSTS
EXHIBIT H — REVOLVING CREDIT NOTE
EXHIBIT I — OPINION OF COUNSEL
EXHIBIT J — WRITTEN TRANSFER INSTRUCTIONS
EXHIBIT K — COMPLIANCE CERTIFICATE
SCHEDULES
SCHEDULE 1.1(a) — COMMITMENTS
SCHEDULE 1.1(b) — SUBSIDIARY BORROWERS
SCHEDULE 5.7 — LITIGATION
SCHEDULE 5.8 — SUBSIDIARIES
SCHEDULE 6.12 — LIENS

iv



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     THIS CREDIT AGREEMENT (this “Agreement”), dated as of October 19, 2009, is
among DIEBOLD, INCORPORATED, an Ohio corporation (the “Company”), the SUBSIDIARY
BORROWERS (as hereinafter defined) from time to time parties hereto (together
with the Company, the “Borrowers”), the lenders from time to time parties hereto
(the “Lenders”), and JPMORGAN CHASE BANK, N.A., a national banking association,
as Administrative Agent.
          The parties hereto agree as follows:
ARTICLE I
DEFINITIONS
     1.1 Defined Terms. As used in this Agreement, the following terms shall
have the following meanings:
     “Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Company or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any Person or division thereof, whether through purchase of
assets, merger or otherwise or (ii) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes) of the Voting Stock of any Person.
     “Advance” means a borrowing hereunder (or conversion or continuation
thereof) consisting of the aggregate amount of the several Loans or Facility
Letters of Credit of the same Type and, in the case of Multicurrency Loans, in
the same Agreed Currency and for the same Interest Period, and further, in the
case of Fixed Rate Loans, for the same Interest Period, made by the Lenders on
the same Borrowing Date (or converted or continued by the Lenders on the same
date of conversion or continuation).
     “Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of Voting Stock of the controlled Person or possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
Capital Stock, by contract or otherwise.
     “Administrative Agent” means JPMorgan Chase in its capacity as contractual
representative of the Lenders pursuant to Article XI, and not in its individual
capacity as a Lender, and any successor Administrative Agent appointed pursuant
to Article XI.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Aggregate Commitments” means the aggregate amount, calculated using the
Dollar Equivalent Amount thereof, of the Commitments of all Lenders.
     “Aggregate Euro Revolving Credit Commitments” means the aggregate amount,
stated in Euro, of the Euro Revolving Credit Commitments of all of the Euro
Lenders.

1



--------------------------------------------------------------------------------



 



     “Aggregate Euro Revolving Credit Outstandings” means as at any date of
determination with respect to any Euro Lender, the sum of the aggregate unpaid
principal amount of such Lender’s Euro Revolving Credit Loans on such date and
the amount of such Lender’s Pro Rata Share of the Euro Facility Letter of Credit
Obligations and Euro Swing Loans on such date, both stated in Euro based on the
Euro Equivalent Amount.
     “Aggregate Revolving Credit Outstandings” means as at any date of
determination with respect to any Revolving Credit Lender, the sum of the Dollar
Equivalent Amount on such date of the aggregate unpaid principal amount of such
Lender’s Revolving Credit Loans on such date and the Dollar Equivalent Amount on
such date of the amount of such Lender’s Pro Rata Share of the Facility Letter
of Credit Obligations and Swing Loans on such date.
     “Aggregate U.S. Revolving Credit Commitments” means the aggregate amount,
stated in U.S. Dollars, of the U.S. Revolving Credit Commitments of all of the
U.S. Lenders.
     “Aggregate U.S. Revolving Credit Outstandings” means as at any date of
determination with respect to any U.S. Lender, the sum of the aggregate unpaid
principal amount of such Lender’s U.S. Revolving Credit Loans on such date and
the amount of such Lender’s Pro Rata Share of the U.S. Facility Letter of Credit
Obligations and U.S. Swing Loans on such date, both stated in U.S. Dollars.
     “Agreed Currencies” means (i) Dollars, (ii) the Euro, and (iii) any other
Eligible Currency which a Borrower requests the Administrative Agent to include
as an Agreed Currency hereunder and which is a currency all of the Euro Lenders
and the Administrative Agent agree to make Euro Loans in (and, for the avoidance
of doubt, the making of a Euro Loan or issuance of any Euro Facility Letter of
Credit denominated in any currency shall be deemed to evidence such agreement
with respect to such currency).
     “Agreement” means this credit agreement, as it may be amended or modified
and in effect from time to time.
     “Agreement Currency” is defined in Section 16.6.
     “Alternate Base Rate” means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the Eurodollar
Adjusted Base Rate for a one month Interest Period on such day (or if such day
is not a Business Day, the immediately preceding Business Day) plus 1%, provided
that, for the avoidance of doubt, the Eurodollar Adjusted Base Rate for any day
shall be based on the rate appearing on the Reuters Screen LIBOR01 Page (or on
any successor or substitute page) at approximately 11:00 a.m. London time on
such day (without any rounding). Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Eurodollar
Adjusted Base Rate shall be effective from and including the effective date of
such change in the Prime Rate, the Federal Funds Effective Rate or the
Eurodollar Adjusted Base Rate, respectively.
     “Applicable Margin” means the amounts set forth in the Pricing Schedule on
Exhibit A hereto.
     “Article” means an article of this Agreement unless another document is
specifically referenced.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 13.1), and accepted by the Administrative Agent,
substantially in the form of Exhibit B or any other form approved by the
Administrative Agent.

2



--------------------------------------------------------------------------------



 



     “Authorized Officer” means, with respect to any Borrower, any of the
president, the chief executive officer, any Designated Financial Officer or the
secretary of the Company or any other Person designated by any of the foregoing
in writing to the Administrative Agent from time to time to act on behalf of any
Borrower (or, if so designated, a specific Borrower) which designation has not
been rescinded in writing, in each case acting singly, provided that two
Authorized Officers shall be required to modify the wiring instructions for any
Advance.
     “Available Foreign Currencies” means the Agreed Currencies other than
Dollars.
     “Board of Directors” means: (1) with respect to a corporation, the board of
directors of the corporation or such directors or committee serving a similar
function; (2) with respect to a limited liability company, the board of managers
of the company or such managers or committee serving a similar function;
(3) with respect to a partnership, the Board of Directors of the general partner
of the partnership; and (4) with respect to any other Person, the managers,
directors, trustees, board or committee of such Person or its owners serving a
similar function.
     “Borrowers” is defined in the preamble hereto.
     “Borrowing Date” means any Business Day specified in a notice pursuant to
Section 2.3, 2.15 or 2.16 as a date on which a Borrower requests the Lenders to
make Loans hereunder or, with respect to the issuance of any Facility Letter of
Credit, the date the applicable Issuer issues such Facility Letter of Credit.
     “Business Day” means (i) with respect to any borrowing, payment or rate
selection of Multicurrency Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Chicago, London and New York for the conduct
of substantially all of their commercial lending activities and on which
dealings in Dollars, Euros and, if another Agreed Currency is relevant, such
other Agreed Currency or Currencies are carried on in the London interbank
market, (ii) if the Advances which are the subject of such borrowing, payment or
rate selection are denominated in Euro, a day which is also a day on which the
Trans-European Automated Real-Time Gross Settlement Express Transfer
(TARGET) System, or any successor thereto, is open, and (iii) for all other
purposes, a day (other than a Saturday or Sunday) on which banks generally are
open in Chicago, London and New York for the conduct of substantially all of
their commercial lending activities.
     “Capital Stock” means (i) in the case of any corporation, all capital stock
and any securities exchangeable for or convertible into capital stock and any
warrants, rights or other options to purchase or otherwise acquire capital stock
or such securities or any other form of equity securities, (ii) in the case of
an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (iii) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited) and (iv) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person.
     “Capitalized Lease” of a Person means any lease of Property by such Person
as lessee which would be capitalized on a balance sheet of such Person prepared
in accordance with GAAP.
     “Capitalized Lease Obligations” of a Person means the amount of the
obligations of such Person under Capitalized Leases which would be shown as a
liability on a balance sheet of such Person prepared in accordance with GAAP.

3



--------------------------------------------------------------------------------



 



     “Cash Equivalents” means (i) securities issued directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof), (ii) Dollar denominated time
deposits, certificates of deposit and bankers’ acceptances of (x) any Lender or
(y) any bank whose short-term commercial paper rating from S&P is at least
investment grade or the equivalent thereof (any such bank, an “Approved
Lender”), (iii) commercial paper issued by any Lender or Approved Lender or by
the parent company of any Lender or Approved Lender and commercial paper issued
by, or guaranteed by, any industrial or financial company with a short-term
commercial paper rating of at least investment grade or the equivalent thereof,
(iv) investment grade bonds and preferred stock of investment grade companies,
including but not limited to municipal bonds, corporate bonds, treasury bonds,
etc., (v) foreign Investments that are of similar type of, and that have a
rating comparable to, any of the Investments referred to in the preceding
clauses (i) through (iv) above, (vi) investments in money market funds
substantially all the assets of which are comprised of securities of the types
described in clauses (i) through (v) above and (vii) other securities and
financial instruments which offer a security comparable to those listed above.
     “Change of Control” means (i) a majority of the members of the Board of
Directors of the Company shall not be Continuing Directors; or (ii) any Person,
including a “group” (within the meaning of Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended) which includes such Person, shall
purchase or otherwise acquire, directly or indirectly, beneficial ownership of
Voting Stock of the Company and, as a result of such purchase or acquisition,
any such Person (together with its Affiliates), shall directly or indirectly
beneficially own in the aggregate Voting Stock representing more than 30% of the
combined voting power of Company’s Voting Stock.
     “Charges” is defined in Section 10.14.
     “Class”, when used in reference to any Loan or Commitment, refers to
whether such Loan is a U.S. Loan or Euro Loan or such Commitment is a U.S.
Revolving Credit Commitment or Euro Revolving Credit Commitment.
     “Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
     “Commitment” means, for each Lender, such Lender’s U.S. Revolving Credit
Commitment and Euro Revolving Credit Commitment, and “Commitments” means the
aggregate of all of the Lenders’ Commitments.
     “Company” is defined in the preamble hereto.
     “Compliance Certificate” is defined in Section 6.1(iii).
     “Condemnation” is defined in Section 7.8.
     “Continuing Directors” means individuals who at the beginning of any period
of two consecutive calendar years constituted the board of directors of the
Company, together with any new directors whose election by such board of
directors or whose nomination for election was approved by a vote of at least
two-thirds of the members of such board of directors then still in office who
either were members of such board of directors at the beginning of such period
or whose election or nomination for election was previously so approved.

4



--------------------------------------------------------------------------------



 



     “Controlled Group” means all members of a controlled group of corporations
and all trades or businesses (whether or not incorporated) under common control
which, together with the Company or any of its Subsidiaries, are treated as a
single employer under Sections 414(b) or (c) of the Code.
     “Conversion/Continuation Notice” is defined in Section 2.7.1.
     “Default” means an event described in Article VII.
     “Defaulting Lender” means any Lender, as determined by the Administrative
Agent, that has (a) failed to fund any portion of its Loans or participations in
Facility Letters of Credit or Swing Loans within three Business Days of the date
required to be funded by it hereunder, (b) notified any Borrower, the
Administrative Agent, the Issuer, the Swing Lender or any Lender in writing that
it does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement or generally under
other agreements in which it commits to extend credit, (c) failed, within three
Business Days after receipt of a written request from the Administrative Agent,
to confirm that it will comply with the terms of this Agreement relating to its
obligations to fund prospective Loans and participations in then outstanding
Facility Letters of Credit and Swing Loans, provided that any such Lender shall
cease to be a Defaulting Lender under this clause (c) upon receipt of such
confirmation by the Administrative Agent, (d) otherwise failed to pay over to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within three Business Days of the date when due, unless the
subject of a good faith dispute, or (e) (i) become or is insolvent or has a
parent company that has become or is insolvent or (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that (i) if a Lender would be a “Defaulting Lender” solely
by reason of events relating to a parent company of such Lender or solely
because a Governmental Authority has been appointed as receiver, conservator,
trustee or custodian for such Lender, in each case as described in clause
(e) above, the Administrative Agent may, in its discretion, determine that such
Lender is not a “Defaulting Lender” if and for so long as the Administrative
Agent is satisfied that such Lender will continue to perform its funding
obligations hereunder, (ii) the Administrative Agent may, by notice to the
Borrower and the Lenders, declare that a Defaulting Lender is no longer a
“Defaulting Lender” if the Administrative Agent determines, in its discretion,
that the circumstances that resulted in such Lender becoming a “Defaulting
Lender” no longer apply and (iii) a Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of Voting Stock or any other
equity interest in such Lender or a parent company thereof by a Governmental
Authority or an instrumentality thereof or the exercise by any such Governmental
Authority or instrumentality thereof of its rights under any such Voting Stock
or other equity interest.
     “Designated Financial Officer” means, with respect to any Borrower, its
chief financial officer, director of treasury services, treasurer, assistant
treasurer, or similar position.
     “Disqualified Stock” means any Capital Stock that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or redeemable at
the option of the holder thereof, in whole or in part.

5



--------------------------------------------------------------------------------



 



     “Dollars”, “U.S. Dollars” and “$” means dollars in lawful currency of the
United States of America.
     “Dollar Equivalent Amount” of any currency at any date shall mean (i) the
amount of such currency if such currency is in Dollars or (ii) the Equivalent
Amount of Dollars if such currency is any currency other than Dollars.
     “Domestic Subsidiary” means each present and future Subsidiary of the
Company which is not a Foreign Subsidiary.
     “Domestic Subsidiary Borrower” means each Domestic Subsidiary listed as a
Domestic Subsidiary Borrower in Schedule 1.1(b) as amended from time to time in
accordance with Section 8.2.2.
     “Domestic Subsidiary Opinion” means with respect to any Domestic Subsidiary
Borrower, a legal opinion of counsel to such Domestic Subsidiary Borrower (or
the Company) addressed to the Administrative Agent and the Lenders concluding
that such Domestic Subsidiary Borrower and the Loan Documents to which it is a
party substantially comply with the matters listed on Exhibit C, with such
assumptions, qualifications and deviations therefrom as are reasonably
acceptable to the Administrative Agent.
     “EBIT” means, for any period, the sum of (a) the consolidated net income
(or loss) of the Company and its Subsidiaries for such period determined in
conformity with GAAP, plus (b) to the extent deducted in determining such net
income, income taxes, and Interest Expense, and any extraordinary and
non-recurring losses and non-cash charges and related tax effects in accordance
with GAAP, minus (c) to the extent included in determining such net income, each
of the following, without duplication: (i) the income of any Person (other than
a Subsidiary of the Company) in which any Person other than the Company or any
of its Subsidiaries has a joint interest or a partnership interest or other
ownership interest, except to the extent of the amount of dividends or other
distributions actually paid to the Company or any of its Subsidiaries by such
Person during such period, (ii) the income of any Person accrued prior to the
date it becomes a Subsidiary of the Company or is merged into or consolidated
with the Company or any of its Subsidiaries or that Person’s assets are acquired
by the Company or any of its Subsidiaries, (iii) gains from the sale, exchange,
transfer or other disposition of property or assets not in the ordinary course
of business of the Company and its Subsidiaries, and related tax effects in
accordance with GAAP, (iv) any other extraordinary or non-recurring gains or
other income not from the continuing operations of the Company or its
Subsidiaries, and related tax effects in accordance with GAAP and (v) the income
of any Subsidiary of the Company (other than Subsidiaries which are not material
in the aggregate as agreed upon between the Company and the Administrative
Agent) to the extent that the declaration or payment of dividends or similar
distributions by that Subsidiary of that income is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Subsidiary.
     “Effective Date” means the date on which the conditions precedent set forth
in Sections 4.1 and 4.2 are satisfied.
     “Eligible Currency” means any currency other than Dollars (i) that is
readily available, (ii) that is freely traded, (iii) in which deposits are
customarily offered to banks in the London interbank market, (iv) that is
convertible into Dollars in the international interbank market and (v) as to
which a Dollar Equivalent Amount may be readily calculated. If, after the
designation by the Lenders of any currency as an Agreed Currency, (x) currency
control or other exchange regulations are imposed in the country in which such
currency is issued with the result that different types of such currency are
introduced, (y) such

6



--------------------------------------------------------------------------------



 



currency is, in the reasonable determination of the Administrative Agent, no
longer readily available or freely traded or (z) in the reasonable determination
of the Administrative Agent, a Dollar Equivalent Amount of such currency is not
readily calculable, the Administrative Agent shall promptly notify the Lenders
and the Company, and such currency shall no longer be an Agreed Currency until
such time as all of the Lenders agree to reinstate such currency as an Agreed
Currency and promptly, but in any event within five Business Days of receipt of
such notice from the Administrative Agent, the Borrower shall repay all Loans in
such affected currency or convert such Loans into Loans in Dollars or another
Agreed Currency, subject to the other terms set forth in Article II.
     “Environmental Laws” means, with respect to the Company or any of its
Subsidiaries, any and all federal, state, local and foreign statutes, laws,
judicial decisions, regulations, ordinances, rules, judgments, orders, decrees,
plans, injunctions, permits, concessions, grants, franchises, licenses,
agreements and other governmental restrictions relating to (a) the protection of
the environment, (b) the effect of the environment on human health,
(c) emissions, discharges or releases of Hazardous Substances into surface
water, ground water or land, or (d) the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Substances
or the clean-up or other remediation thereof, in each case, applicable to the
Company’s or any of its Subsidiary’s operations or Property.
     “Equivalent Amount” of any currency with respect to any amount of any other
currency at any date means the equivalent in such currency of such amount of
such other currency, calculated on the basis of the arithmetical mean of the buy
and sell spot rates of exchange of the Administrative Agent for such currency at
11:00 a.m., London time, on the date on or as of which such amount is to be
determined, or if such rates are not then available, as otherwise reasonably
determined by the Administrative Agent.
     “ERISA” means the Employee Retirement Income Security Act of l974, as
amended from time to time, and any rule or regulation issued thereunder.
     “Euro” and/or “€” means the euro referred to in Council Regulation (EC) No.
1103/97 dated June 17, 1997 passed by the Council of the European Union, or, if
different, the then lawful currency of the member states of the European Union
that participate in the third stage of Economic and Monetary Union.
     “Euro Equivalent Amount” of any currency at any date shall mean (i) the
amount of such currency if such currency is in Euros or (ii) the Equivalent
Amount of Euros if such currency is any currency other than Euros.
     “Euro Facility Letter of Credit” means any Letter of Credit issued under
the Aggregate Euro Revolving Credit Commitments.
     “Euro Facility Letter of Credit Obligations” means Facility Letter of
Credit Obligations with respect to Euro Facility Letters of Credit.
     “Euro Lender” means any Lender which has a Euro Revolving Credit
Commitment.
     “Euro Loan” means any Euro Revolving Credit Loan.
     “Euro Revolving Credit Commitment” means, as to any Lender at any time, its
obligation to make Revolving Credit Loans to the Borrowers under Section 2.1.2
in an aggregate Euro Equivalent Amount not to exceed at any time outstanding the
Euro amount set forth opposite such Lender’s name in Schedule 1.1(a) under the
heading “Euro Revolving Credit Commitment” or as otherwise established pursuant
to

7



--------------------------------------------------------------------------------



 



Section 13.1, as such amount may be reduced or increased from time to time
pursuant to Section 2.4, 13.1 and the other applicable provisions hereof.
     “Euro Revolving Credit Loans” means Revolving Credit Loans made to the
Borrowers under Section 2.1.2.
     “Euro Swing Loan” is defined in Section 2.16.
     “Eurocurrency Advance” means a Multicurrency Advance which bears interest
at the Eurocurrency Rate.
     “Eurocurrency Loan” means a Multicurrency Loan which bears interest at the
Eurocurrency Rate.
     “Eurocurrency Rate” means, with respect to a Eurocurrency Loan for the
relevant Interest Period, the sum of (a) the Eurocurrency Reference Rate
applicable to such Interest Period, plus (b) the amount of all reserves, costs
(including without limitation all Mandatory Costs to the extent applicable as
required by Euro Lenders domiciled in the European Union) or similar
requirements relating to the funding of the relevant Available Foreign Currency,
as reasonably determined by the Administrative Agent, plus (c) the Applicable
Margin.
     “Eurocurrency Reference Rate” means, with respect to each Interest Period
for a Eurocurrency Loan:

  (a)   the rate per annum quoted at or about 11:00 a.m. (London time) on the
Quotation Date on the appropriate page of such third-party service, as
reasonably determined by the Administrative Agent, which displays British
Bankers Association Interest Settlement Rates for deposits in the relevant
Available Foreign Currency for such period.     (b)   If no such rate is
displayed for the relevant currency and the relevant period and there is no
Available Foreign Currency alternative service on which two or more such
quotations for the Available Foreign Currency are displayed, “Eurocurrency
Reference Rate” will be the rate at which deposits in the Available Foreign
Currency of that amount are offered by the Administrative Agent for that period
to prime banks in the London inter-bank market at or about 11:00 a.m. (London
time) on the Quotation Date for such period.

     “Eurodollar Adjusted Base Rate” means, with respect to a Eurodollar Loan
for the relevant Interest Period, the quotient of (i) the Eurodollar Base Rate
applicable to such Interest Period, divided by (ii) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period.
     “Eurodollar Advance” means an Advance which bears interest at a Eurodollar
Rate.
     “Eurodollar Base Rate” means, with respect to a Eurodollar Loan for the
relevant Interest Period, the rate appearing on Reuters Page LIBOR01 (or on any
successor or substitute page of such service, or any successor to or substitute
for such service, providing rate quotations comparable to those currently
provided on such page of such service, as reasonably determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to Dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. If such rate is not available at
such time for any reason, then the “Eurodollar Base Rate” with respect to such
Eurodollar Loan for such Interest Period shall be the rate at which Dollar
deposits of

8



--------------------------------------------------------------------------------



 



$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.
     “Eurodollar Loan” means a Loan which bears interest at a Eurodollar Rate.
     “Eurodollar Rate” means, with respect to a Eurodollar Loan for the relevant
Interest Period, the sum of (i) the Eurodollar Adjusted Base Rate applicable to
such Interest Period, plus (ii) the Applicable Margin. The Eurodollar Rate shall
be rounded to the next higher multiple of 1/16 of 1% if the rate is not such a
multiple.
     “Existing Loan Agreement” means the Loan Agreement dated as of April 30,
2003, as amended, among the Borrowers, the lenders party thereto and JPMorgan
Chase Bank, N.A., as agent for such lenders.
     “Facility Letter of Credit” means a Letter of Credit issued by an Issuer
pursuant to Section 2.15.
     “Facility Letter of Credit Obligations” means, as at the time of
determination thereof, all liabilities, whether actual or contingent, of a
Borrower under Facility Letters of Credit, including the sum of
(a) Reimbursement Obligations and, without duplication, (b) the aggregate
undrawn face amount of the outstanding Facility Letters of Credit.
     “Facility Termination Date” means the earlier to occur of (a) the date
three years after the date of this Agreement or (b) the date on which the
Revolving Credit Commitments are terminated pursuant to Article VIII.
     “Federal Funds Effective Rate” means, for any day, an interest rate per
annum equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (Chicago
time) on such day on such transactions received by the Administrative Agent from
three Federal funds brokers of recognized standing reasonably selected by the
Administrative Agent or, when used in connection with any Advance denominated in
any Eligible Currency, “Federal Funds Effective Rate” means the correlative rate
of interest with respect to such Eligible Currency as reasonably determined by
the Administrative Agent for such day.
     “Financial Contract” of a Person means (a) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics or (b) any Rate Hedging Agreement.
     “Fixed Rate” means the Eurodollar Rate or the Eurocurrency Rate.
     “Fixed Rate Advance” means an Advance which bears interest at a Fixed Rate.
     “Fixed Rate Loan” means a Loan which bears interest at a Fixed Rate.

9



--------------------------------------------------------------------------------



 



     “Floating Rate” means, for any day, a rate per annum (based on a year of
365 or 366 days as appropriate) equal to the sum of (a) the Applicable Margin
plus (b) the Alternate Base Rate for such day, in each case changing when and as
the Alternate Base Rate changes.
     “Floating Rate Advance” means an Advance which bears interest at the
Floating Rate.
     “Floating Rate Loan” means a Loan which bears interest at the Floating
Rate.
     “Foreign Subsidiary” means each Subsidiary organized under the laws of a
jurisdiction outside of the United States.
     “Foreign Subsidiary Borrower” means each Foreign Subsidiary listed as a
Foreign Subsidiary Borrower in Schedule 1.1(b) as amended from time to time in
accordance with Section 8.2.2.
     “Foreign Subsidiary Opinion” means with respect to any Foreign Subsidiary
Borrower, a legal opinion of counsel to such Foreign Subsidiary Borrower (or the
Company) addressed to the Administrative Agent and the Lenders concluding that
such Foreign Subsidiary Borrower and the Loan Documents to which it is a party
substantially comply with the matters listed on Exhibit D, with such
assumptions, qualifications and deviations therefrom as are reasonably
acceptable to the Administrative Agent.
     “GAAP” means generally accepted accounting principles in the United States
of America as in effect from time to time.
     “Governmental Authority” means any nation or government, any state, or
other political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.
     “Guarantee Obligation” means as to any Person (the “guaranteeing person”),
any obligation, including a reimbursement, counterindemnity or similar
obligation, of the guaranteeing Person that guarantees or in effect guarantees,
or which is given to induce the creation of a separate obligation by another
Person (including any bank under any letter of credit) that guarantees or in
effect guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrowers in good faith.

10



--------------------------------------------------------------------------------



 



     “Guarantor” means (a) with respect to the Obligations of the Subsidiary
Borrowers, the Company and each present and future Domestic Subsidiary of the
Company required to execute a Guaranty pursuant to Section 2.18 and any other
Person executing a Guaranty with respect thereto at any time, and (b) with
respect to the Obligations of the Company, each present and future Domestic
Subsidiary of the Company required to execute a Guaranty pursuant to
Section 2.18 and any other Person executing a Guaranty with respect thereto at
any time.
     “Guaranty” means, with respect to the Company, the guarantee contained in
Article IX and, with respect to any other Guarantor, each guaranty agreement in
substantially the form of Exhibit E hereto or, in the case of Foreign
Subsidiaries that are Guarantors, such other form agreed to by the
Administrative Agent and the Company duly executed and delivered by each such
Guarantor to the Administrative Agent, including any amendment, modification,
renewal or replacement of such guaranty agreement; provided, however, that no
Foreign Subsidiary shall be a Guarantor of any Obligations of the Company or a
Domestic Subsidiary Borrower.
     “Hazardous Substances” means any material or substance: (1) which is or
becomes defined as a hazardous substance, pollutant, or contaminant, pursuant to
the Comprehensive Environmental Response Compensation and Liability Act
(“CERCLA”) (42 USC §9601 et. seq.) as amended and regulations promulgated under
it; (2) containing gasoline, oil, diesel fuel or other petroleum products;
(3) which is or becomes defined as hazardous waste pursuant to the Resource
Conservation and Recovery Act (“RCRA”) (42 USC §6901 et. seq.) as amended and
regulations promulgated under it; (4) containing polychlorinated biphenyls
(PCBs); (5) containing asbestos; (6) which is radioactive; (7) the presence of
which requires investigation or remediation under any Environmental Law;
(8) which is or becomes defined or identified as a hazardous waste, hazardous
substance, hazardous or toxic chemical, pollutant, contaminant, or biologically
Hazardous Substance under any Environmental Law.
     “Hostile Acquisition” means the Acquisition of the Capital Stock of a
Person (the “Target”) through a tender offer or similar solicitation of the
owners of such Capital Stock which has not been approved prior to such
acquisition by resolutions of the Board of Directors of the Target or by similar
action if the Target is not a corporation (and which approval has not been
withdrawn).
     “Indebtedness” of a Person means, without duplication, such Person’s
(a) obligations for borrowed money or similar obligations, (b) obligations
representing the deferred purchase price of Property or services (other than
accounts payable and/or accrued expenses and commercial Letters of Credit with
respect to the foregoing, in each case arising in the ordinary course of such
Person’s business payable in accordance with customary practices),
(c) obligations which are evidenced by notes, acceptances, or other instruments
(other than Financial Contracts), to the extent of the amounts actually
borrowed, due, payable or drawn, as the case may be, (d) Capitalized Lease
Obligations, (e) all obligations in respect of Letters of Credit (other than
commercial Letters of Credit referenced in clause (b) above), whether drawn or
undrawn, contingent or otherwise, (f) any other obligation for borrowed money or
other financial accommodation which in accordance with GAAP would be shown as a
liability on the consolidated balance sheet of such Person, (g) Off-Balance
Sheet Liabilities, (h) Guarantee Obligations with respect to any of the
foregoing and (i) all obligations of the kind referred to in the foregoing
clauses secured by (or for which the holder of such obligation has an existing
right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation,
provided that, if such Person has not assumed such obligations, then the amount
of Indebtedness of such Person for purposes of this clause (i) shall be equal to
the lesser of the amount of the obligations of the holder of such obligations
and the fair market value of the assets of such Person which secure such
obligations.

11



--------------------------------------------------------------------------------



 



     “Interest Coverage Ratio” means, as of the end of any fiscal quarter, the
ratio of (a) EBIT to (b) Interest Expense, in each case calculated for the four
consecutive fiscal quarters then ending, on a consolidated basis for the Company
and its Subsidiaries in accordance with GAAP.
     “Interest Expense” means, with respect to any period, the aggregate of all
interest expense reported by the Company and its Subsidiaries in accordance with
GAAP during such period, net of any cash interest income received by the Company
and its Subsidiaries during such period from Investments. As used in this
definition, the term “interest” shall include, without limitation, all interest,
fees and costs payable with respect to the obligations under this Agreement
(other than fees and costs which may be capitalized as transaction costs in
accordance with GAAP), any discount in respect of sales of accounts receivable
and/or related contract rights and the interest portion of Capitalized Lease
payments during such period, all as determined in accordance with GAAP.
     “Interest Period” means with respect to any Fixed Rate Loan:
     (a) initially, the period commencing on the borrowing or conversion date,
as the case may be, with respect to such Fixed Rate Loan and ending one, two,
three, or six months thereafter, or such other period as agreed upon by the
Lenders making such Fixed Rate Loan, as selected by the relevant Borrower in its
notice of borrowing or notice of conversion, as the case may be, given with
respect thereto; and
     (b) thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Fixed Rate Loan and ending one,
two, three or six months thereafter, or such other period as agreed upon by the
Lenders, as selected by the relevant Borrower by irrevocable notice to the
Administrative Agent not less than three Business Days prior to the last day of
the then current Interest Period with respect thereto;
provided that, all of the foregoing provisions relating to Interest Periods are
subject to the following:
     (i) if any Interest Period pertaining to a Fixed Rate Loan would otherwise
end on a day that is not a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless the result of such extension would be
to carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;
     (ii) any Interest Period applicable to a Fixed Rate Loan that would
otherwise extend beyond the Facility Termination Date, may be elected but shall
end on the Facility Termination Date (and such Loan shall be due and payable on
the Facility Termination Date and any amounts due under Section 3.4 shall be
payable) unless the Facility Termination Date is extended on or before the last
day of such Interest Period to a date beyond the end of such Interest Period;
and
     (iii) any Interest Period pertaining to a Fixed Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of a calendar month.

12



--------------------------------------------------------------------------------



 



     “Investment” of a Person means any loan, advance (other than commission,
travel and similar advances to officers and employees made in the ordinary
course of business), extension of credit (other than accounts receivable and/or
accrued expenses arising in the ordinary course of business payable in
accordance with customary practices and loans to employees in the ordinary
course of business) or contribution of capital by such Person; stocks, bonds,
mutual funds, partnership interests, notes, debentures or other securities owned
by such Person; and structured notes, derivative financial instruments and other
similar instruments or contracts owned by such Person (other than Financial
Contracts).
     “Issuers” or “Issuer” means (i) JPMorgan Chase, and (ii) any Lending
Installation of JPMorgan Chase as JPMorgan Chase may determine to be the issuer
for any Facility Letter of Credit.
     “Joinder Agreement” means the Joinder Agreement to be entered into by each
Subsidiary Borrower subsequent to the date hereof pursuant to Section 8.2.2,
substantially in the form of Exhibit F hereto.
     “JPMorgan Chase” means JPMorgan Chase Bank, N.A., a national banking
association, and any successor-in-interest thereto.
     “Judgment Currency” is defined in Section 16.6.
     “Lender Addition and Acknowledgement Agreement” means a Lender Addition and
Acknowledgement Agreement, in form and substance reasonably satisfactory to the
Administrative Agent, executed pursuant to Section 2.4(b).
     “Lenders” means the lending institutions listed on the signature pages of
this Agreement or otherwise party hereto as a Lender from time to time, and
their respective successors and, to the extent permitted by Section 13.1,
assigns.
     “Lending Installation” means, with respect to a Lender or the
Administrative Agent, any office, branch, subsidiary or Affiliate of such Lender
or the Administrative Agent, as the case may be.
     “Letter of Credit” of a Person means a letter of credit or similar
instrument which is issued upon the application of such Person or upon which
such Person is an account party or for which such Person is in any way liable.
     “Letter of Credit Collateral Account” is defined in Section 2.15.7.
     “Lien” means, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.
     “Loan” means, with respect to a Lender, such Lender’s Revolving Credit
Loans and, with respect to the Swing Lender, Swing Loans.
     “Loan Documents” means this Agreement, the Notes, any Rate Hedging
Agreements with any Lenders or their Affiliates and the other agreements,
certificates and other documents contemplated hereby

13



--------------------------------------------------------------------------------



 



or executed or delivered pursuant hereto by any Borrower or any Guarantor at any
time with or in favor of the Administrative Agent or any Lender.
     “London Banking Day” means any day on which banks in London are open for
substantially all of their banking business, including dealings in foreign
currency and exchange.
     “Mandatory Costs” is defined on Exhibit G.
     “Margin Stock” means “margin stock” as defined in Regulations U or X or
“marginable OTC stock” or “foreign margin stock” within the meaning of
Regulation T.
     “Material Adverse Effect” means a material adverse effect on (i) the
business, Property, operations or condition (financial or otherwise) of the
Company and its Subsidiaries taken as a whole, (ii) the ability of the Borrowers
and Guarantors, taken as a whole, to pay the Obligations under the Loan
Documents, or (iii) the validity or enforceability of any of the Loan Documents
or the rights or remedies of the Administrative Agent or the Lenders thereunder.
     “Maximum Rate” is defined in Section 10.14.
     “Moody’s” means Moody’s Investors Service, Inc., and any
successor-in-interest thereto.
     “Multicurrency Advance” means a borrowing hereunder (or continuation or a
conversion thereof) consisting of the several Multicurrency Loans made on the
same Borrowing Date (or date of conversion or continuation) by the Lenders to a
Borrower of the same Type, in the same Available Foreign Currency and for the
same Interest Period.
     “Multicurrency Loans” means Euro Loans and any Swing Loans denominated in
currencies other than U.S. Dollars.
     “Multiemployer Plan” means a plan defined in Section 4001(a)(3) of ERISA to
which the Company or any member of the Controlled Group has an obligation to
contribute.
     “Net Worth” means, as of any date, the amount of any capital stock, paid in
capital and similar equity accounts plus (or minus in the case of a deficit) the
capital surplus and retained earnings of the Company and its Subsidiaries on a
consolidated basis, all as determined in accordance with GAAP.
     “Non-Excluded Taxes” is defined in Section 3.6.1.
     “Notes” means the collective reference to the Revolving Credit Notes.
     “Obligations” means collectively, the unpaid principal of and interest on
the Loans, all obligations and liabilities pursuant to the Facility Letters of
Credit, all Rate Hedging Obligations of each Borrower and each Guarantor to the
Administrative Agent, each Lender and their respective Affiliates, and all other
obligations and liabilities of each Borrower and each Guarantor to the
Administrative Agent or the Lenders under this Agreement and the other Loan
Documents (including, without limitation, interest accruing at the then
applicable rate provided in this Agreement or any other applicable Loan Document
after the maturity of the Loans and interest accruing at the then applicable
rate provided in this Agreement or any other applicable Loan Document after the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to any Borrower or any Guarantor, as
the case may be, whether or not a claim for post-filing or post-petition
interest is allowed in

14



--------------------------------------------------------------------------------



 



such proceeding), whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, this Agreement, the other Loan Documents or any other
document made, delivered or given in connection therewith, in each case whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including, without limitation, all reasonable fees
and disbursements of counsel to the Administrative Agent or to the Lenders that
are required to be paid by any Borrower or any Guarantor pursuant to the terms
of this Agreement or any other Loan Document).
     “Off-Balance Sheet Liability of a Person means (i) any obligation under a
Sale and Leaseback Transaction which is not a Capital Lease Obligation, (ii) any
so-called “synthetic lease” or “tax ownership operating lease” transaction
entered into by such Person, (iii) the amount of obligations outstanding under
the legal documents entered into as part of any asset securitization or similar
transaction on any date of determination that would be characterized as
principal if such asset securitization or similar transaction were structured as
a secured lending transaction rather than as a purchase or (iv) any other
transaction (excluding operating leases for purposes of this clause (iv)) which
is the functional equivalent of or takes the place of borrowing but which does
not constitute a liability on the balance sheet of such Person; in all of the
foregoing cases, notwithstanding anything herein to the contrary, the
outstanding amount of any Off-Balance Sheet Liability shall be calculated based
on the aggregate outstanding amount of obligations outstanding under the legal
documents entered into as part of any such transaction on any date of
determination that would be characterized as principal if such transaction were
structured as a secured lending transaction, whether or not shown as a liability
on a consolidated balance sheet of such Person, in a manner reasonably
satisfactory to the Administrative Agent.
     “Participant” is defined in Section 13.1.
     “Payment Date” means the last Business Day of each March, June, September
and December occurring after the Effective Date, commencing December 31, 2009.
     “PBGC” means the Pension Benefit Guaranty Corporation, or any successor
thereto.
     “Permitted Encumbrances” means:
     (a) Liens imposed by law for taxes that are not yet due or are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves have been set aside in accordance with GAAP;
     (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 60 days or are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves have been set aside in accordance with GAAP;
     (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
     (d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
     (e) judgment liens in respect of judgments that do not constitute an Event
of Default under Section 7.9;

15



--------------------------------------------------------------------------------



 



     (f) easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary; and
     (g) precautionary financing statement filings in connection with operating
leases.
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
     “Permitted Securitization Transaction” is defined in Section 6.10(iii).
     “Person” means any natural person, corporation, firm, joint venture,
limited liability company, partnership, association, enterprise, company or
other entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.
     “Plan” means an employee pension benefit plan which is covered by Title IV
of ERISA or subject to the minimum funding standards under Section 412 of the
Code as to which the Company or any member of the Controlled Group has any
obligation to contribute to on or after the Effective Date.
     “Prime Rate” means the per annum rate announced or established by the
Administrative Agent from time to time as its “prime rate” (it being
acknowledged that such announced rate may not necessarily be the lowest rate
charged by the Administrative Agent to any of its customers) or the corporate
base rate of interest announced or established by the Administrative Agent or,
when used in connection with any Advance denominated in any Eligible Currency,
“Prime Rate” means the correlative floating rate of interest customarily
applicable to similar extensions of credit to corporate borrowers denominated in
such currency in the country of issue, as reasonably determined by the
Administrative Agent, which Prime Rate shall change simultaneously with any
change in such announced or established rates.
     “Pro Rata Share” means, for each Lender, the ratio of such Lender’s
Commitment (calculated using the Dollar Equivalent Amount thereof) to the
Aggregate Commitment, provided that (a) with respect to U.S. Revolving Credit
Loans, U.S. Facility Letters of Credit, U.S. Swing Loans and facility fees with
respect to the U.S. Revolving Credit Commitment, Pro Rata Share means, for each
Lender, the ratio such Lender’s U.S. Revolving Credit Commitment bears to the
Aggregate U.S. Revolving Credit Commitments, and (b) with respect to Euro
Revolving Credit Loans, Euro Facility Letters of Credit, Euro Swing Loans and
facility fees with respect to the Euro Revolving Credit Commitment, Pro Rata
Share means, for each Lender, the ratio such Lender’s Euro Revolving Credit
Commitment bears to the Aggregate Euro Revolving Credit Commitments. If at any
time the Commitments have been terminated, the amount of any Commitment for the
purposes of this definition of “Pro Rata Share” only shall be deemed equal to
the amount of such Commitment immediately prior to its termination.
     “Property” of a Person means any and all property, whether real, personal,
movable, immovable, tangible, intangible, or mixed, of such Person, or other
assets owned, leased or operated by such Person.
     “Quotation Date” in relation to any period for which a Eurocurrency
Reference Rate is to be determined hereunder, means the date on which quotations
would ordinarily be given by prime lenders in the London inter-bank market for
deposits in the Available Foreign Currency in relation to which such rate is to
be determined for delivery on the first day of that period, provided that, if,
for such period, quotations would ordinarily be given on more than one date, the
Quotation Date for that period shall be the last of those dates.

16



--------------------------------------------------------------------------------



 



     “Rate Hedging Agreement” means an agreement, device or arrangement
providing for payments which are related to fluctuations of interest rates,
exchange rates or forward rates, including, but not limited to,
dollar-denominated or cross-currency interest rate exchange agreements, forward
currency exchange agreements, interest rate cap or collar protection agreements,
forward rate currency or interest rate options, puts and warrants.
     “Rate Hedging Obligations” of a Person means any and all obligations of
such Person, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Rate
Hedging Agreements, and (b) any and all cancellations, buy backs, reversals,
terminations or assignments of any Rate Hedging Agreement.
     “Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
     “Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors.
     “Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors.
     “Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors.
     “Reimbursement Obligations” means, at any time, the aggregate of the
obligations of the Borrowers to the Lenders and the Issuers in respect of all
unreimbursed payments or disbursements made by the Issuers and the Lenders under
or in respect of the Facility Letters of Credit.
     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
     “Release” means any release, spill, leak, discharge or leaching of any
Hazardous Substances into the environment in violation of any Environmental Law.
     “Remedial Action” means an action to address a Release or other violation
of Environmental Laws required by any Environmental Law.
     “Reportable Event” means a reportable event as defined in Section 4043 of
ERISA and the regulations issued under such section with respect to a Plan
subject to Title IV of ERISA, excluding, however, such events as to which the
PBGC by regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within 30 days of the occurrence of such event, provided, however, that
a failure to meet the minimum funding standard of Section 412 of the Code and of
Section 302 of ERISA shall be a Reportable Event regardless of the issuance of
any such waiver of the notice requirement in accordance with Section 4043(a) of
ERISA or of the minimum funding standard under Section 412(c) of the Code.

17



--------------------------------------------------------------------------------



 



     “Required Euro Lenders” means (a) at any time prior to the termination of
the Euro Revolving Credit Commitments, Euro Lenders holding greater than 50% of
the aggregate Euro Revolving Credit Commitments of all Euro Lenders and (b) at
any time after the termination of the Euro Revolving Credit Commitments, Euro
Lenders whose aggregate Euro Revolving Credit Loans and Pro Rata Shares of Euro
Facility Letters of Credit aggregate greater than 50% of the Aggregate Euro
Revolving Credit Loans of all Euro Lenders and all Euro Facility Letters of
Credit.
     “Required Lenders” means (a) at any time prior to the termination of the
Commitments, Lenders holding greater than 50% of the Aggregate Commitments of
all Lenders; and (b) at any time after the termination of the Commitments,
Lenders whose Aggregate Revolving Credit Outstandings aggregate greater than 50%
of the Aggregate Revolving Credit Outstandings of all Lenders.
     “Required U.S. Lenders” means (a) at any time prior to the termination of
the U.S. Revolving Credit Commitments, U.S. Lenders holding greater than 50% of
the aggregate U.S. Revolving Credit Commitments of all U.S. Lenders and (b) at
any time after the termination of the U.S. Revolving Credit Commitments, U.S.
Lenders whose aggregate U.S. Revolving Credit Loans and Pro Rata Shares of U.S.
Facility Letters of Credit aggregate greater than 50% of the Aggregate U.S.
Revolving Credit Loans of all U.S. Lenders and all U.S. Facility Letters of
Credit.
     “Requirement of Law” means as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its Property or to which such Person or
any of its Property is subject.
     “Reserve Requirement” means, with respect to an Interest Period for
Eurodollar Loans or Eurocurrency Loans, the maximum aggregate reserve
requirement (including all basic, supplemental, marginal and other reserves),
assessments or similar requirements under any regulations of the Board of
Governors of the Federal Reserve System or other Governmental Authority having
jurisdiction with respect thereto dealing with reserve requirements prescribed
for eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D).
     “Revolving Credit Commitments” means the Euro Revolving Credit Commitments
and the U.S. Revolving Credit Commitments.
     “Revolving Credit Lenders” means those Lenders which have a Revolving
Credit Commitment or, if such Commitments shall have been terminated, have
outstanding Revolving Credit Loans or Facility Letter of Credit Obligations.
     “Revolving Credit Loans” means, with respect to a Lender, such Lender’s
revolving credit loans made pursuant to Section 2.1.
     “Revolving Credit Note” is defined in Section 2.2.3.
     “S&P” means Standard & Poor’s Rating Services, a division of The McGraw
Hill Companies, Inc., and any successor-in-interest thereto.
     “Sale and Leaseback Transaction” means any sale or other transfer of
property by any Person with the intent to lease or use such Property as lessee
or in any other similar capacity.

18



--------------------------------------------------------------------------------



 



     “SEC” means the Securities and Exchange Commission or any governmental
authority succeeding to any or all of the functions of the Securities and
Exchange Commission.
     “Section” means a numbered section of this Agreement, unless another
document is specifically referenced.
     “Securitization Entity” means a wholly-owned Subsidiary of the Company that
engages in no activities other than Permitted Securitization Transactions and
any necessary related activities and owns no assets other than as required
pursuant to Permitted Securitization Transactions and (i) no portion of the
Indebtedness (contingent or otherwise) of which is guaranteed by the Company or
any Subsidiary of the Company or is recourse to or obligates the Company or any
Subsidiary of the Company in any way, other than pursuant to customary
representations, warranties, covenants, indemnities and other obligations
entered into in connection with a Permitted Securitization Transaction, and
(ii) to which neither the Company nor any Subsidiary of the Company has any
material obligation to maintain or preserve such entity’s financial condition or
cause such entity to achieve certain levels of operating results.
     “Significant Subsidiary” means each present or future subsidiary of the
Company which would constitute a “significant subsidiary” within the meaning of
Rule 1-02 of Regulation S-X as currently in effect promulgated by the SEC.
     “Single Employer Plan” means a Plan which is maintained by the Company or
any member of the Controlled Group for employees of the Company or any member of
the Controlled Group.
     “Subsidiary” of a Person means (a) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(b) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
means a Subsidiary of the Company.
     “Subsidiary Borrowers” means Foreign Subsidiary Borrowers and Domestic
Subsidiary Borrowers.
     “Substantial Portion” means, with respect to the Property of the Company
and its Subsidiaries, Property which (a) represents more than 15% of the
consolidated assets of the Company and its Subsidiaries as would be shown in the
consolidated financial statements of the Company and its Subsidiaries as at the
beginning of the twelve-month period ending with the most recent month prior to
such determination is made for which consolidated Company financial statements
are available, (b) is responsible for more than 15% of the consolidated net
sales of the Company and its Subsidiaries as reflected in the financial
statements referred to in clause (a) above, (c) represents more than 25% of the
consolidated assets of the Company and its Subsidiaries as would be shown in the
consolidated financial statements of the Company and its Subsidiaries as of the
Effective Date or (d) is responsible for more than 25% of the consolidated net
sales of the Company and its Subsidiaries as reflected in the financial
statements referred to in clause (c) above.
     “Swing Lender” means JPMorgan Chase, together with its Lending
Installations.
     “Swing Loans” means U.S. Swing Loans and Euro Swing Loans.
     “Syndication Agents” means PNC Bank, National Association and U.S. Bank
National Association, in their capacities as syndication agents for the credit
facility evidenced by this Agreement.

19



--------------------------------------------------------------------------------



 



     “Tangible Net Worth” means, as of any date, the difference of (i) Net
Worth, minus (ii) to the extent included in determining the amount under the
foregoing clause (i), the net book value of goodwill, cost in excess of fair
value of net assets acquired, patents, trademarks, tradenames and copyrights,
treasury stock and all other assets which are deemed intangible assets under
GAAP.
     “Total Assets” means the total assets of the Company and its Subsidiaries,
determined in accordance with GAAP.
     “Total Debt” as of any date, means all of the following for the Company and
its Subsidiaries on a consolidated basis and without duplication: (i) all debt
for borrowed money and similar monetary obligations evidenced by bonds, notes,
debentures, Capitalized Lease Obligations or otherwise, including without
limitation obligations in respect of the deferred purchase price of properties
or assets, in each case whether direct or indirect (other than accounts payable
and/or accrued expenses and commercial Letters of Credit with respect to the
foregoing, in each case arising in the ordinary course of such Person’s business
payable in accordance with customary practices); (ii) all reimbursement
obligations under outstanding Letters of Credit (other than commercial Letters
of Credit referenced in clause (i) above) in respect of drafts which (A) may be
presented or (B) have been presented and have not yet been paid and are not
included in clause (i) above; (iii) all Off-Balance Sheet Liabilities; (iv) all
Guarantee Obligations of indebtedness or liabilities of the type described in
the foregoing clauses (i), (ii) or (iii) and (v) all obligations of the kind
referred to in the foregoing clauses (i), (ii) or (iii) secured by (or for which
the holder of such obligation has an existing right, contingent or otherwise, to
be secured by) any Lien on property (including accounts and contract rights)
owned by such Person, whether or not such Person has assumed or become liable
for the payment of such obligation, provided that, if such Person has not
assumed such obligations, then the amount of debt of such Person for purposes of
this clause (v) shall be equal to the lesser of the amount of the obligations of
the holder of such obligations and the fair market value of the assets of such
Person which secure such obligations. Notwithstanding the foregoing, money
borrowed by the Company against the cash value of life insurance policies owned
by the Company shall not be considered part of Total Debt and Indebtedness
consisting of avals by any of the Company’s Subsidiaries for the benefit of, and
with respect to obligations which are not classified as Indebtedness of, any of
the Company’s other Subsidiaries which are entered into in the ordinary course
of business and consistent with standard business practices, shall not be
considered part of Total Debt.
     “Total Net Debt” means, at any time, Total Debt minus all cash and Cash
Equivalents with maturities of less than one year of the Company and its
Subsidiaries calculated on a consolidated basis, as calculated in accordance
with GAAP.
     “Total Net Debt to Capitalization Ratio” means the ratio of Total Net Debt
to the sum of (a) Total Net Debt plus (b) Net Worth, as calculated in accordance
with GAAP.
     “Transferee” is defined in Section 13.2.
     “Type” means, with respect to any Advance, its nature as a Floating Rate
Advance, Eurocurrency Advance or Eurodollar Advance.
     “Unfunded Liabilities” means the amount (if any) by which the actuarial
present value of all benefit liabilities under a Single Employer Plan exceeds
the fair market value of all such Plan assets allocable to such benefit
liabilities, all determined as of the then most recent valuation date for such
Plan in accordance with Section 4001(a)(18) of ERISA.

20



--------------------------------------------------------------------------------



 



     “Unmatured Default” means an event which but for the lapse of time or the
giving of notice, or both, would constitute a Default.
     “U.S. Facility Letter of Credit” means any Letter of Credit issued under
the Aggregate U.S. Revolving Credit Commitments.
     “U.S. Facility Letter of Credit Obligations” means Facility Letter of
Credit Obligations with respect to U.S. Facility Letters of Credit.
     “U.S. Lender” means any Lender which has a U.S. Revolving Credit
Commitment.
     “U.S. Loan” means any U.S. Revolving Credit Loan.
     “U.S. Revolving Credit Commitment” means, as to any Lender at any time, its
obligation to make Revolving Credit Loans to the Borrowers under Section 2.1.1
in Dollars in an aggregate amount not to exceed at any time outstanding the U.S.
Dollar amount set forth opposite such Lender’s name in Schedule 1.1(a) under the
heading “U.S. Revolving Credit Commitment” or as otherwise established pursuant
to Section 13.1, as such amount may be reduced or increased from time to time
pursuant to Sections 2.4, 13.1 and the other applicable provisions hereof.
     “U.S. Revolving Credit Loans” means Revolving Credit Loans made to the
Borrowers pursuant to Section 2.1.1.
     “U.S. Swing Loan” is defined in Section 2.16.
     “Voting Stock” of a Person means all classes of Capital Stock of such
Person then outstanding and normally entitled (without regard to the occurrence
of any contingency) to vote in the election of directors, managers, trustees or
similar persons thereof.
     “Wholly Owned Subsidiary” of a Person means any other Person of which 100%
of the outstanding Voting Stock of which shall at the time be owned or
controlled, directly or indirectly, by such Person or one or more Wholly Owned
Subsidiaries of such Person, or by such Person and one or more Wholly Owned
Subsidiaries of such Person.
     1.2 Rules of Construction. All terms defined in Section 1.1 shall include
both the singular and the plural forms thereof and shall be construed
accordingly. Use of the terms “herein”, “hereof”, and “hereunder” shall be
deemed references to this Agreement in its entirety and not to the Section or
clause in which such term appears. References to “Sections” and “subsections”
shall be to Sections and subsections, respectively, of this Agreement unless
otherwise specifically provided. Notwithstanding anything herein, in any
financial statements of the Company or in GAAP to the contrary, for purposes of
calculating the Applicable Margin and of calculating and determining compliance
with the financial covenants in Sections 6.17 and 6.18, including defined terms
used therein, any Acquisitions made by the Company or any of its Subsidiaries,
including through mergers or consolidations and including the incurrence of all
Indebtedness related thereto and any other related financial transactions,
during the period for which such financial covenants were calculated shall be
deemed to have occurred on the first day of the relevant period for which such
financial covenants and the Applicable Margin were calculated on a pro forma
basis reasonably acceptable to the Administrative Agent.
     1.3 Accounting Terms; GAAP. Except as otherwise expressly provided herein,
all terms of an accounting or financial nature shall be construed in accordance
with GAAP, as in effect from time to time; provided that, if the Company
notifies the Administrative Agent that the Company requests an

21



--------------------------------------------------------------------------------



 



amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the Company
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
ARTICLE II
THE CREDITS
     2.1 Commitments.
     2.1.1 From and including the Effective Date and prior to the Facility
Termination Date, each U.S. Lender severally agrees, on the terms and conditions
set forth in this Agreement, to make U.S. Revolving Credit Loans in Dollars to
the Company and the Domestic Subsidiary Borrowers and the Foreign Subsidiary
Borrowers from time to time so long as after giving effect thereto and to any
concurrent repayment of Loans the Aggregate U.S. Revolving Credit Outstandings
of each U.S. Lender are equal to or less than its U.S. Revolving Credit
Commitment. Subject to the terms of this Agreement, the Company and the Domestic
Subsidiary Borrowers and the Foreign Subsidiary Borrowers may borrow, repay and
reborrow U.S. Revolving Credit Loans at any time prior to the Facility
Termination Date. The U.S. Revolving Credit Loans may be Floating Rate Loans or
Eurodollar Loans, or a combination thereof selected in accordance with
Sections 2.3 and 2.7. The U.S. Revolving Credit Commitments to lend hereunder
shall expire on the Facility Termination Date.
     2.1.2 From and including the Effective Date and prior to the Facility
Termination Date, each Euro Lender severally agrees, on the terms and conditions
set forth in this Agreement, to make Euro Revolving Credit Loans in Available
Foreign Currencies to the Company and the Foreign Subsidiary Borrowers from time
to time so long as after giving effect thereto and to any concurrent repayment
of Loans the Aggregate Euro Revolving Credit Outstandings of each Euro Lender
are equal to or less than its Euro Revolving Credit Commitment. Subject to the
terms of this Agreement, the Company and the Foreign Subsidiary Borrowers may
borrow, repay and reborrow Euro Revolving Credit Loans at any time prior to the
Facility Termination Date. The Euro Revolving Credit Loans will be Multicurrency
Loans as selected in accordance with Sections 2.3, 2.7 and 2.8(a). The Euro
Revolving Credit Commitments to lend hereunder shall expire on the Facility
Termination Date.
     2.2 Repayment of Loans; Evidence of Debt.
     2.2.1 (a) The Company and each Domestic Subsidiary Borrower and Foreign
Subsidiary Borrower hereby unconditionally promise to pay to the Administrative
Agent for the account of each U.S. Lender in U.S. Dollars the then unpaid
principal amount of each U.S. Revolving Credit Loan of such Lender made to such
Borrower on the Facility Termination Date and on such other dates and in such
other amounts as may be required from time to time under the terms of this
Agreement. The Company and each Domestic Subsidiary Borrower and Foreign
Subsidiary Borrower hereby further agree to pay to the Administrative Agent for
the account of each U.S. Lender interest in U.S. Dollars on the unpaid principal
amount of the U.S. Revolving Credit Loans from time to time outstanding until
payment thereof in full at the rates per annum, and on the dates, set forth in
Section 2.8.

22



--------------------------------------------------------------------------------



 



          (b) The Company and each Foreign Subsidiary Borrower hereby each
unconditionally promise to pay to the Administrative Agent for the account of
each Euro Lender in the relevant Available Foreign Currency the then unpaid
principal amount of each Euro Revolving Credit Loan of such Lender made to such
Borrower (on a several, not joint and several, basis, but subject, for the
avoidance of doubt, to the Guarantee contained in Article IX) on the Facility
Termination Date and on such other dates and in such other amounts as may be
required from time to time under the terms of this Agreement. The Company and
each Foreign Subsidiary Borrower hereby further agree to pay to the
Administrative Agent for the account of each Euro Lender interest in the
relevant Available Foreign Currency on the unpaid principal amount of the Euro
Revolving Credit Loans made to such Borrower (on a several, not joint and
several, basis, but subject, for the avoidance of doubt, to the Guarantee
contained in Article IX) from time to time outstanding until payment thereof in
full at the rates per annum, and on the dates, set forth in Section 2.8.
     2.2.2 The books and records of the Administrative Agent and of each Lender
shall, to the extent permitted by applicable law, be prima facie evidence of the
existence and amounts of the obligations of the Borrowers therein recorded;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain any such books and records or any error therein, shall not in any
manner affect the obligation of the Borrowers to repay (with applicable
interest) the Loans made to such Borrowers by such Lender in accordance with the
terms of this Agreement.
     2.2.3 The Borrowers agree that, upon the request to the Administrative
Agent by any Lender from time to time and the subsequent request to the Company
by the Administrative Agent, the relevant Borrowers will execute and deliver to
such Lender promissory notes evidencing the Revolving Credit Loans of any such
requesting Revolving Credit Lender, substantially in the form of Exhibit H with
appropriate insertions as to date, currency and principal amount (each, a
“Revolving Credit Note”); provided, that the delivery of such Notes shall not be
a condition precedent to the Effective Date or any Advance.
     2.3 Procedures for Borrowing. (a) Each Borrower may borrow under the U.S.
Revolving Credit Commitments and the Company and each Foreign Subsidiary
Borrower may borrow under the Euro Revolving Credit Commitments, in each case
from time to time prior to the Facility Termination Date on any Business Day.
          (b) In the case of a borrowing under the U.S. Revolving Credit
Commitments, the Company or other applicable Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 11:00 a.m., Chicago time) (i) three Business Days
prior to the requested Borrowing Date, if all or any part of the requested
Revolving Credit Loans are to be Eurodollar Loans, or (ii) one Business Day
prior to the requested Borrowing Date otherwise, specifying in each case (v) the
applicable Borrower, (w) the amount to be borrowed, (x) the requested Borrowing
Date, (y) whether the borrowing is to be of Eurodollar Loans, Floating Rate
Loans or a combination thereof and (z) if the borrowing is to be entirely or
partly of Eurodollar Loans, the amount of such Type of Loan and the length of
the initial Interest Periods therefor. Each borrowing under the U.S. Revolving
Credit Commitments after the Effective Date shall be in an amount equal to
(A) in the case of Floating Rate Loans, $5,000,000 or a whole multiple of
$1,000,000 in excess thereof (or, if the then aggregate available U.S. Revolving
Credit Commitments are less than $5,000,000, such lesser amount) and (B) in the
case of Eurodollar Loans, $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. Upon receipt of any such notice from the Company or other Borrower, as
the case may be, the Administrative Agent shall promptly notify the U.S. Lenders
thereof. Not later than noon, Chicago time on each requested Borrowing Date each
U.S. Lender shall make an amount equal to its Pro Rata Share of the principal
amount of the U.S. Revolving Credit Loans requested to be made on such Borrowing
Date

23



--------------------------------------------------------------------------------



 



available to the Administrative Agent at its Chicago office specified in
Section 14.1 in U.S. Dollars and in immediately available funds. The
Administrative Agent shall on such date credit the account of the relevant
Borrower on the books of such office with the aggregate of the amounts made
available to the Administrative Agent by the U.S. Lenders and in like funds as
received by the Administrative Agent.
          (c) In the case of a borrowing under the Euro Revolving Credit
Commitments, the Company or a Foreign Subsidiary Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 11:00 a.m., London time three Business Days prior
to the requested Borrowing Date) specifying in each case (i) the amount to be
borrowed, (ii) the requested Borrowing Date, (iii) the Available Foreign
Currency thereof, (iv) the length of the initial Interest Period therefor and
(v) the applicable Borrower. Each borrowing by the Company or a Foreign
Subsidiary Borrower under Section 2.1.2 shall be in an Available Foreign
Currency. Each such borrowing by the Company or any Foreign Subsidiary Borrower
shall be in an amount equal to an amount in the relevant Available Foreign
Currency which is 5,000,000 units or a whole multiple of 1,000,000 units in
excess thereof or such other amounts as may be agreed upon between the
applicable Borrower and the Administrative Agent. Upon receipt of any such
notice from any such Borrower, the Administrative Agent shall promptly notify
the Euro Lenders with respect to such Borrowing. Not later than 1:00 p.m., local
time of the Administrative Agent’s funding office for such Borrower, on the
requested Borrowing Date, each Euro Lender shall make an amount equal to its Pro
Rata Share of the principal amount of such Euro Revolving Credit Loans requested
to be made on such Borrowing Date available to the Administrative Agent at the
Administrative Agent’s funding office for such Borrower specified by the
Administrative Agent from time to time by notice to such Euro Lenders and in
immediately available or other same day funds customarily used for settlement in
the relevant Available Foreign Currency. The amounts made available by each Euro
Lender will then be made available to the relevant Borrower at the funding
office for such Borrower and in like funds as received by the Administrative
Agent.
     2.4 Termination or Reduction/Increases of Revolving Credit Commitments.
(a) The Company or any Foreign Subsidiary Borrower may permanently reduce the
Euro Revolving Credit Commitments, in whole or in part, ratably among the Euro
Lenders in integral multiples of €5,000,000 and the Borrowers may permanently
reduce the U.S. Revolving Credit Commitments, in whole or in part, ratably among
the U.S. Lenders in integral multiples of $10,000,000, in each case upon at
least three Business Days’ irrevocable written notice to the Administrative
Agent, and which notice shall specify the amount of any such reduction,
provided, however, that (i) the Aggregate Euro Revolving Credit Commitments may
not be reduced below the Aggregate Euro Revolving Credit Outstandings of all
Lenders and the Aggregate U.S. Revolving Credit Commitments may not be reduced
below the Aggregate U.S. Revolving Credit Outstandings of all Lenders and (ii) a
notice of termination of Commitments may state that such notice is conditioned
upon the effectiveness of other credit facilities, incurrence of other
Indebtedness, or consummation of another transaction (such as a Change of
Control), in which case such notice may be revoked (by notice to the
Administrative Agent on or prior to the specified effective date if such date is
not more than five Business Days after the date such notice is given) if such
condition is not satisfied. In addition, all accrued facility fees shall be
payable on the effective date of any termination of the Revolving Credit
Commitments. Simultaneously with the closing of any Permitted Securitization
Transaction facility, the Aggregate U.S. Revolving Credit Commitments shall be
automatically reduced, ratably among the U.S. Revolving Credit Commitments, by
the amount of any such Permitted Securitization Transaction facility which, when
aggregated with all other then existing Permitted Securitization Transaction
facilities, exceeds $200,000,000.
          (b) Subject to the conditions set forth below, the Company may, upon
at least ten (10) days (or such other shorter period of time as may be agreed to
between the Administrative Agent and

24



--------------------------------------------------------------------------------



 



the Company) prior written notice to the Administrative Agent and the Lenders,
increase the Aggregate Commitments (by increasing the Aggregate U.S. Revolving
Credit Commitments, the Aggregate Euro Revolving Credit Commitments or a
combination thereof) from time to time, either by designating one or more
lender(s) not theretofore Lender(s) to become Lender(s) (such designation to be
effective only with the prior written consent (such consent not to be
unreasonably withheld or delayed) of the Administrative Agent) and/or by
agreeing with one or more existing Lender(s) that such Lender’s or Lenders’ U.S.
Revolving Credit Commitment, Euro Revolving Credit Commitment or a combination
thereof shall be increased (thus increasing the Aggregate Commitments); provided
that:
     (i) no Default or Unmatured Default shall have occurred and be continuing
hereunder as of the effective date of such increase;
     (ii) the representations and warranties contained in Article V are true and
correct as on and as of the effective date with the same effect as if made on
and as of such date except to the extent any such representation or warranty
relates solely to an earlier date, in which case such representation or warranty
shall be true and correct on and as of such earlier date;
     (iii) the amount of each such increase in the Aggregate U.S. Revolving
Credit Commitments shall not be less than $10,000,000, and the aggregate amount
of all such increases in the Aggregate U.S. Revolving Credit Commitments shall
not exceed $200,000,000 (determined as of the date each such increase is
effective);
     (iv) the amount of each such increase in the Aggregate Euro Revolving
Credit Commitments shall not be less than €2,500,000, and the aggregate amount
of all such increases in the Aggregate Euro Revolving Credit Commitments shall
not exceed €37,500,000 (determined as of the date each such increase is
effective);
     (v) each such lender not theretofore a Lender becoming a Lender and each
existing Lender that has agreed to increase its U.S. Revolving Credit
Commitment, Euro Revolving Credit Commitment or a combination thereof shall
execute and deliver to the Administrative Agent a Lender Addition and
Acknowledgement Agreement acknowledged and agreed to by the Administrative Agent
(such acknowledgement and agreement not to be unreasonably withheld or delayed)
and each Borrower;
     (vi) no existing Lender shall be obligated in any way to increase any of
its Commitments;
     (vii) the Administrative Agent shall consent (such consent not to be
unreasonably withheld or delayed) to such increase; and
     (viii) the Company and the other Borrowers shall have complied with such
other conditions in connection with such increase as may reasonably be required
by the Administrative Agent, including without limitation delivering such
resolutions, opinions and other documents reasonably required by the
Administrative Agent.
Upon the execution and delivery of a Lender Addition and Acknowledgement
Agreement, from and after the effective date specified in such Lender Addition
and Acknowledgement Agreement, such existing Lender shall have Commitments as
therein set forth or such other Lender shall become a Lender with Commitments as
therein set forth and all the rights and obligations of a Lender with such
Commitments hereunder. Upon its receipt of a Lender Addition and Acknowledgement
Agreement together with any

25



--------------------------------------------------------------------------------



 



Note or Notes, if requested, the Administrative Agent shall, if such Lender
Addition and Acknowledgement Agreement has been completed and the other
conditions described in this Section 2.4(b) have been satisfied: (A) accept such
Lender Addition and Acknowledgement Agreement; (B) record the information
contained therein in its records; and (C) give prompt notice thereof to the
Lenders and the Borrowers and deliver to the Lenders and the Borrowers a new
Schedule 1.1(a) reflecting the new Commitments, whereupon such revised
Schedule 1.1(a) shall replace the old Schedule 1.1(a) and become part of this
Agreement. On the Business Day following any such increase of the Aggregate
Commitments under this Section 2.4, all outstanding Floating Rate Advances shall
be reallocated among the Lenders (including any newly added Lenders) in
accordance with the Lenders’ respective revised Commitments and Pro Rata Shares,
as applicable, and Fixed Rate Advances shall be so reallocated among the Lenders
on the expiration of the applicable Interest Period in effect at the time of any
such increase.
     2.5 Facility and Administrative Agent Fees. (a) The Company agrees to pay
to the Administrative Agent for the account of each U.S. Lender a facility fee
(payable in Dollars) at the rate per annum set forth in the Pricing Schedule on
Exhibit A attached hereto, on the average daily amount of the U.S. Revolving
Credit Commitment of such Lender, whether used or unused, from and including the
Effective Date to but excluding the Facility Termination Date, and thereafter on
the average daily amount of the U.S. Loans and Pro Rata Share of the U.S. Swing
Loans and U.S. Facility Letters of Credit of such Lender, payable on each
Payment Date hereafter and on the Facility Termination Date.
          (b) The Foreign Subsidiary Borrowers agree to pay to the
Administrative Agent for the account of each Euro Lender a facility fee (payable
in Euros) at the rate per annum set forth in the Pricing Schedule on Exhibit A
attached hereto, on the average daily amount of the Euro Revolving Credit
Commitment of such Lender, whether used or unused, from and including the
Effective Date to but excluding the Facility Termination Date, and thereafter on
the average daily amount of the Euro Loans and Pro Rata Share of the Euro Swing
Loans and Euro Facility Letters of Credit of such Lender, payable on each
Payment Date hereafter and on the Facility Termination Date.
          (c) The Company agrees to pay to the Administrative Agent for its own
account such other fees as agreed to in writing between the Company and the
Administrative Agent.
     2.6 Optional and Mandatory Principal Payments on All Loans.
     2.6.1 Each Borrower may at any time and from time to time prepay Floating
Rate Loans, in whole or in part, without penalty or premium, upon at least one
Business Day’s irrevocable notice to the Administrative Agent, specifying the
date and amount of prepayment. If any such notice is given, the amount specified
in such notice shall be due and payable on the date specified therein. Partial
prepayment of Floating Rate Loans shall be in a minimum aggregate amount of
$1,000,000 or any integral multiple of $1,000,000 in excess thereof.
     2.6.2 Each Borrower may at any time and from time to time prepay, without
premium or penalty (but together with payment of any amount payable pursuant to
Section 3.4), its Eurodollar Loans and its Multicurrency Loans in whole or in
part, upon at least three Business Days’ irrevocable notice to the
Administrative Agent specifying the date and amount of prepayment. Partial
payments of Eurodollar Loans shall be in a minimum aggregate amount of
$5,000,000 or any integral multiple of $1,000,000 in excess thereof. Partial
prepayments of Multicurrency Loans shall be in an aggregate principal amount in
the relevant Available Foreign Currency of 5,000,000 units or any integral
multiple of 1,000,000 units in excess thereof, or such lesser principal amount
as may equal the outstanding Multicurrency Loans or such lesser amount as may be
agreed to by the Administrative Agent.

26



--------------------------------------------------------------------------------



 



     2.6.3 (i) If the Aggregate Euro Revolving Credit Outstandings exceed the
Aggregate Euro Revolving Credit Commitments at any time the applicable Borrowers
shall promptly prepay their respective Aggregate Euro Revolving Credit
Outstandings or cash collateralize Euro Facility Letters of Credit in the amount
of such excess and (ii) if the Aggregate U.S. Revolving Credit Outstandings
exceed the Aggregate U.S. Revolving Credit Commitments at any time the
applicable Borrowers shall promptly prepay the Aggregate U.S. Revolving Credit
Outstandings or cash collateralize U.S. Facility Letters of Credit in the amount
of such excess.
     2.6.4 Each prepayment pursuant to this Section 2.6 and each conversion
(other than a conversion of a Floating Rate Loan to a Fixed Rate Loan) pursuant
to Section 2.7 shall be accompanied by accrued and unpaid interest on the amount
prepaid to the date of prepayment and any amounts payable under Section 3.4 in
connection with such payment.
     2.6.5 Prepayments pursuant to this Section 2.6 shall be applied as follows:
(a) in the case of prepayments of U.S. Loans, first to prepay Floating Rate
Loans and second to prepay Eurodollar Loans then outstanding in such order as
the Company or such Borrower may direct and (b) in the case of prepayments of
Multicurrency Loans, to prepay Multicurrency Loans made to such Borrower in such
order as the Company or such Borrower may direct, provided that all prepayments
on any Loans to a Borrower shall be applied pro rata to the Loans owing by such
Borrower.
     2.6.6 All amounts prepaid may be reborrowed and successively repaid and
reborrowed, subject to the other terms and conditions in this Agreement.
     2.7. Conversion and Continuation of Outstanding Advances.
     2.7.1 Advances. Floating Rate Advances shall continue as Floating Rate
Advances unless and until such Floating Rate Advances are converted into
Eurodollar Advances. Each Eurodollar Advance shall continue as a Eurodollar
Advance until the end of the then applicable Interest Period therefor, at which
time such Eurodollar Advance shall be automatically converted into a Floating
Rate Advance unless the Company shall have given the Administrative Agent a
Conversion/Continuation Notice requesting that, at the end of such Interest
Period, such Eurodollar Advance continue as a Eurodollar Advance for the same or
another Interest Period. Subject to the terms hereof, any Borrower may elect
from time to time to convert all or any part of an Advance of any Type into any
other Type or Types of Advance (subject to, in the case of conversion of any
Eurodollar Advance other than on the last day of the Interest Period applicable
thereto, payment of any amounts payable under Section 3.4 in connection
therewith). The Company shall give the Administrative Agent irrevocable notice
(a “Conversion/Continuation Notice”) of each conversion of an Advance or
continuation of a Eurodollar Advance not later than 11:00 a.m. (Chicago time) at
least one Business Day, in the case of a conversion into a Floating Rate
Advance, or three Business Days, in the case of a conversion into or
continuation of a Eurodollar Advance, prior to the date of the requested
conversion or continuation, specifying:
     (a) the requested date, which shall be a Business Day, of such conversion
or continuation,
     (b) the aggregate amount and Type of the Advance which is to be converted
or continued, and
     (c) the amounts and Type(s) of Advance(s) into which such Advance is to be
converted or continued and, in the case of a conversion into or continuation of
a Eurodollar Advance, the duration of the Interest Period applicable thereto.

27



--------------------------------------------------------------------------------



 



     2.7.2 Multicurrency Advances. Any Multicurrency Advances may be continued
as such upon the expiration of the then current Interest Period with respect
thereto by the relevant Borrower giving the Administrative Agent irrevocable
notice not later than 11:00 a.m. (London time) at least three Business Days
prior to the date of the requested continuation, specifying the duration of the
Interest Period applicable thereto, provided, that if the relevant Borrower
shall fail to give such notice, such Multicurrency Advance shall be
automatically continued for an Interest Period of one month.
     2.8 Interest Rates, Interest Payment Dates; Interest and Fee Basis.
(a) Each Floating Rate Loan shall bear interest on the outstanding principal
amount thereof, for each day from and including the date such Loan is made or is
converted from a Fixed Rate Loan into a Floating Rate Loan pursuant to
Section 2.7 to but excluding the date it becomes due or is converted into a
Fixed Rate Loan pursuant to Section 2.7 hereof, at a rate per annum equal to the
Floating Rate for such day. Each Eurodollar Loan shall bear interest for each
day during each Interest Period with respect thereto at a rate per annum equal
to the Eurodollar Rate determined for such Interest Period. Each Multicurrency
Loan (other than a Swing Loan) shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the applicable
Eurocurrency Rate determined for such Interest Period or at such other interest
rate as agreed to by the applicable Borrower and all Euro Lenders with a
Commitment to such Borrower.
     (b) Interest accrued on each Floating Rate Advance shall be payable on each
Payment Date, commencing with the first such date to occur after the Effective
Date and at maturity. Interest accrued on each Fixed Rate Advance shall be
payable on the last day of its applicable Interest Period, on any date on which
the Fixed Rate Advance is prepaid, whether by acceleration or otherwise, and at
maturity. Interest accrued on each Fixed Rate Advance having an Interest Period
longer than three months shall also be payable on the last day of each
three-month interval during such Interest Period.
     (c) Interest shall be payable for the day an Advance is made but not for
the day of any payment on the amount paid if payment is received prior to 1:00
p.m. (local time) at the place of payment. If any payment of principal of or
interest on an Advance shall become due on a day which is not a Business Day,
except as otherwise provided in the definition of Interest Period, such payment
shall be made on the next succeeding Business Day and, in the case of a
principal payment, such extension of time shall be included in computing
interest in connection with such payment.
     (d) All interest and fees shall be computed on the basis of the actual
number of days (including the first day but excluding the last day) occurring
during the period such interest or fee is payable over a year comprised of
360 days or, in the case of Floating Rate Loans based on the Prime Rate,
365/366 days, unless the Administrative Agent reasonably determines that it is
market practice to calculate such interest or fees on Multicurrency Advances on
a different basis.
     (e) Changes in the rate of interest on that portion of any Advance
maintained as a Floating Rate Advance will take effect simultaneously with each
change in the Alternate Base Rate. Each Fixed Rate Advance shall bear interest
on the outstanding principal amount thereof from and including the first day of
the Interest Period applicable thereto to (but not including) the last day of
such Interest Period at the interest rate determined as applicable to such Fixed
Rate Advance.
     2.9 Rates Applicable After Default. Notwithstanding anything to the
contrary contained in this Agreement, during the continuance of a Default the
Required Lenders may, at their option, by notice to the Borrowers (which notice
may be revoked at the option of the Required Lenders notwithstanding any
provision of Section 8.2 requiring unanimous consent of the Lenders to changes
in interest rates), declare that no Advance may be made as, converted into or
continued (after the expiration of the then current Interest Period) as a Fixed
Rate Advance, provided that, notwithstanding the foregoing, any

28



--------------------------------------------------------------------------------



 



outstanding Multicurrency Advance may be continued for an Interest Period not to
exceed one month after such notice to the Borrowers by the Required Lenders.
Upon and during the continuance of any Default under Section 7.2, the Required
Lenders may, at their option, by notice to the Company (which notice may be
revoked at the option of the Required Lenders notwithstanding any provision of
Section 8.2 requiring unanimous consent of the Lenders as to changes and
interest rates) declare that (i) each Fixed Rate Advance shall bear interest for
the remainder of the applicable Interest Period at the rate otherwise applicable
to such Interest Period plus 2% per annum, and (ii) each Floating Rate Advance
and any other amount due under this Agreement shall bear interest at a rate per
annum equal to the Floating Rate otherwise applicable to Floating Rate Loans
plus 2% per annum, provided that, upon and during the continuance of any
acceleration for any reason of any of the Obligations, the interest rate set
forth in clauses (i) and (ii) shall be applicable to all Advances without any
election or action on the part of the Administrative Agent or any Lender.
     2.10 Pro Rata Payment, Method of Payment.
     2.10.1 Each borrowing of Loans from the U.S. Lenders shall be made pro rata
according to the Pro Rata Shares of such Lenders in effect on the date of such
borrowing. Each payment on account of any facility fee under Section 2.5(a)
shall be allocated by the Administrative Agent among the U.S. Lenders in
accordance with their respective Pro Rata Shares. Any reduction of the U.S.
Commitments of the U.S. Lenders shall be allocated by the Administrative Agent
among the U.S. Lenders pro rata according to the Pro Rata Shares of the U.S.
Lenders with respect thereto. Except as otherwise provided in this Agreement,
each payment (including each prepayment) by a Borrower on account of principal
or interest on its U.S. Loans shall be allocated by the Administrative Agent pro
rata to the U.S. Lenders according to the respective outstanding principal
amounts thereof. All payments (including prepayments) to be made by a Borrower
hereunder in respect of amounts denominated in Dollars, whether on account of
principal, interest, fees or otherwise, shall be made, without setoff,
deduction, or counterclaim, in immediately available funds to the Administrative
Agent for the account of the U.S. Lenders at the Administrative Agent’s address
specified pursuant to Article XIV, or at any other Lending Installation of the
Administrative Agent specified in writing by the Administrative Agent to the
Borrowers by 1:00 P.M. (Chicago time) on the date when due. Each payment
delivered to the Administrative Agent for the account of any Lender shall be
delivered promptly by the Administrative Agent to such Lender in the same type
of funds that the Administrative Agent received at its address specified
pursuant to Article XIV or at any Lending Installation specified in a notice
received by the Administrative Agent from such Lender.
     2.10.2 Each borrowing of Euro Loans in any Available Foreign Currency from
the Euro Lenders shall be made pro rata according to the Pro Rata Shares of the
Euro Lenders in effect on the date of such Loan. Each payment on account of any
facility fee under Section 2.5(b) shall be allocated by the Administrative Agent
among the Euro Lenders in accordance with their respective Pro Rata Shares. Any
reduction of the Euro Commitments shall be allocated by the Administrative Agent
among the Euro Lenders pro rata according to the Pro Rata Shares of the Euro
Lenders with respect thereto. Except as otherwise provided in this Agreement,
each payment (including each prepayment) by a Borrower on account of principal
of and interest on Euro Loans shall be allocated by the Administrative Agent pro
rata to the Euro Lenders. All payments (including prepayments) to be made by a
Borrower on account of Euro Loans, whether on account of principal, interest,
fees or otherwise, shall be made without setoff, deduction, or counterclaim in
the currency of such Euro Loans (in same day or other funds customarily used in
the settlement of obligations in such currency) to the Administrative Agent for
the account of the Euro Lenders at the payment office for such Euro Loans
specified from time to time by the Administrative Agent by notice to the
Borrowers prior to 1:00 p.m. local time at such payment office on the due date
thereof. The Administrative Agent shall distribute such payment to the Euro
Lenders entitled

29



--------------------------------------------------------------------------------



 



to receive the same promptly upon receipt in like funds as received. In the case
of any payment of facility fees by Foreign Subsidiary Borrowers under
Section 2.5(b) and any prepayments required of Foreign Subsidiary Borrowers
under Section 2.6.3, the Company shall designate which Foreign Subsidiary
Borrowers shall pay such amounts and, absent such determination or if any
Default has occurred and is continuing, the Administrative Agent shall determine
which Foreign Subsidiary Borrower or Foreign Subsidiary Borrowers shall make
such payments, provided that it is acknowledged that each Foreign Subsidiary
Borrower is liable, without duplication, for the full amount of facility fees
payable under Section 2.5(b) and is obligated to make any required prepayments
under Section 2.6.3 only to the extent such Foreign Subsidiary Borrower has any
Aggregate Euro Revolving Credit Outstandings.
     2.11 Telephonic Notices. Each Borrower hereby authorizes the Lenders and
the Administrative Agent to extend, convert or continue Advances, effect
selections of Types of Advances and to transfer funds based on telephonic
notices made by any Person or Persons the Administrative Agent or any Lender
reasonably and in good faith believes to be an Authorized Officer, provided that
the Borrowers shall be required to make all requests for Eurocurrency Loans in
writing. Each Borrower agrees to deliver promptly to the Administrative Agent a
written confirmation, if such confirmation is requested by the Administrative
Agent or any Lender, of each telephonic notice signed by an Authorized Officer.
If the written confirmation differs in any material respect from the action
taken by the Administrative Agent and the Lenders, the records of the
Administrative Agent and the Lenders shall govern absent manifest error.
     2.12 Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, the Administrative Agent will notify
each Lender of the contents of each Revolving Credit Commitment reduction
notice, Borrowing notice, Conversion/Continuation Notice, and repayment notice
received by it hereunder. The Administrative Agent will notify each Lender of
the interest rate applicable to each Fixed Rate Advance promptly upon
determination of such interest rate and will give each Lender prompt notice of
each change in the Alternate Base Rate.
     2.13 Lending Installations. Each Lender may, subject to Sections 3.5 and
3.6, make and book its Loans at any Lending Installation(s) selected by such
Lender and may change its Lending Installation(s) from time to time. All terms
of this Agreement shall apply to any such Lending Installation(s) and the Notes,
if any, shall be deemed held by each Lender for the benefit of such Lending
Installation(s). Each Lender may, by written or telex notice to the
Administrative Agent and the applicable Borrower, designate one or more Lending
Installations which are to make and book Loans and for whose account Loan
payments are to be made.
     2.14 Non-Receipt of Funds by the Administrative Agent. Unless a Borrower or
a Lender, as the case may be, notifies the Administrative Agent prior to the
date on which it is scheduled to make payment to the Administrative Agent of
(a) in the case of a Lender, the proceeds of a Loan or (b) in the case of a
Borrower, a payment of principal, interest or fees to the Administrative Agent
for the account of the Lenders, that it does not intend to make such payment,
the Administrative Agent may assume that such payment has been made. The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or Borrower, as the case may be, has not in fact made such payment
to the Administrative Agent, the recipient of such payment shall, on demand by
the Administrative Agent, repay to the Administrative Agent the amount so made
available together with interest thereon in respect of each day during the
period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (i) in the case of payment by a Lender, the
Federal Funds Effective Rate for the first five days and the interest rate

30



--------------------------------------------------------------------------------



 



applicable to the relevant Loan for each day thereafter or (ii) in the case of
payment by a Borrower, the interest rate applicable to the relevant Loan.
     2.15 Facility Letters of Credit.
     2.15.1 Obligation to Issue. Subject to the terms and conditions of this
Agreement and in reliance upon the representations and warranties of the
Borrowers herein set forth, the Issuers hereby agree to issue for the account of
a Borrower through such of the Issuer’s Lending Installations or Affiliates as
the Issuer may determine, one or more Facility Letters of Credit in accordance
with this Section 2.15, from time to time during the period, commencing on the
Effective Date and ending five Business Days prior to the Facility Termination
Date.
     2.15.2 Conditions for Issuance. In addition to being subject to the
satisfaction of the conditions contained in Sections 4.1 and 4.2, the obligation
of an Issuer to issue any Facility Letter of Credit is subject to the
satisfaction in full of the following conditions:
     (a) the aggregate maximum amount then available for drawing under Facility
Letters of Credit issued by the Issuers, after giving effect to the Facility
Letter of Credit requested hereunder, shall not exceed any limit imposed by law
or regulation upon the Issuer;
     (b) the requested Facility Letter of Credit shall not have an expiration
date later than the earlier of (i) one year after the date of issuance of such
Facility Letter of Credit and (ii) five Business Days prior to the Facility
Termination Date, provided that any Facility Letter of Credit with a one-year
tenor may provide for the renewal thereof for additional one-year periods (which
shall in no event extend beyond the date referred to in clause (ii) above);
     (c) immediately after giving effect to the Facility Letter of Credit
requested hereunder, the aggregate maximum amount then available for drawing
under Facility Letters of Credit issued by the Issuers shall not exceed (i)
$50,000,000 in the aggregate in the case of Facility Letters of Credit
denominated in Dollars and (ii) €30,000,000 in the aggregate in the case of
Facility Letters of Credit denominated in an Agreed Currency other than Dollars,
and no prepayment would as a result of such issuance then be required under this
Agreement;
     (d) the applicable Borrower shall have delivered to the applicable Issuer
at such times and in such manner as such Issuer may reasonably prescribe such
documents and materials as may be required pursuant to the terms of the proposed
Letter of Credit and the proposed Letter of Credit shall be reasonably
satisfactory to such Issuer as to form and content; and
     (e) as of the date of issuance, no order, judgment or decree of any Court,
arbitrator or governmental authority shall purport by its terms to enjoin or
restrain such Issuer from issuing the Facility Letter of Credit and no law, rule
or regulation applicable to such Issuer and no request or directive (whether or
not having the force of law) from any governmental authority with jurisdiction
over such Issuer shall prohibit or request that such Issuer refrain from the
issuance of Letters of Credit generally or the issuance of that Facility Letter
of Credit.
     2.15.3 Procedure for Issuance of Facility Letters of Credit. (a) The
applicable Borrower shall give one of the Issuers and the Administrative Agent
three Business Days’ prior written notice of any requested issuance of a
Facility Letter of Credit under this Agreement (except that, in lieu of such
written notice, a Borrower may give an Issuer (i) notice of such request by
tested telex or other tested arrangement satisfactory to such Issuer or
(ii) telephonic notice of such request if confirmed in writing by

31



--------------------------------------------------------------------------------



 



delivery to such Issuer (A) immediately (x) of a telecopy of the written notice
required hereunder which has been signed by an Authorized Officer of such
Borrower or (y) of a telex containing all information required to be contained
in such written notice and (B) promptly (but in no event later than the
requested time of issuance) of a copy of the written notice required hereunder
containing the original signature of an Authorized Officer of such Borrower);
such notice shall be irrevocable and shall specify whether the Facility Letter
of Credit is a Euro Facility Letter of Credit (which, if denominated in any
currency other than U.S. Dollars, it must be) or a U.S. Facility Letter of
Credit, the stated amount and Agreed Currency of the Facility Letter of Credit
requested (which requested currency shall be limited to an Agreed Currency in
which such Borrower may obtain Loans under this Agreement), the effective date
(which day shall be a Business Day) of issuance of such requested Facility
Letter of Credit, the date on which such requested Facility Letter of Credit is
to expire (which date shall be a Business Day and shall in no event be later
than the fifth day prior to the Facility Termination Date), the Person for whose
benefit the requested Facility Letter of Credit is to be issued and such other
information as may be reasonably requested by the Issuer. The Administrative
Agent shall give notice to each applicable Revolving Credit Lender of the
issuance of each Facility Letter of Credit reasonably promptly after such
Facility Letter of Credit is issued. At the time such request is made, the
requesting Borrower shall also provide the applicable Issuer with all
information necessary for the issuance of the Facility Letter of Credit it is
requesting. Such notice, to be effective, must be received by such Issuer not
later than 2:00 p.m. (local time) or the time otherwise agreed upon by such
Issuer and such Borrower on the last Business Day on which notice can be given
under this Section 2.15.3.
     (b) Subject to the terms and conditions of this Section 2.15.3 and provided
that the applicable conditions set forth in Sections 4.1 and 4.2 hereof have
been satisfied, the Issuer shall, on the requested date, issue a Facility Letter
of Credit on behalf of the applicable Borrower in accordance with such Issuer’s
usual and customary business practices.
     (c) The Issuers shall not extend or amend any Facility Letter of Credit
unless the requirements of this Section 2.15 are met as though a new Facility
Letter of Credit was being requested and issued.
     2.15.4 Reimbursement Obligations. (a) Each Borrower agrees to pay to the
Issuer the amount of all Reimbursement Obligations, interest and other amounts
payable to the Issuer under or in connection with any Facility Letter of Credit
issued on behalf of such Borrower immediately when due, irrespective of any
claim, set-off, defense or other right that the Borrower, the Company or any
Subsidiary may have at any time against the Issuer or any other Person, under
all circumstances, including without limitation, any of the following
circumstances:
     (i) any lack of validity or enforceability of this Agreement or any of the
other Loan Documents;
     (ii) the existence of any claim, setoff, defense or other right that any
Borrower or any Subsidiary may have at any time against a beneficiary named in a
Facility Letter of Credit or any transferee of any Facility Letter of Credit (or
any Person for whom any such transferee may be acting), any Issuer, any Lender,
or any other Person, whether in connection with this Agreement, any Facility
Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transactions between any Borrower or any
Subsidiary and the beneficiary named in any Facility Letter of Credit);

32



--------------------------------------------------------------------------------



 



     (iii) any draft, certificate or any other document presented under the
Facility Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;
     (iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; or
     (v) the occurrence of any Default or Unmatured Default.
     (b) The Issuer shall promptly notify the applicable Borrower of any draw
under a Facility Letter of Credit. Such Borrower shall reimburse the applicable
Issuer for drawings under a Facility Letter of Credit issued by it on behalf of
such Borrower promptly after the payment by the Issuer. Any Reimbursement
Obligation with respect to any Facility Letter of Credit shall bear interest
from the date of the relevant drawings under the pertinent Facility Letter of
Credit at (i) in the case of such Obligations denominated in U.S. Dollars, the
interest rate for Floating Rate Loans or (ii) in the case of such Obligations
denominated in an Available Foreign Currency, at the correlative floating rate
of interest customarily applicable to similar extensions of credit to corporate
borrowers denominated in such currency in the country of issue of such currency,
as reasonably determined by the Administrative Agent. In addition to its other
rights, the Issuers shall also have all rights for indemnification and
reimbursement as each Lender is entitled under this Agreement.
     2.15.5 Participation. (a) Immediately upon issuance by an Issuer of any
Facility Letter of Credit in accordance with the procedures set forth in
Section 2.15.3, (i) with respect to each U.S. Facility Letter of Credit, each
U.S. Lender shall be deemed to have irrevocably and unconditionally purchased
and received from such Issuer, without recourse or warranty, an undivided
interest and participation equal to its Pro Rata Share of such U.S. Facility
Letter of Credit (including, without limitation, all obligations of the
applicable Borrower with respect thereto) and any security therefor or guaranty
pertaining thereto and (ii) with respect to each Euro Facility Letter of Credit,
each Euro Lender shall be deemed to have irrevocably and unconditionally
purchased and received from such Issuer, without recourse or warranty, an
undivided interest and participation equal to its Pro Rata Share in such Euro
Facility Letter of Credit (including, without limitation, all obligations of the
applicable Borrower with respect thereto) and any security therefor or guaranty
pertaining thereto; provided, that a Letter of Credit issued by an Issuer shall
not be deemed to be a Facility Letter of Credit for purposes of this Section
2.15.5 if such Issuer shall have received written notice from any Revolving
Credit Lender on or before one Business Day prior to the date of its issuance of
such Letter of Credit that one or more of the conditions contained in
Sections 4.1 or 4.2 are not then satisfied, and, in the event an Issuer receives
such a notice, it shall have no further obligation to issue any Letter of Credit
until such notice is withdrawn by that Revolving Credit Lender or such condition
has been effectively waived in accordance with the provisions of this Agreement.
     (b) In the event that an Issuer makes any payment under any Facility Letter
of Credit and the applicable Borrower shall not have repaid such amount to the
Issuer pursuant to Section 2.15.4, the Issuer shall promptly notify the
Administrative Agent and each Revolving Credit Lender participating in such
Letter of Credit of such failure, and each Revolving Credit Lender participating
in such Letter of Credit shall promptly and unconditionally pay to the
Administrative Agent for the account of such Issuer the amount of such Lender’s
Pro Rata Share of the unreimbursed amount of any such payment in such currency.
If any Revolving Credit Lender participating in such Facility Letter of Credit
fails to make available to such Issuer any amounts due to such Issuer pursuant
to this Section 2.15.5(b), such Issuer shall be entitled to recover such amount,
together with interest thereon (i) in the case of amounts denominated in U.S.
Dollars, at the Federal Funds Effective Rate, for the first three Business Days
after such Lender receives such notice and thereafter, at the Floating Rate, or
(ii) in the case of amounts

33



--------------------------------------------------------------------------------



 



denominated in an Available Foreign Currency, at a local cost of funds rate for
obligations in such currency as determined by the Administrative Agent for the
first three Business Days after such Lender receives such notice, and thereafter
at the floating rate of interest correlative to the Floating Rate customarily
applicable to similar extensions of credit to corporate borrowers denominated in
such currency in the country of issue of such currency, as determined by the
Administrative Agent, in either case payable (i) on demand, (ii) by setoff
against any payments made to such Issuer for the account of such Lender or
(iii) by payment to such Issuer by the Administrative Agent of amounts otherwise
payable to such Lender under this Agreement. The failure of any Revolving Credit
Lender to make available to the Administrative Agent its Pro Rata Share of the
unreimbursed amount of any such payment shall not relieve any other Revolving
Credit Lender of its obligation hereunder to make available to the
Administrative Agent its Pro Rata Share of the unreimbursed amount of any
payment on the date such payment is to be made, but no Revolving Credit Lender
shall be responsible for the failure of any other Revolving Credit Lender to
make available to the Administrative Agent its Pro Rata Share of the
unreimbursed amount of any payment on the date such payment is to be made.
     (c) Whenever the Issuer receives a payment on account of a Reimbursement
Obligation, including any interest thereon, it shall promptly pay to each
Revolving Credit Lender that has funded its participating interest therein, in
like funds as received an amount equal to such Lender’s Pro Rata Share thereof.
     (d) The obligations of a Revolving Credit Lender to make payments to the
Administrative Agent with respect to a Facility Letter of Credit shall be
absolute, unconditional and irrevocable, not subject to any counterclaim,
set-off, qualification or exception whatsoever and shall be made in accordance
with the terms and conditions of this Agreement under all circumstances.
     (e) In the event any payment by a Borrower received by the Administrative
Agent with respect to a Facility Letter of Credit and distributed by the
Administrative Agent to the Lenders on account of their participations is
thereafter set aside, avoided or recovered from the Administrative Agent in
connection with any receivership, liquidation, reorganization or bankruptcy
proceeding, each Revolving Credit Lender that received such distribution shall,
upon demand by the Administrative Agent, contribute such Lender’s Pro Rata Share
of the amount set aside, avoided or recovered together with interest at the rate
required to be paid by the Administrative Agent upon the amount required to be
repaid by it.
     2.15.6 Compensation for Facility Letters of Credit. The Issuer of a
Facility Letter of Credit shall have the right to receive from the Borrower that
requested issuance of such Facility Letter of Credit, solely for the account of
such Issuer, a fronting fee in an amount equal to 0.10% per annum as well as the
Issuer’s reasonable and customary costs of issuing and servicing the Facility
Letters of Credit. In addition, such Borrower shall pay to the Administrative
Agent for the account of each Revolving Credit Lender participating in such
Facility Letter of Credit a non-refundable fee at a per annum rate in the amount
shown on the Pricing Schedule on Exhibit A applied to the face amount of the
Facility Letter of Credit, payable quarterly in arrears for the account of all
Revolving Credit Lenders participating in such Facility Letter of Credit ratably
from the date such Facility Letter of Credit is issued until its stated expiry
date or, if earlier, the date of its termination or drawdown (provided that if
such drawdown is a partial drawdown, such fee shall continue to accrue with
respect to the face amount of such Facility Letter of Credit remaining available
to be drawn).
     2.15.7 Letter of Credit Collateral Account. Each Borrower hereby agrees
that it will, until the final expiry of any Facility Letter of Credit issued on
its account and thereafter as long as any amount is payable to the Lenders in
respect of any such Facility Letter of Credit, upon the request of the

34



--------------------------------------------------------------------------------



 



Administrative Agent, maintain a special collateral account (the “Letter of
Credit Collateral Account”) at the Administrative Agent’s office at the address
specified pursuant to Article XIV, in the name of such Borrower but under the
sole dominion and control of the Administrative Agent, for the benefit of the
Lenders and in which such Borrower shall have no interest other than as set
forth in Section 8.1. The Administrative Agent will invest any funds on deposit
from time to time in the Letter of Credit Collateral Account in certificates of
deposit of the Administrative Agent having a maturity not exceeding 30 days.
Nothing in this Section 2.15.7 shall either obligate the Administrative Agent to
require any Borrower to deposit any funds in the Letter of Credit Collateral
Account or limit the right of the Administrative Agent to release any funds held
in the Letter of Credit Collateral Account other than as required by
Section 8.1, and the Borrowers’ obligations to deposit funds in the Letter of
Credit Collateral Account are limited to the circumstances required by
Section 8.1.
     2.15.8 Nature of Obligations. (a) As among the Borrowers, the Issuers and
the Revolving Credit Lenders, each Borrower assumes all risks of the acts and
omissions of, or misuse of the Facility Letters of Credit by, the respective
beneficiaries of the Facility Letters of Credit requested by it. In furtherance
and not in limitation of the foregoing, the Issuers and the Revolving Credit
Lenders shall not be responsible for (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for and issuance of any Facility Letter of
Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
a Facility Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason; (iii) failure of the beneficiary of a Facility Letter of Credit to
comply fully with conditions required in order to draw upon such Facility Letter
of Credit; (iv) errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex or otherwise;
(v) errors in interpretation of technical terms; (vi) misapplication by the
beneficiary of a Facility Letter of Credit of the proceeds of any drawing under
such Facility Letter of Credit; or (vii) any consequences arising from causes
beyond the control of the Issuers or the Revolving Credit Lenders. In addition
to amounts payable as elsewhere provided in this Section 2.15, such Borrower
hereby agrees to protect, indemnify, pay and save the Administrative Agent, each
Issuer and each Lender harmless from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
attorneys’ fees) arising from the claims of third parties against the
Administrative Agent or such Issuer in respect of any Facility Letter of Credit
requested by such Borrower.
     (b) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the Issuers or
any Revolving Credit Lender under or in connection with the Facility Letters of
Credit or any related certificates, if taken or omitted in good faith, shall not
put such Issuer or such Lender under any resulting liability to any Borrower or
relieve any Borrower of any of its obligations hereunder to the Issuers, the
Administrative Agent or any Revolving Credit Lender.
     (c) Notwithstanding anything to the contrary contained in this
Section 2.15.8, a Borrower shall not have any obligation to indemnify the
Administrative Agent, any Issuer or any Lender under this Section 2.15 in
respect of any liability incurred by each arising primarily out of the gross
negligence or wilful misconduct of such Administrative Agent, Issuer or Lender,
as determined by a court of competent jurisdiction, or out of the wrongful
dishonor by such Issuer of a proper demand for payment made under the Facility
Letters of Credit issued by such Issuer as determined by a court of competent
jurisdiction, unless such dishonor was made at the request of such Borrower in
writing, or out of the wrongful honor by such Issuer of a demand for payment
made under the Facility Letters of Credit issued by such Issuer which demand for
payment does not comply with the conditions required in order to draw upon such

35



--------------------------------------------------------------------------------



 



Facility Letter of Credit as determined by a court of competent jurisdiction,
unless such dishonor was made at the request of such Borrower in writing.
     Section 2.16. Swing Loans.
     (a) Making of Swing Loans. The Swing Lender may elect in its sole
discretion to make Swing Loans to any Borrower solely for the Swing Lender’s own
account, from time to time prior to the Facility Termination Date up to an
aggregate principal amount at any one time outstanding not to exceed (i) in the
case of Swing Loans to any Borrower under the U.S. Revolving Credit Commitment,
the lesser of (A) $30,000,000 and (B) the unused amount of the Aggregate U.S.
Revolving Credit Commitments (“U.S. Swing Loans”), and (ii) in the case of Swing
Loans to any Borrower under the Euro Revolving Credit Commitment, the lesser of
(A) €15,000,000 or the Euro Equivalent Amount thereof and (B) the unused amount
of the Aggregate Euro Revolving Credit Commitments (“Euro Swing Loans”). The
Swing Lender may make Swing Loans (subject to the conditions precedent set forth
in Article IV), provided that the Swing Lender has received a request in writing
or, in the case of U.S. Swing Loans only, via telephone from an Authorized
Officer of such Borrower for funding of a Swing Loan no later than such time
required by the Swing Lender, on the Business Day on which such Swing Loan is
requested to be made. The Swing Lender shall not make any Swing Loan in the
period commencing one Business Day after the Swing Lender receives written
notice from the Company or a Lender that one or more of the conditions precedent
contained in Section 4.2 are not satisfied and ending upon the satisfaction or
waiver of such condition(s). Swing Loans may be made by the Swing Lender in any
freely traded currency requested by such Borrower and agreed to by the Swing
Lender. The Swing Lender agrees with the Borrowers that all Swing Loans
denominated in Australian Dollars will be funded out of the Swing Lender’s
Lending Installation in Australia unless the Swing Lender provides prior notice
to the Borrowers, in which case the Borrower requesting such Loan may withdraw
its request for such Swing Loan. Each outstanding Swing Loan shall be payable on
the Business Day following demand therefor, with interest at such rate to which
the Swing Lender and such Borrower shall agree from time to time, and shall be
subject to all the terms and conditions applicable to Loans, except that all
interest thereon shall be payable to the Swing Lender solely for its own
account. Notwithstanding provisions to the contrary in this Agreement, each
Lender acknowledges and agrees that U.S. Swing Loans may be made under the U.S.
Revolving Credit Commitment, and Euro Swing Loans may be made under the Euro
Revolving Credit Commitment, to any Borrower and each Borrower acknowledges and
agrees that the availability under Section 2.1.1 and 2.1.2 may also be blocked
by the Administrative Agent in an amount equal to the approximate anticipated
Swing Loan usage reasonably determined by the Administrative Agent with the
consent of the Company.
     (b) Swing Loan Borrowing Requests. Each Borrower of a U.S. Swing Loan made
pursuant to telephonic notice agrees to deliver promptly to the Swing Lender a
written confirmation thereof signed by an Authorized Officer. If the written
confirmation differs in any material respect from the action taken by the Swing
Lender, the records of the Swing Lender shall govern, absent manifest error.
     (c) Repayment of Swing Loans. At any time after making a Swing Loan, the
Swing Lender may request the recipient Borrower to, and upon request by the
Swing Lender the recipient Borrower shall, promptly request an Advance from all
U.S. Lenders, with respect to any U.S. Swing Loan, and all Euro Lenders, with
respect to any Euro Swing Loan, and apply the proceeds of such Advance to the
repayment of such Swing Loan not later than the Business Day following the Swing
Lender’s request. Notwithstanding the foregoing, upon the earlier to occur of
(a) three Business Days after demand is made by the Swing Lender and (b) the
Facility Termination Date, the Borrower agrees that each U.S. Swing Loan
outstanding in any currency other than Dollars shall be immediately and
automatically converted to and redenominated in Dollars equal to the Dollar
Equivalent Amount of each such U.S. Swing Loan determined as of the date of such
conversion and each Euro Swing Loan outstanding in any currency other than Euros
shall be

36



--------------------------------------------------------------------------------



 



immediately and automatically converted to and redenominated in Euros equal to
the Euro Equivalent Amount of each such Euro Swing Loan determined as of the
date of such conversion, and each U.S. Lender, in the case of any U.S. Swing
Loan, and each Euro Lender, in the case of any Euro Swing Loan (other than, in
each case, the Swing Lender), shall irrevocably and unconditionally purchase
from the Swing Lender, without recourse or warranty, an undivided interest and
participation in such Swing Loan in an amount equal to such Lender’s Pro Rata
Share of the Swing Loan and promptly pay such amount to such Swing Lender in
immediately available funds (or, in the case of participations in Swing Loans
denominated in an Available Foreign Currency other than Euros, same day funds).
Such payment shall be made by the other Lenders whether or not a Default is then
continuing or any other condition precedent set forth in Section 4.2 is then met
and whether or not such Borrower has then requested an Advance in such amount.
If any Lender fails to make available to such requesting Swing Lender any
amounts due to the Swing Lender from such Lender pursuant to this Section, the
Swing Lender shall be entitled to recover such amount, together with interest
thereon at the Federal Funds Effective Rate or such other local cost of funds
rate determined by the Swing Lender with respect to any Swing Loan denominated
in any Available Foreign Currency for the first three Business Days after such
Lender receives notice of such required purchase and thereafter, at the rate
applicable to such Loan, payable (i) on demand, (ii) by setoff against any
payments made to the Swing Lender for the account of such Lender or (iii) by
payment to the Swing Lender by the Administrative Agent of amounts otherwise
payable to such Lender under this Agreement. The failure of any Lender to make
available to such Swing Lender its Pro Rata Share of any unpaid Swing Loan shall
not relieve any other Lender of its obligation hereunder to make available to
the Swing Lender its Pro Rata Share of any unpaid Swing Loan on the date such
payment is to be made, but no Lender shall be responsible for the failure of any
other Lender to make available to the Swing Lender its Pro Rata Share of any
unpaid Swing Loan.
     2.17 Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
     (a) fees shall cease to accrue pursuant to Section 2.5 on the Commitment of
such Defaulting Lender solely in respect of its unused Commitments;
     (b) the Commitments and Aggregate Revolving Credit Outstandings of such
Defaulting Lender shall not be included in determining whether all Lenders,
Required Euro Lenders, Required U.S. Lenders or Required Lenders have taken or
may take any action hereunder (including any consent to any amendment or waiver
pursuant to Section 8.2), provided that any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender which affects such
Defaulting Lender differently than other affected Lenders (other than as a
result of such Defaulting Lender having a greater or lesser Aggregate Revolving
Credit Outstandings or Commitment) or which increases the amount of any
Commitment of such Defaulting Lender, forgives any principal amount of any Loans
owing to such Defaulting Lender or any interest or fees owing to such Defaulting
Lender previously accrued at the time of such forgiveness or extends the
Facility Termination Date or extends the final maturity beyond the Facility
Termination Date of any Loan, Note or Reimbursement Obligation with respect to
such Defaulting Lender shall require the consent of such Defaulting Lender;
     (c) if any Swing Loans or Facility Letter of Credit Obligations exist at
the time a Lender becomes a Defaulting Lender then:
(i) all or any part of such Defaulting Lender’s Pro Rata Share of such Swing
Loans and Facility Letter of Credit Obligations shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Pro Rata Shares but
only to the extent the sum of all non-Defaulting Lenders’ Aggregate Revolving
Credit Outstandings plus such Defaulting Lender’s Pro

37



--------------------------------------------------------------------------------



 



Rata Share of Swing Loans and Facility Letter of Credit Obligations does not
exceed the total of all non-Defaulting Lenders’ Commitments; and
(ii) to the extent, if any, the reallocation described in clause (i) above
cannot, or can only partially, be effected, the Borrowers shall within three
Business Days following notice by the Administrative Agent (x) first, prepay
such Swing Loans and (y) second, cash collateralize such Defaulting Lender’s Pro
Rata Share of such Facility Letter of Credit Obligations (in each case after
giving effect to any partial reallocation pursuant to clause (i) above) in
accordance with the procedures set forth in Section 8.1 for so long as such
Facility Letter of Credit Obligations are outstanding and such Defaulting Lender
remains a Defaulting Lender, provided that no Foreign Subsidiary Borrower shall
be obligated to make any such payment in excess of, respectively, the principal
amount of any outstanding Swing Loans made to it or the amount of any Facility
Letter of Credit Obligations in respect of Facility Letters of Credit issued for
its account;
(iii) if the Borrowers cash collateralize any portion of such Defaulting
Lender’s Pro Rata Share of Facility Letter of Credit Obligations pursuant to
Section 8.1, no Borrower shall be required to pay any fees to such Defaulting
Lender (or to the Administrative Agent or Issuer for the benefit thereof)
pursuant to Section 2.15.6 with respect to such Defaulting Lender’s Pro Rata
Share of Facility Letter of Credit Obligations during the period such Defaulting
Lender’s Pro Rata Share of Facility Letter of Credit Obligations is cash
collateralized;
(iv) if the Pro Rata Share of Facility Letter of Credit Obligations of the
non-Defaulting Lenders is reallocated pursuant to this Section 2.17(c), then the
fees payable to the Lenders pursuant to Section 2.5 and Section 2.15.6 shall be
adjusted in accordance with such non-Defaulting Lenders’ Pro Rata Shares; or
(v) if any Defaulting Lender’s Pro Rata Share of Facility Letter of Credit
Obligations is neither cash collateralized nor reallocated pursuant to this
Section 2.17(c), then, without prejudice to any rights or remedies of the Issuer
or any Lender hereunder, all facility fees that otherwise would have been
payable to such Defaulting Lender (solely with respect to the portion of such
Defaulting Lender’s Commitment that was utilized by such Pro Rata Share of
Facility Letter of Credit Obligations) and letter of credit fees payable under
Section 2.15.6 with respect to such Defaulting Lender’s Pro Rata Share of
Facility Letter of Credit Obligations shall be payable to the Issuer until such
Pro Rata Share of Facility Letter of Credit Obligations is cash collateralized
and/or reallocated;
     (d) so long as any Lender is a Defaulting Lender, the Swing Lender shall
not be required to fund any Swing Loan and the Issuer shall not be required to
issue, amend or increase any Facility Letter of Credit, unless it is reasonably
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrowers in accordance with this Section 2.17 and Section 8.1, and
participating interests in any such newly issued or increased Facility Letter of
Credit or newly made Swing Loan shall be allocated among non-Defaulting Lenders
in a manner consistent with Section 2.17(c)(i) (and Defaulting Lenders shall not
participate therein); and
     (e) any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to Section 2.17
but excluding Section 3.7) shall, in lieu of being distributed to such
Defaulting Lender, be retained by the Administrative Agent in a segregated
account and, subject to any applicable requirements of law, be applied at such
time or times as may be determined by the

38



--------------------------------------------------------------------------------



 



Administrative Agent (i) first, to the payment of any amounts owing by such
Defaulting Lender to the Administrative Agent hereunder, (ii) second, pro rata,
to the payment of any amounts owing by such Defaulting Lender to the Issuer or
Swing Lender hereunder, (iii) third, to the funding of any Loan or the funding
or cash collateralization of any participating interest in any Swing Loan or
Facility Letter of Credit in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent, (iv) fourth, if so determined by the Administrative Agent
and the Borrowers, held in such account as cash collateral for future funding
obligations of the Defaulting Lender under this Agreement, (v) fifth, pro rata,
to the payment of any amounts owing to the Borrowers or the Lenders as a result
of any judgment of a court of competent jurisdiction obtained by the Borrowers
or any Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement and (vi) sixth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if such payment is (x) a prepayment of the principal amount of any
Loans or reimbursement obligations in respect of Reimbursement Obligations for
which a Defaulting Lender has funded its participation obligations and (y) made
at a time when the conditions set forth in Section 4.2 are satisfied, such
payment shall be applied solely to prepay the Loans of, and reimbursement
obligations owed to, all non-Defaulting Lenders pro rata prior to being applied
to the prepayment of any Loans, or reimbursement obligations owed to, any
Defaulting Lender.
     In the event that the Administrative Agent, the Borrowers, the Issuer and
the Swing Lender each agrees that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then the Pro Rata
Shares of Swing Loans and Facility Letter of Credit Obligations of the Lenders
shall be readjusted to reflect the inclusion of such Lender’s Commitment and on
such date such Lender shall purchase at par such of the Loans of the other
Lenders (other than Swing Loans) as the Administrative Agent shall determine may
be necessary in order for such Lender to hold such Loans in accordance with its
Pro Rata Share.
     2.18 Guaranties. The Company shall execute and deliver, or cause to be
executed and delivered, to the Lenders and the Administrative Agent from time to
time Guaranties of certain present and future Domestic Subsidiaries such that,
at all times, all Domestic Subsidiaries which are not Guarantors do not, if
considered in the aggregate as a single Subsidiary, constitute a Significant
Subsidiary. For purposes of making the determination required under the
preceding sentence, it is acknowledged that, as provided in Rule 1-02 of
Regulation S-X as currently in effect promulgated by the SEC, the investment in
and advances to, and share of total assets and income of, any Domestic
Subsidiary shall be determined based on the investment in and advances to, and
share of total assets and income of, such Domestic Subsidiary and its
Subsidiaries on a consolidated basis. In connection with the delivery of any
such Guaranties, Company shall provide such other documentation to the
Administrative Agent, including, without limitation, one or more opinions of
counsel reasonably satisfactory to the Administrative Agent, corporate documents
and resolutions, which in the reasonable opinion of the Administrative Agent is
necessary or advisable in connection therewith. Notwithstanding anything herein
to the contrary, Securitization Entities shall not be required to be Guarantors.

39



--------------------------------------------------------------------------------



 



ARTICLE III
CHANGE IN CIRCUMSTANCES, TAXES
     3.1 Yield Protection. If after the date hereof any law or any governmental
or quasi-governmental rule, regulation, policy, guideline or directive (whether
or not having the force of law), or any change or modification thereof, or any
interpretation thereof, or the compliance of any Lender therewith,

  (a)   subjects any Lender or any applicable Lending Installation to any tax,
duty, charge or withholding on or from payments due from any Borrower or changes
the basis of taxation of payments to any Lender in respect of its Loans or other
amounts due it hereunder (excluding income taxes and franchise taxes (imposed in
lieu of income taxes) imposed on the Administrative Agent or any Lender as a
result of a present or former connection between the Administrative Agent or
such Lender and the jurisdiction of the Governmental Authority imposing such tax
or any political subdivision or taxing authority thereof or therein, other than
any such connection arising solely from the Administrative Agent or such Lender
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any other Loan Document or any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which any Lending Installation of such Lender or the
Administrative Agent, as the case may be, is located), or     (b)   imposes or
increases or deems applicable any reserve, assessment, insurance charge, special
deposit or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Lender or any applicable Lending
Installation (other than reserves and assessments taken into account in
determining the interest rate applicable to Fixed Rate Advances), or     (c)  
imposes any other condition the result of which is to increase the cost to any
Lender or any applicable Lending Installation of making, funding or maintaining
loans or reduces any amount receivable by any Lender or any applicable Lending
Installation in connection with loans, or requires any Lender or any applicable
Lending Installation to make any payment calculated by reference to the amount
of loans held or interest received by it, by an amount deemed material by such
Lender,

then, within 15 days of demand by such Lender in accordance with and subject to
Section 3.5, the affected Borrower shall pay such Lender that portion of such
increased expense incurred or reduction in an amount received that such Lender
reasonably determines is attributable to making, funding and maintaining its
Loans or its Commitments.
     3.2 Changes in Capital Adequacy Regulations. If a Lender reasonably
determines that the amount of capital required or expected to be maintained by
such Lender, any Lending Installation of such Lender or any corporation
controlling such Lender is increased as a result of a Change, then, within
15 days of demand by such Lender in accordance with and subject to Section 3.5,
the Company shall pay such Lender the amount necessary to compensate for any
shortfall in the rate of return on the portion of such increased capital that
such Lender reasonably determines is attributable to this Agreement, its Loans

40



--------------------------------------------------------------------------------



 



or its obligation to make Loans hereunder (after taking into account such
Lender’s policies as to capital adequacy). “Change” means (a) any change after
the date of this Agreement in the Risk-Based Capital Guidelines or (b) any
adoption of or change in any other law, governmental or quasi-governmental rule,
regulation, policy, guideline, interpretation, or directive (whether or not
having the force of law) after the date of this Agreement that affects the
amount of capital required or expected to be maintained by any Lender or any
Lending Installation or any corporation controlling any Lender. “Risk-Based
Capital Guidelines” means (i) the risk-based capital guidelines in effect in the
United States on the date of this Agreement, including transition rules, and
(ii) the corresponding capital regulations promulgated by regulatory authorities
outside the United States implementing the July 1988 report of the Basle
Committee on Banking Regulation and Supervisory Practices Entitled
“International Convergence of Capital Measurements and Capital Standards,”
including transition rules, and any amendments to such regulations adopted prior
to the date of this Agreement.
     3.3 Availability of Types of Advances. If any Lender reasonably determines
that maintenance of its Eurodollar Loans or Multicurrency Loans at a suitable
Lending Installation would violate any applicable law, rule, regulation, or
directive, whether or not having the force of law, or if the Required U.S.
Lenders with respect to Eurodollar Loans or the Required Euro Lenders with
respect to any Multicurrency Loan determine that (i) deposits of a currency,
type and maturity appropriate to match fund Eurodollar or Multicurrency Loans
are not available or (ii) the interest rate applicable to a Multicurrency Loan
or Eurodollar Loan does not accurately reflect the cost of making or maintaining
such Loans, then the Administrative Agent shall suspend the availability of the
affected Type of Loans and require any Loans of the affected Type to be repaid
at the end of the Interest Period for the affected Loan. Notwithstanding the
satisfaction of all conditions referred to in Article II and Article IV with
respect to any Advance in any Agreed Currency other than Dollars to the Company
and with respect to any Advance to any Foreign Subsidiary Borrower, if there
shall occur on or prior to the date of such Advance any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which would in the reasonable opinion of the
Administrative Agent or the Required Lenders make it impracticable for the
Multicurrency Loans comprising such Advance to be denominated in the Agreed
Currency specified by a Borrower, then the Administrative Agent shall forthwith
give notice thereof to such Borrower and the Lenders, and such Loans shall not
be made.
     3.4 Funding Indemnification. If (a) any payment of a Fixed Rate Advance
occurs on a date that is not the last day of the applicable Interest Period,
whether because of acceleration, prepayment or otherwise, (b) a Fixed Rate
Advance is not made on the date specified by a Borrower for any reason other
than default by the Lenders, or (c) a Fixed Rate Loan is assigned other than on
the last day of an applicable Interest Period as a result of a request by the
Company pursuant to Section 3.7, such Borrower will indemnify each Lender for
any reasonable loss or reasonable cost incurred by it resulting therefrom,
including, without limitation, any reasonable loss or reasonable cost in
liquidating or employing deposits acquired to fund or maintain the Fixed Rate
Advance, but excluding the loss of the Applicable Margin.
     3.5 Lender Statements; Survival of Indemnity. To the extent reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its Eurodollar Loans and Multicurrency Loans to reduce any liability
of a Borrower to such Lender under Sections 3.1 and 3.2 or to avoid the
unavailability of a Type of Advance under Section 3.3, so long as such
designation is not disadvantageous to such Lender in any material respect. Each
Lender shall deliver a written statement of such Lender to the applicable
Borrower (with a copy to the Administrative Agent) as to the amount due, if any,
under Section 3.1, 3.2 or 3.4. Such written statement shall set forth in
reasonable detail the calculations upon which such Lender determined such amount
and shall state that amounts determined in accordance with such procedures are
being charged by such Lender to other borrowers with credit facilities similar
to this Agreement and credit characteristics comparable to the Company as
reasonably

41



--------------------------------------------------------------------------------



 



determined by such Lender and shall be final, conclusive and binding on the
Borrowers in the absence of manifest error. Determination of amounts payable
under such sections in connection with Eurodollar Loans and Multicurrency Loans
shall be calculated as though each Lender funded such Loans through the purchase
of a deposit of the type and maturity corresponding to the deposit used as a
reference in determining the interest rate applicable to such Loan, whether in
fact that is the case or not. Unless otherwise provided herein, the amount
specified in the written statement of any Lender shall be payable on demand
after receipt by the applicable Borrower of such written statement. The
obligations of the Borrowers under Sections 3.1, 3.2, 3.4 and 3.6 shall survive
payment of the Obligations and termination of this Agreement. The Borrowers
shall have no obligation to compensate any Lender with respect to amounts
provided in Sections 3.1, 3.2, 3.4 or 3.6 with respect to any period prior to
the date which is 120 days prior to the date such Lender delivers its written
statement hereunder requesting compensation, provided further that, if the event
giving rise to such request is due to the retroactive effect of any law, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority or compliance with any request, guideline or directive (whether or not
having the force of law) of any Governmental Authority, then the 120-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
     3.6 Taxes.
     3.6.1 All payments of principal and interest made by the Borrowers under
this Agreement and any Note, if any, and all Reimbursement Obligations with
respect to Facility Letters of Credit shall be made free and clear of, and
without deduction or withholding for or on account of, any present or future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority, excluding income taxes and franchise
taxes (imposed in lieu of income taxes) imposed on the Administrative Agent or
any Lender as a result of a present or former connection between the
Administrative Agent or such Lender and the jurisdiction of the Governmental
Authority imposing such tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising solely from the
Administrative Agent or such Lender having executed, delivered or performed its
obligations or received a payment under, or enforced, this Agreement or any
other Loan Document) or any branch profits taxes imposed by the United States or
any similar tax imposed by any other jurisdiction in which any Lending
Installation of such Lender or the Administrative Agent, as the case may be, is
located. If any such non-excluded taxes, levies, imposts, duties, charges, fees,
deductions or withholdings (“Non-Excluded Taxes”) are required to be withheld
from any amounts payable to the Administrative Agent, any Issuer or any Lender
hereunder or under any Note or Facility Letter of Credit, the amounts so payable
to the Administrative Agent, such Issuer or such Lender shall be increased to
the extent necessary to yield to the Administrative Agent or such Lender (after
payment of all Non-Excluded Taxes) interest or any such other amounts payable
hereunder at the rates and in the amounts specified in this Agreement provided,
however, that (i) with respect to any Loan to, or Facility Letter of Credit for
the benefit of, the Company or a Domestic Subsidiary Borrower, such Borrower
shall not be required to increase any such amounts payable to any Lender that is
not organized under the laws of the United States of America or a state thereof
if such Lender fails to comply with the requirements of Section 3.6.2, (ii) with
respect to any Loan to, or Facility Letter of Credit for the benefit of, a
Foreign Subsidiary Borrower, such Borrower shall not be required to increase any
such amounts payable to any Lender if such Lender fails to comply with the
requirements of Section 3.6.3, and (iii) with respect to any Multicurrency Loan
or any Euro Facility Letter of Credit, a Borrower shall not be required to
increase any such amounts payable to any Lender or the Administrative Agent to
the extent such Lender could avoid the payment of such amount by changing its
Lending Installation, provided that any such change in any Lending Installation
shall not be required if such Lender cannot change its Lending Installation for
any reason or such Lender has determined that it is disadvantageous to it to do
so. Whenever any Non-Excluded Taxes are payable by a Borrower, as

42



--------------------------------------------------------------------------------



 



promptly as possible thereafter such Borrower shall send to the Administrative
Agent for its own account or for the account of such Lender, as the case may be,
a certified copy of an original official receipt received by such Borrower
showing payment thereof. If a Borrower fails to pay any Non-Excluded Taxes when
due to the appropriate taxing authority or fails to remit to the Administrative
Agent the required receipts or other required documentary evidence, such
Borrower shall indemnify the Administrative Agent and the Lenders for any
incremental taxes, interest or penalties that may become payable by the
Administrative Agent or any Lender as a result of any such failure. The
agreements in this Section shall survive the termination of this Agreement and
the payment of the Loans and all other amounts payable hereunder.
     3.6.2 Each Lender that is not incorporated under the laws of the United
States of America or a state thereof shall:
     (a) at least five Business Days before the date of the initial payment to
be made by the Company under this Agreement to such Lender, deliver to the
Company and the Administrative Agent (A) two duly completed copies of United
States Internal Revenue Service Form W-8BEN, W-8IMY or W-8ECI, or successor
applicable form, as the case may be, certifying that it is exempt from or
entitled to a reduced rate of United States withholding tax on payments pursuant
to this Agreement or in the case of a Lender that is relying on the portfolio
interest exemption, certifying that such Lender is a foreign corporation,
partnership, estate or trust;
     (b) deliver to the Company and the Administrative Agent two further copies
of any such form or certification at least five Business Days before the date
that any such form or certification expires or becomes obsolete and after the
occurrence of any event requiring a change in the most recent form previously
delivered by it to the Administrative Agent and the Company;
     (c) obtain such extensions of time for filing and complete such forms or
certifications as may reasonably be requested by the Company or the
Administrative Agent; and
     (d) file amendments to such forms as and when required; and each Lender (or
Transferee) that is incorporated or organized under the laws of the United
States of America or a State thereof shall provide two properly completed and
duly executed copies of Form W-9, or successor applicable form, at the times
specified for delivery of forms under this Section 3.6.2 unless an event
(including, without limitation, any change in treaty, law or regulation) has
occurred after the date such Person becomes a Lender hereunder which renders all
such forms inapplicable or which would prevent such Lender from duly completing
and delivering any such form with respect to it and such Lender so advises the
Company and the Administrative Agent; provided, however, that the Company may
rely upon such forms provided to the Company for all periods prior to the
occurrence of such event. Each Person that shall become a Lender or a
Participant pursuant to Section 2.4(b), 3.7 or 13.1 shall, upon the
effectiveness of the related transfer, be required to provide all of the forms,
certifications and statements required pursuant to this Section, provided that
in the case of such Participant, the obligations of such Participant pursuant to
this Section 3.6.2 shall be determined as if such Participant were a Lender.
     3.6.3 Each Lender to a Foreign Subsidiary Borrower that is not incorporated
or organized under the laws of the jurisdiction (a) under the laws of which such
Borrower is incorporated or organized, or (b) in which such Borrower is located
shall, upon request by such Borrower, within a reasonable period of time after
such request, deliver to such Borrower or the applicable governmental or taxing
authority, as the case may be, any form or certificate required in order that
any payment by such Borrower under this

43



--------------------------------------------------------------------------------



 



Agreement or any Notes to such Lender may be made free and clear of, and without
deduction or withholding for or on account of any Non-Excluded Tax (or to allow
any such deduction or withholding to be at a reduced rate) imposed on such
payment under the laws of the jurisdiction under which such Borrower is
incorporated or organized, provided that such Lender is legally entitled to
complete, execute and deliver such form or certificate and such completion,
execution or submission would not prejudice the legal position of such Lender.
Each Person that shall become a Lender to a Foreign Subsidiary Borrower or a
Participant in Loans to a Foreign Subsidiary Borrower pursuant to
Section 2.4(b), 3.7 or 13.1 shall, upon the effectiveness of the related
transfer, be required to provide all of the forms, certifications and statements
to the extent required pursuant to this Section, provided that in the case of
such Participant, the obligations of such Participant pursuant to this
Section 3.6.3 shall be determined as if such Participant were a Lender.
     3.6.4 Each Lender agrees to use reasonable efforts to avoid or to minimize
any amounts that might otherwise be payable pursuant to this Section 3.6,
provided that such effort shall not impose on any such Lender any additional
costs or legal or regulatory burdens deemed by such Lender in its reasonable
judgment to be material. In the event that any Lender determines that any event
or circumstance that will lead to a claim by it under this Section 3.6 has
occurred or will occur, such Lender will use its best efforts to so notify the
Company in writing, provided that any failure to provide such notice shall in no
way impair the rights of any Lender to demand and receive compensation under
this Section 3.6.
     3.7 Substitution of Lender. If (a) the obligation of any Lender to make or
maintain Loans has been suspended pursuant to Section 3.3 when not all Lenders’
obligations to do so have been suspended, (b) any Lender has demanded
compensation under Sections 3.1, 3.2 or 3.6 when all Lenders have not done so,
(c) any Lender is a Defaulting Lender, or (d) any Lender has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 8.2 or any other provision of any Loan Document which requires
the consent of all affected Lenders and with respect to which the Required
Lenders shall have granted their consent, the Company shall have the right, if
no Default then exists, to replace such Lender (a “Replaced Lender”) with one or
more other lenders (collectively, the “Replacement Lender”) acceptable to the
Administrative Agent, provided that (i) at the time of any replacement pursuant
to this Section 3.7, the Replacement Lender shall enter into one or more
Assignments pursuant to which the Replacement Lender shall acquire the
Commitments and outstanding Loans and other obligations of the Replaced Lender
and, in connection therewith, shall pay to the Replaced Lender in respect
thereof an amount equal to the sum of (A) the amount of principal of, and all
accrued interest on, all outstanding Loans of the Replaced Lender, (B) the
amount of all accrued, but theretofore unpaid, fees owing to the Replaced Lender
hereunder (subject, for the avoidance of doubt, to Section 2.17(a)) and (C) the
amount which would be payable by the Borrowers to the Replaced Lender pursuant
to Section 3.4, if any, if the Borrowers prepaid at the time of such replacement
all of the Loans of such Replaced Lender outstanding at such time; provided,
that, no Defaulting Lender shall be entitled to compensation under clause (C) or
under Section 3.4 upon any such payment, and (ii) all obligations of the
Borrowers then owing to the Replaced Lender (other than those specifically
described in clause (i) above in respect of which the assignment purchase price
has been, or is concurrently being, paid) shall be paid in full to such Replaced
Lender concurrently with such replacement. Upon the execution of the respective
Assignments, the payment of amounts referred to in clauses (i) and (ii) above
and, if so requested by the Replacement Lender, delivery to the Replacement
Lender of the appropriate Note or Notes executed by the appropriate Borrowers,
the Replacement Lender shall become a Lender hereunder and the Replaced Lender
shall cease to constitute a Lender hereunder. The provisions of this Agreement
(including without limitation Sections 3.4, 10.7 and 10.11) shall continue to
govern the rights and obligations of a Replaced Lender with respect to any Loans
made or any other actions taken or information received by such lender while it
was a Lender. Nothing herein shall release any Defaulting Lender from any
obligation it may have to any Borrower, the Administrative Agent or any other
Lender.

44



--------------------------------------------------------------------------------



 



ARTICLE IV
CONDITIONS PRECEDENT
     4.1 Closing Conditions. On the date hereof, the Borrowers shall furnish, or
shall cause to be furnished, to the Administrative Agent, each of the following:

  (a)   Copies of the articles of incorporation or similar organizational
documents of each Borrower and Guarantor, together with all amendments thereto,
and a certificate of good standing or similar governmental evidence of corporate
existence (to the extent applicable in the case of Foreign Subsidiaries),
certified by the Secretary or an Assistant Secretary or other duly authorized
representative of such Borrower or Guarantor, as the case may be, or of the
Company.     (b)   Copies of the by-laws and Board of Directors’ resolutions
(and resolutions of other bodies, if any are reasonably deemed necessary by
counsel for the Administrative Agent) of each Borrower and Guarantor authorizing
the execution of the Loan Documents, certified by the Secretary or an Assistant
Secretary or other duly authorized representative of such Borrower or Guarantor,
as the case may be, or of the Company.     (c)   An incumbency certificate of
each Borrower and Guarantor, which shall identify by name and title and bear the
signature of the officers of such Borrower or such Guarantor authorized to sign
the applicable Loan Documents and to make borrowings hereunder, upon which
certificate the Administrative Agent and the Lenders shall be entitled to rely
until informed of any change in writing by such Borrower, such Guarantor or the
Company.     (d)   A written opinion of the Borrowers’ and Guarantors’ counsel,
addressed to the Administrative Agent and Lenders, in substantially the form of
Exhibit I hereto.     (e)   Written money transfer instructions, as described on
Exhibit J hereto, addressed to the Administrative Agent and signed by two
Authorized Officers, together with such other related money transfer
authorizations as the Administrative Agent may have reasonably requested.    
(f)   The Guaranty executed by all of the Guarantors.     (g)   Payment of all
fees owing to the Administrative Agent or any Lender under any Loan Document by
the Borrowers and the Guarantors as of the Effective Date.     (h)   Evidence
reasonably satisfactory to the Administrative Agent that, since December 31,
2008, there has been no change in the business, property, condition (financial
or otherwise) or results of operations of the Company and its Subsidiaries which
could reasonably be expected to have a Material Adverse Effect.     (i)   All
obligations under the Existing Loan Agreement shall be paid in full and all
commitments of each of the lenders thereunder shall be terminated.

45



--------------------------------------------------------------------------------



 



  (j)   Such other agreements and documents, and the satisfaction of such other
conditions, as may be reasonably required by the Administrative Agent, including
without limitation the delivery of all Loan Documents contemplated to be
executed and delivered on the Effective Date executed by all applicable parties
and such funding instructions as may be required by the Administrative Agent.

     4.2 Each Advance. The Lenders shall not be required to make any Loans nor
shall any Issuer be required to issue any Letter of Credit, unless on the
applicable Borrowing Date, both before and after giving effect on a pro forma
basis to such Loan or Letter of Credit:
          (a) There exists no Default or Unmatured Default.
          (b) The representations and warranties contained in Article V are true
and correct as of such Borrowing Date except to the extent any such
representation or warranty relates solely to an earlier date, in which case such
representation or warranty shall be true and correct on and as of such earlier
date.
          (c) If such Loan is an initial Loan to a Subsidiary Borrower, the
Administrative Agent shall have received a Foreign Subsidiary Opinion or
Domestic Subsidiary Opinion, as the case may be, in respect of such Subsidiary
Borrower and such other documents reasonably requested by the Administrative
Agent.
     Each Borrowing notice with respect to each borrowing by a Borrower
hereunder or each request for an issuance of a Facility Letter of Credit shall
constitute a representation and warranty by the Company and such Borrower that
the conditions contained in Sections 4.2(a), (b) and (c) have been satisfied.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
     Each of the Company and the Subsidiary Borrowers (insofar as the
representations and warranties set forth below relate to such Subsidiary
Borrower) represents and warrants to the Lenders that:
     5.1 Corporate Existence and Standing. Each Borrower and Guarantor is a
corporation, partnership, limited liability company or other organization, duly
organized and validly existing under the laws of its jurisdiction of
organization and has all requisite corporate, partnership, company or similar
authority to conduct its business as presently conducted (in each case, in the
case of Foreign Subsidiaries, to the extent such legal concepts are applicable
thereto).
     5.2 Authorization and Validity. Each Borrower has the corporate or other
power and authority and legal right to execute and deliver the Loan Documents
and to perform its obligations thereunder. The execution and delivery by each of
the Borrowers of the Loan Documents and the performance of their obligations
thereunder have been duly authorized by proper corporate or other applicable
company proceedings, and the Loan Documents to which they are a party constitute
legal, valid and binding obligations of the Borrowers enforceable against the
Borrowers in accordance with their terms, except as enforceability may be
limited by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.

46



--------------------------------------------------------------------------------



 



     5.3 No Conflict; Government Consent. Neither the execution and delivery by
the Borrowers of the Loan Documents, nor the consummation of the transactions
therein contemplated, nor compliance with the provisions thereof will violate
any law, rule, regulation, order, writ, judgment, injunction, decree or award
binding on the Company or any of its Subsidiaries or the Company’s or any
Subsidiary’s constitutive documents or the provisions of any indenture,
instrument or agreement to which the Company or any of its Subsidiaries is a
party or is subject, or by which it, or its Property, is bound, or conflict with
or constitute a default thereunder, or result in the creation or imposition of
any Lien (other than any Lien permitted by Section 6.12) in, of or on the
Property of the Company or a Subsidiary pursuant to the terms of any such
indenture, instrument or agreement. Other than those that have been obtained, no
order, consent, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, or other action in respect of
any governmental or public body or authority, or any subdivision thereof, is
required to authorize, or is required in connection with the execution, delivery
and performance of, or the legality, validity, binding effect or enforceability
of, any of the Loan Documents.
     5.4 Financial Statements. The Company has heretofore furnished to the
Lenders its consolidated balance sheet and statements of income, stockholders
equity and cash flows (i) as of and for the fiscal year ended December 31, 2008,
reported on by KPMG, independent public accountants, and (ii) as of and for the
fiscal quarter and the portion of the fiscal year ended June 30, 2009, certified
by its chief financial officer. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Company and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to year-end audit adjustments and
the absence of footnotes in the case of the statements referred to in clause
(ii) above. All financial statements of the Company and its Subsidiaries
delivered to the Lenders on and after the Effective Date were prepared in
accordance with generally accepted accounting principles in effect on the date
such statements were prepared and fairly present in all material respects the
consolidated financial condition and operations of the Company and its
Subsidiaries (other than in the case of annual financial statements, subject to
the absence of footnotes and year-end audit adjustments).
     5.5 Material Adverse Change. Since December 31, 2008 or, after the first
financial statements are delivered under Sections 6.1(i) or (ii), since the date
of the financial statements most recently delivered under Section 6.1(i) or
(ii), there has been no change in the business, Property, operations or
condition (financial or otherwise) of the Company and its Subsidiaries, taken as
a whole, which could reasonably be expected to have a Material Adverse Effect.
     5.6 Taxes. The Company and its Subsidiaries have filed all United States
federal tax returns and all other material tax returns that are required to be
filed with any Governmental Authority and have paid all taxes shown as due
pursuant to said returns or pursuant to any assessment received by the Company
or any of its Subsidiaries by any Governmental Authority, except such taxes, if
any, as are being contested in good faith and as to which adequate reserves have
been provided in accordance with GAAP and as to which no Lien (other than as
permitted by Section 6.12) exists. No tax liens have been filed and no claims
are being asserted with respect to any such taxes, other than as permitted by
Section 6.12. The charges, accruals and reserves on the books of the Company and
its Subsidiaries in respect of any taxes or other governmental charges are
adequate.
     5.7 Litigation and Guarantee Obligations. Except as set forth on
Schedule 5.7 hereto, there is no litigation, arbitration or proceeding pending
or, to the knowledge of any of the Company’s executive officers, any
governmental investigation or inquiry pending or any litigation, arbitration,
governmental investigation, proceeding or inquiry threatened against or
affecting the Company or any of its

47



--------------------------------------------------------------------------------



 



Subsidiaries that could reasonably be expected to have a Material Adverse Effect
or which seeks to prevent, enjoin or delay the making of the Loans or Advances.
Other than any liability incident to such litigation, arbitration or proceedings
listed on Schedule 5.7, the Company and its Subsidiaries have no material
Guarantee Obligations not provided for or disclosed in the financial statements
referred to in Section 5.4 that could reasonably be expected to have a Material
Adverse Effect.
     5.8 Subsidiaries. Schedule 5.8 hereto contains an accurate list of all
Subsidiaries of the Company as of the Effective Date, setting forth their
respective jurisdictions of incorporation or organization and the percentage of
their respective Capital Stock owned by the Company or other Subsidiaries. All
of the issued and outstanding shares of Capital Stock of such Subsidiaries held
by the Company have been duly authorized and issued and are fully paid and
non-assessable (to the extent such concepts are applicable).
     5.9 ERISA. Except where noncompliance could not reasonably be expected to
have a Material Adverse Effect, each member of the Controlled Group has
fulfilled its obligations under the minimum funding standards of ERISA and the
Code with respect to each Single Employer Plan. Each member of the Controlled
Group is in material compliance with the applicable provisions of ERISA and the
Code with respect to each Plan except where such non compliance would not have a
Material Adverse Effect. Except as could not reasonably be expected to have a
Material Adverse Effect, each Single Employer Plan complies in all material
respects with all applicable requirements of law and regulations, no Reportable
Event which has or may result in any liability has occurred with respect to any
Single Employer Plan, and no steps have been taken to terminate any Single
Employer Plan. No member of the Controlled Group has (i) sought a waiver of the
minimum funding standard under Section 412 of the Code in respect of any Plan,
(ii) failed to make any contribution or payment to any Single Employer Plan or
Multiemployer Plan, or made any amendment to any Plan, which has resulted or
could result in the imposition of a Lien or the posting of a bond or other
security under ERISA or the Code or (iii) incurred any actual liability under
Title IV of ERISA that could reasonably be expected to have a Material Adverse
Effect, other than a liability to the PBGC for premiums under Section 4007 of
ERISA or a liability that has been satisfied.
     5.10 Accuracy of Information. No information, exhibit or report furnished
by the Company or any of its Subsidiaries in writing to the Administrative Agent
or to any Lender in connection with the negotiation of the Loan Documents
contained any material misstatement of fact or omitted to state a material fact
or any fact necessary to make the statements contained therein not misleading in
light of the circumstances in which made, as of the date thereof; provided,
however, that with respect to projected financial information and information of
a general economic or industry specific nature, the Company represents only that
such information has been prepared in good faith based on assumptions believed
by the Company to be reasonable.
     5.11 Regulations T, U and X. Neither the Company nor any of its
Subsidiaries extends or maintains, in the ordinary course of business, credit
for the purpose, whether immediate, incidental, or ultimate, of buying or
carrying Margin Stock, and no part of the proceeds of any Advance will be used
for the purpose, whether immediate, incidental, or ultimate, of buying or
carrying any such Margin Stock or maintaining or extending credit to others for
such purpose in any way that would violate Regulation T, U or X. After applying
the proceeds of each Advance, Margin Stock will not constitute more than 25% of
the value of the assets (either of the Company alone or of the Company and its
Subsidiaries on a consolidated basis) that are subject to any provisions of any
Loan Document that may cause the Advances to be deemed secured, directly or
indirectly, by Margin Stock. The Company and its Subsidiaries are in compliance
with Section 6.2.

48



--------------------------------------------------------------------------------



 



     5.12 Material Agreements. Neither the Company nor any Subsidiary is a party
to any agreement or instrument or subject to any charter or other corporate
restriction which could reasonably be expected to have a Material Adverse
Effect. Neither the Company nor any Subsidiary is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any agreement to which it is a party (including any agreement or
instrument evidencing or governing Indebtedness), which default could reasonably
be expected to have a Material Adverse Effect.
     5.13 Compliance With Laws; Properties. The Company and its Subsidiaries
have complied with all applicable statutes, rules, regulations, orders and
restrictions of any domestic or foreign government or any instrumentality or
agency thereof, having jurisdiction over the conduct of their respective
businesses or the ownership of their respective Property, failure to comply with
which could reasonably be expected to have a Material Adverse Effect.
     5.14 Plan Assets; Prohibited Transactions. The Company and its Subsidiaries
have not engaged in any non-exempt prohibited transaction within the meaning of
Section 406 of ERISA or Section 4975 of the Code which could reasonably be
expected to have a Material Adverse Effect; and neither the execution of this
Agreement nor the making of Loans (assuming the accuracy of the following
representations and warranties which the Lenders hereby make for the benefit of
the Borrowers: (i) that no part of the funds to be used by the Lenders for
funding any of the Loans shall constitute assets of an “employee benefit plan”
within the meaning of ERISA or the assets of a “plan” as defined in
Section 4975(e)(1) of the Code and (ii) that no Lender will transfer its
interest herein unless the prospective transferee makes the representations and
warranties set forth in this parenthetical phrase as if had originally been a
party to this agreement) hereunder will constitute a non-exempt prohibited
transaction within the meaning of Section 406 of ERISA or Section 4975 of the
Code.
     5.15 Environmental Matters. In the ordinary course of its business, the
officers of the Company consider the effect of Environmental Laws on the
business of the Company and its Subsidiaries, in the course of which they
identify and evaluate potential risks and liabilities accruing to the Company
and its Subsidiaries due to Environmental Laws. On the basis of this
consideration, the Company has reasonably concluded that the Company and its
Subsidiaries are not in violation of any Environmental Laws in such a fashion
that could reasonably be expected to have a Material Adverse Effect. Neither the
Company nor any Subsidiary has received any written notice to the effect that
its operations are not in material compliance with any of the requirements of
applicable Environmental Laws or, to the knowledge of any Borrower, are the
subject of any federal or state investigation evaluating whether any Remedial
Action is required to be performed by the Company or any of its Subsidiaries,
which non-compliance or Remedial Action could reasonably be expected to have a
Material Adverse Effect.
     5.16 Investment Company Act. No Borrower is an “investment company” or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.
     5.17 Subsidiary Borrowers. (a) Except as described on Schedule 5.8, each
Subsidiary Borrower is a direct or indirect Wholly Owned Subsidiary of the
Company (excluding director qualifying shares); and
     (b) Each Subsidiary Borrower will have, upon becoming a party hereto, all
right and authority to enter into this Agreement and each other Loan Document to
which it is a party, and to perform all of its obligations under this and each
other Loan Document to which it is a party; all of the foregoing actions will
have been taken prior to any request for Loans by such Borrower, duly authorized

49



--------------------------------------------------------------------------------



 



by all necessary action on the part of such Borrower, and when such Subsidiary
Borrower becomes a party hereto, this Agreement and each other Loan Document to
which it is a party will constitute valid and binding obligations of such
Borrower enforceable in accordance with their respective terms except as such
terms may be limited by the application of bankruptcy, moratorium, insolvency
and similar laws affecting the rights of creditors generally and by general
principles of equity.
     5.18 Insurance. The Company and its Subsidiaries maintain insurance with
financially sound and reputable insurance companies (or self-insurance programs)
on their Property in such amounts (with such customary deductibles, exclusions
and self-insurance) and covering such risks as management of the Company
reasonably considers consistent with sound business practice.
     5.19 Ownership of Properties. On the Effective Date, the Company and its
Subsidiaries will have good title, free of all Liens (other than as permitted by
Section 6.12), to all Property and assets reflected in their financial
statements for such date as owned by them.
     5.20 Labor Controversies. There are no labor controversies pending or, to
the best of the Company’s knowledge, threatened against the Company or any
Subsidiary, that could reasonably be expected to have a Material Adverse Effect.
     5.21 Burdensome Obligations. The Company does not presently anticipate that
future expenditures needed to meet the provisions of federal or state statutes,
orders, rules or regulations will be so burdensome as to cause a Material
Adverse Effect.
ARTICLE VI
COVENANTS
     During the term of this Agreement, unless the Required Lenders shall
otherwise consent in writing:
     6.1 Financial Reporting. The Company will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with GAAP, and furnish to the Administrative Agent, for the benefit of the
Lenders:
          (i) Within 90 days (or such earlier date as the Company may be
required to file its applicable annual report on Form 10-K by the rules and
regulations of the SEC) after the close of each of its fiscal years, an
unqualified (except for qualifications relating to changes in accounting
principles or practices reflecting changes in GAAP and required or approved by
the Company’s independent certified public accountants) audit report certified
by independent certified public accountants reasonably acceptable to the
Administrative Agent, prepared in accordance with GAAP on a consolidated basis
for itself and its Subsidiaries, including balance sheets as of the end of such
period, related profit and loss statements, and a statement of cash flows,
accompanied by a certificate of said accountants that, in the course of their
examination necessary for their certification of the foregoing, they have
obtained no knowledge of any Default or Unmatured Default, or if, in the opinion
of such accountants, any Default or Unmatured Default shall exist, stating the
nature and status thereof.
          (ii) Within 45 days (or such earlier date as the Company may be
required to file its applicable quarterly report on Form 10-Q by the rules and
regulations of the SEC) after the close of each of the first three quarterly
periods of each fiscal year, for itself and its Subsidiaries, consolidated
unaudited balance sheets as at the close of each such period and consolidated
unaudited profit and loss

50



--------------------------------------------------------------------------------



 



statements and a consolidated unaudited statement of cash flows for the period
from the beginning of such fiscal year to the end of such quarter, all certified
by its Designated Financial Officer.
          (iii) Together with the financial statements required under
Sections 6.1(i) and (ii), a compliance certificate in substantially the form of
Exhibit K (a “Compliance Certificate”) signed by its Designated Financial
Officer and stating that no Default or Unmatured Default exists, or if any
Default or Unmatured Default exists, stating the nature and status thereof.
          (iv) As soon as possible and in any event within 30 Business Days
after the Company knows that any Reportable Event has occurred with respect to
any Plan, a statement, signed by the Designated Financial Officer of the
Company, describing said Reportable Event and the action which the Company
proposes to take with respect thereto.
          (v) As soon as possible and in any event within 15 Business Days after
receipt by the Company, a copy of (a) any written notice or claim to the effect
that the Company or any of its Subsidiaries is or may be liable to any Person as
a result of the Release by the Company, any of its Subsidiaries, or any other
Person of any Hazardous Substances into the environment, and (b) any written
notice alleging any violation of any Environmental Law by the Company or any of
its Subsidiaries, which, in either case, could reasonably be expected to have a
Material Adverse Effect.
          (vi) Promptly after the sending or filing thereof, copies of all
reports, proxy statements and financial statements that the Company or any of
its Subsidiaries sends to or files with any of their respective securities
holders (other than the Company or another Subsidiary) or any securities
exchange or the SEC pertaining to the Company or any of its Subsidiaries as the
issuer of securities.
          (vii) Such other information (including non-financial information) as
the Administrative Agent or any Lender (through the Administrative Agent) may
from time to time reasonably request.
Notwithstanding the foregoing clauses (i) and (ii) above, as to any information
contained in materials furnished pursuant to clause (vi) above, the Company
shall not be separately required to furnish such information under the clauses
(i) or (ii) above, provided the foregoing shall not be in derogation of the
obligation of the Company to furnish the information and materials described in
the above clauses (i) and (ii) above at the times specified therein. Materials
required to be delivered pursuant to any of clauses (i) through (vi), inclusive,
above (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and shall be deemed to have
been delivered on the date (i) on which the Company posts such documents, or
provides a link thereto on the Company’s website on the Internet, and gives
written notice thereof to the Administrative Agent; or (ii) on which such
documents are posted on the Company’s behalf on an Internet or intranet website,
if any, to which the Administrative Agent has access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent), and the
Administrative Agent shall have received written notice of such posting.
     6.2 Use of Proceeds. The Company will, and will cause each Subsidiary to,
use the proceeds of the Advances for general corporate purposes, including
Acquisitions and commercial paper back up. The Company will not, nor will it
permit any Subsidiary to, use any of the proceeds of the Advances to purchase or
carry any Margin Stock in any way in violation of Regulation T, U or X.
     6.3 Notice of Default. The Company will, and will cause each Borrower and
Subsidiary to, give prompt notice in writing to the Administrative Agent of the
occurrence of any Default or Unmatured Default and of any other development,
financial or otherwise, which could reasonably be expected to have a Material
Adverse Effect.

51



--------------------------------------------------------------------------------



 



     6.4 Conduct of Business. The Company will, and will cause each Subsidiary
to, carry on and conduct its business in substantially the same fields of
enterprise as it is presently conducted or fields related thereto or extensions
thereof (taking the Company and its Subsidiaries on a consolidated basis) and do
all things necessary to remain duly incorporated or organized, validly existing
and (to the extent such concept applies to such entity) in good standing as a
domestic corporation, partnership or limited liability company in its
jurisdiction of incorporation or organization, as the case may be (unless, with
respect to Subsidiaries other than Subsidiary Borrowers, the failure to do so
could not reasonably be expected to have a Material Adverse Effect), and
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted, unless the failure to do so could not
reasonably be expected to have a Material Adverse Effect.
     6.5 Taxes. The Company will, and will cause each Subsidiary to, timely file
complete and correct United States federal and applicable foreign, state and
local tax returns required by law and pay when due all taxes, assessments and
governmental charges and levies upon it or its income, profits or Property,
except those that are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves have been set aside in accordance
with GAAP, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.
     6.6 Insurance. The Company will, and will cause each Subsidiary to,
maintain with financially sound and reputable insurance companies insurance on
all their Property in such amounts (with such customary deductibles, exclusions
and self-insurance) and covering such risks as is consistent with sound business
practice.
     6.7 Compliance with Laws. The Company will, and will cause each Subsidiary
to, comply with all Requirements of Law, except where the failure to do so could
not reasonably be expected to have a Material Adverse Effect.
     6.8 Properties; Inspection. The Company will, and will cause each
Subsidiary to, do all things necessary to maintain, preserve, protect and keep
its Property in good repair, working order and condition, and make all necessary
and proper repairs, renewals and replacements to the extent the Company
reasonably deems consistent with sound business practice. The Company will, and
will cause each Subsidiary to, permit the Administrative Agent and the Lenders,
by their respective representatives and agents, to reasonably inspect any of the
Property of the Company and each Subsidiary, the financial or accounting records
of the Company and each Subsidiary and other documents of the Company and each
Subsidiary, in each case only to the extent any of the foregoing is reasonably
related to the credit evaluation by the Administrative Agent and the Lenders
under this Agreement, to examine and make copies of such records and documents
of the Company and each Subsidiary, and to discuss the affairs, finances and
accounts of the Company and each Subsidiary with, and to be advised as to the
same by, their respective officers upon reasonable prior notice at such
reasonable times and intervals as the Administrative Agent may designate.
     6.9 Merger. The Company will not, nor will it permit any Subsidiary to,
merge or consolidate with or into any other Person, except that, provided that
no Default or Unmatured Default shall have occurred and be continuing or would
result therefrom on a pro forma basis reasonably acceptable to the
Administrative Agent, the Company may merge or consolidate with any other U.S.
corporation and each Subsidiary may merge or consolidate with any other Person,
provided, further, that (i) in the case of any such merger or consolidation
involving the Company, the Company is the surviving corporation and (ii) in the
case of any such merger or consolidation involving a Subsidiary which is a
Subsidiary Borrower,

52



--------------------------------------------------------------------------------



 



the surviving corporation assumes all of such Borrower’s obligations under this
Agreement and remains or becomes a Subsidiary Borrower.
     6.10 Sale of Assets. The Company will not, nor will it permit any
Subsidiary to, lease, sell or otherwise dispose of its Property, to any other
Person (other than to the Company or a Guarantor or between Foreign
Subsidiaries), except:
     (i) Sales of inventory in the ordinary course of business.
     (ii) Sales or other dispositions in the ordinary course of business of
fixed assets for the purpose of replacing such fixed assets, provided that such
fixed assets are replaced within 180 days of such sale or other disposition with
other fixed assets that have a fair market value not materially less than the
fixed assets sold or otherwise disposed of.
     (iii) Any sale or other transfer of an interest in leases or lease
receivables or accounts or notes receivables on a limited recourse basis,
reasonably acceptable to the Administrative Agent, provided that (a) such sale
or transfer qualifies as a sale under GAAP, and (b) the aggregate outstanding
amount of such financings in connection therewith shall not exceed $200,000,000
(any such sale or other transfer, a “Permitted Securitization Transaction”).
     (iv) Other leases, sales (including sale-leasebacks) or other dispositions
of its Property that, together with all other Property of the Company and its
Subsidiaries previously leased, sold or disposed of in reliance upon this clause
(iv) during the twelve-month period ending with the most recent month prior to
the month in which any such lease, sale or other disposition occurs for which
financial statements of the Company have been delivered pursuant to
Section 6.1(i) or (ii), did not constitute a Substantial Portion of the Property
of the Company and its Subsidiaries as of the end of such most recent prior
month.
Notwithstanding anything in this Section 6.10 to the contrary, (a) no such
leases, sales or other dispositions of property may be made (other than pursuant
to clause (i) above) if any Default or Unmatured Default has occurred and is
continuing, and (b) all leases, sales and other dispositions of Property at any
time shall be for not materially less than the fair market value of such
Property as determined in good faith by the Company.
     6.11 Investments and Acquisitions. The Company will not, nor will it permit
any Subsidiary to, make or suffer to exist any Investments, or commitments
therefor, or to make any Acquisition of any Person, except, so long as no
Default or Unmatured Default exists or would be caused thereby:
     (i) Investments in Cash Equivalents.
     (ii) Investments in Guarantors.
     (iii) (a) Investments in existence on December 31, 2008 and (b) Investments
in a Securitization Entity in connection with Permitted Securitization
Transactions and in an aggregate outstanding amount not to exceed 10% of the
aggregate amount of all Permitted Securitization Transactions plus the leases
and lease receivables and accounts and notes receivables permitted to be
transferred to a Securitization Entity in connection with Permitted
Securitization Transactions.
     (iv) Investments by Foreign Subsidiaries that are not Foreign Subsidiary
Borrowers in other Foreign Subsidiaries.

53



--------------------------------------------------------------------------------



 



     (v) Other Investments provided that the aggregate amount of such
Investments made (net of any return in cash (including via book entry) of the
principal amount thereof) in any consecutive four fiscal quarter period does not
exceed 10% of Total Assets as of the beginning of such period, as set forth on
the consolidated balance sheet of the Company included in the financial
statements of the Company delivered pursuant to Section 6.1(i) or (ii) for the
most recently ended fiscal quarter (or fiscal year if such fiscal quarter is the
fourth fiscal quarter of the Company’s fiscal year) prior to such period.
     (vi) Any Acquisition so long as the aggregate amount of consideration
(including without limitation any payments in cash, Capital Stock or other
consideration, any direct or deferred payments (to the extent such deferred
payments should be shown as a liability on a balance sheet of the Company and
its Subsidiaries in accordance with GAAP) and the amount of any Indebtedness
(other than Letters of Credit incurred in the ordinary course of business)
assumed or otherwise incurred in connection with such Acquisition) paid or
payable by the Company or any Subsidiary in connection with any such Acquisition
does not exceed 15% of Total Assets (as set forth on the consolidated balance
sheet of the Company included in the most recent financial statements of the
Company delivered pursuant to Section 6.1(i) or (ii), prior to giving effect to
such Acquisition) and such Acquisition is not a Hostile Acquisition.
     6.12 Liens. The Company will not, nor will it permit any Subsidiary to,
create, incur, or suffer to exist any Lien in, of or on the Property of the
Company or any of its Subsidiaries, except:
     (i) Permitted Encumbrances.
     (ii) Liens existing on the date hereof and described on Schedule 6.12, but
not including any subsequent increase in the principal amount secured thereby.
     (iii) Any extension, renewal or replacement (or successive extensions,
renewals or replacements) in whole or in part of any Lien referred to in the
foregoing clauses, provided, however, that the principal amount of Indebtedness
secured thereby shall not exceed the principal amount of Indebtedness so secured
prior to such extension, renewal or replacement and that such extension, renewal
or replacement Lien shall be limited to all or a part of the assets that secured
the Lien so extended, renewed or replaced (plus improvements and construction on
such real property).
     (iv) Liens incurred in connection with any transfer of an interest in
leases or lease receivables or accounts or notes receivables which is permitted
pursuant to Section 6.10(iii) and which Liens are required to consummate such
Permitted Securitization Transaction.
     (v) Liens in favor of financial institutions against cash pooling
arrangements or bank account deposits in foreign bank accounts at such financial
institution granted in the ordinary course of business and consistent with
standard business practices in such foreign jurisdiction, provided that any such
deposit account is not a dedicated cash collateral account and is not subject to
restrictions against access by the Company or its Subsidiaries.
     (vi) Liens not otherwise permitted by the foregoing provisions of this
Section 6.12, provided that the aggregate outstanding amount secured by all such
Liens shall not at any time exceed 10% of Tangible Net Worth as shown on or
determined in accordance with the most recent financial statements of the
Company delivered pursuant to Section 6.1(i) or (ii).
     6.13 Affiliates. The Company will not, and will not permit any Subsidiary
to, enter into any transaction (including, without limitation, the purchase or
sale of any Property or service) with, or make any payment or transfer to, any
Affiliate unless such transaction is (a) otherwise permitted under this
Agreement, (b) in the ordinary course of business of the Company and/or such
Subsidiary, (c) solely

54



--------------------------------------------------------------------------------



 



among the Company and the other Guarantors, or (d) upon fair and reasonable
terms (taken as a whole) not materially less favorable to the Company or such
Subsidiary than the Company or such Subsidiary would obtain in a comparable
arms-length transaction.
     6.14 Indebtedness of certain Subsidiaries. The Company will not permit any
Subsidiary which is not a Guarantor to create, incur or suffer to exist any
Indebtedness, except:
     (i) The Loans, the Facility Letters of Credit and the other Obligations.
     (ii) Indebtedness outstanding on the date of this Agreement, but no
increase in the principal amount thereof, and Indebtedness consisting of avals
by any of the Company’s Subsidiaries for the benefit of, and with respect to
obligations which are not classified as Indebtedness of, any of the Company’s
other Subsidiaries which are entered into in the ordinary course of business and
consistent with standard business practices.
     (iii) Indebtedness of any Person that becomes a Subsidiary after the date
hereof; provided that such Indebtedness existed at the time such Person becomes
a Subsidiary and was not created in contemplation of or in connection with such
Person becoming a Subsidiary.
     (iv) Any refunding or refinancing of any Indebtedness referred to in
clauses (ii) and (iii) above, provided that any such refunding or refinancing
does not increase the principal amount thereof.
     (v) Indebtedness arising from (a) the endorsement of negotiable instruments
for deposit or collection or similar transactions in the ordinary course of
business, or (b) the honoring by a bank or other financial institution of a
check, draft or similar instrument inadvertently (except in the case of daylight
overdrafts) drawn against insufficient funds in the ordinary course of business.
     (vi) Indebtedness of a Securitization Entity required in connection with
Permitted Securitization Transactions and not to exceed $200,000,000 in
aggregate amount outstanding at any time.
     (vii) Other Indebtedness; provided that, at the time of the creation,
incurrence or assumption of such other Indebtedness and after giving effect
thereto, the aggregate amount of all such other Indebtedness of such
Subsidiaries does not exceed an amount equal to 10% of Tangible Net Worth as
shown on or determined in accordance with the most recent financial statements
of the Company delivered pursuant to Section 6.1(i) or (ii).
     (viii) Indebtedness resulting from an Investment permitted under
Section 6.11.
     (ix) Guarantee Obligations in respect of Indebtedness permitted under any
of the foregoing clauses in this Section 6.14.
     6.15 Limitation on Restrictions on Subsidiary Distributions. The Company
will not, and will not permit any Subsidiary to, enter into or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Subsidiary of the Company to (i) pay dividends or make any other
distributions in respect of any Capital Stock of such Subsidiary held by, or pay
any Indebtedness owed to, the Company or any other Subsidiary of the Company,
(ii) make loans or advances to the Company or any other Subsidiary of the
Company or (iii) transfer any of its assets to the Company or any other
Subsidiary of the Company, except for such encumbrances or restrictions existing
under or by reason of (a) any restrictions existing under the Loan Documents,
(b) any restrictions with respect to a Subsidiary imposed pursuant to an
agreement which has been entered into in connection with the disposition of all
or substantially all of the Capital Stock or assets of such Subsidiary, (c) any
restrictions

55



--------------------------------------------------------------------------------



 



with respect to assets encumbered by a Lien permitted by Section 6.12 so long as
such restriction applies only to the assets encumbered by such permitted Lien,
(d) to the extent required by the minority shareholders thereof, any restriction
with respect to a Foreign Subsidiary of which less than 90% of the Voting Stock
is owned by the Company or any of its Subsidiaries and (e) such restrictions
with respect to a Securitization Entity required in connection with Permitted
Securitization Transactions.
     6.16 Financial Contracts. The Company will not, and will not permit any
Subsidiary to, enter into or remain a party to any Financial Contract for
purposes of financial speculation.
     6.17 Total Net Debt to Capitalization Ratio. The Company shall not permit
its Total Net Debt to Capitalization Ratio to exceed 50% at any time.
     6.18 Interest Coverage Ratio. The Company shall not permit its Interest
Coverage Ratio to be less than 5.0 to 1.0 as of the last day of any fiscal
quarter, commencing with the fiscal quarter ending September 30, 2009.
ARTICLE VII
DEFAULTS
     The occurrence of any one or more of the following events shall constitute
a Default:
     7.1 Any representation or warranty made, including without limitation those
deemed made pursuant to Section 4.2, by or on behalf of the Company or its
Subsidiaries to the Lenders or the Administrative Agent in any Loan Document, in
connection with any Loan or Facility Letter of Credit, or in any certificate or
information delivered in writing in connection with any Loan Document or in any
certificate or information delivered in writing in connection with any Loan
Document shall be false in any material respect on the date as of which made.
     7.2 Nonpayment of principal of any Loan when due, or nonpayment of interest
on any Loan or of any facility fee within five Business Days after written
notice from the Administrative Agent that the same has become due, or nonpayment
of any other obligations under any of the Loan Documents within five Business
Days after written notice from the Administrative Agent that the same has become
due.
     7.3 The breach by any Borrower of any of the terms or provisions in
Sections 6.2, 6.3, 6.9, 6.10, 6.11, 6.12, 6.13, 6.14, 6.15, 6.16, 6.17 or 6.18.
     7.4 The breach by any Borrower or Guarantor of, or other default by any
Borrower or Guarantor under, any of the terms or provisions of this Agreement or
any other Loan Document (other than a breach or default which constitutes a
Default under Section 7.1, 7.2 or 7.3) which is not remedied within 30 days
after written notice from the Administrative Agent.
     7.5 Failure of the Company or any of its Subsidiaries to pay when due any
Indebtedness or Rate Hedging Obligations aggregating in excess of $25,000,000
(“Material Indebtedness”); or the default by the Company or any of its
Subsidiaries in the performance of any term, provision or condition contained in
any agreement under which any such Material Indebtedness was created or is
governed, or any other event shall occur or condition exist, the effect of which
is to cause, or to permit the holder or holders of such Material Indebtedness to
cause, such Material Indebtedness to become due prior to its

56



--------------------------------------------------------------------------------



 



stated maturity; or any Material Indebtedness of the Company or any of its
Subsidiaries shall be declared to be due and payable or required to be prepaid
or repurchased (other than by a regularly scheduled payment) prior to the stated
maturity thereof; or the Company or any of its Subsidiaries shall not pay, or
admit in writing its inability to pay, its debts generally as they become due.
     7.6 The Company or any of its Subsidiaries, shall (i) voluntarily have an
order for relief entered with respect to it under any existing or future law of
any jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, (ii) make an assignment for the benefit of
creditors, (iii) apply for, seek, consent to, or acquiesce in, the appointment
of a receiver, custodian, trustee, examiner, liquidator or similar official for
it or any Substantial Portion of its Property, (iv) institute any proceeding
seeking an order for relief under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to adjudicate it a bankrupt or
insolvent, or seeking dissolution, winding up, liquidation, reorganization,
arrangement, adjustment or composition of it or its debts or seeking similar
relief under any law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency or reorganization or relief of debtors or similar
proceeding or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, (v) take any corporate,
company or other action to authorize or effect any of the foregoing actions set
forth in this Section 7.6 or (vi) fail to contest in good faith any appointment
or proceeding described in Section 7.7.
     7.7 Without its application, approval or consent, a receiver, trustee,
examiner, liquidator or similar official shall be appointed for the Company or
any of its Subsidiaries or any Substantial Portion of their respective Property,
or a proceeding described in Section 7.6(iv) shall be instituted against the
Company or any of its Subsidiaries and such appointment continues undischarged
or such proceeding continues undismissed or unstayed for a period of 60
consecutive days.
     7.8 Any court, government or governmental agency shall without appropriate
compensation condemn, seize or otherwise appropriate, or take custody or control
of (each a “Condemnation”), all or any portion of the Property of the Company or
any of its Subsidiaries which, when taken together with all other Property of
the Company and its Subsidiaries so condemned, seized, appropriated, or taken
custody or control of, during the twelve-month period ending with the month in
which any such Condemnation occurs, constitutes a Substantial Portion and is
reasonably likely to have a Material Adverse Effect.
     7.9 One or more judgments for the payment of money in an aggregate amount
in excess of $25,000,000 (other than judgments covered by insurance issued by an
insurer that has accepted coverage and has the ability to pay such judgments)
shall be rendered against the Company, any Subsidiary or any combination thereof
and the same shall remain undischarged for a period of 90 consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to attach or levy upon any assets of the
Borrower or any Subsidiary to enforce any such judgment which is not effectively
stayed for a period of 30 consecutive days;
     7.10 Any member of the Controlled Group shall fail to pay when due an
amount or amounts aggregating in excess of $25,000,000 which it shall have
become liable to pay under Title IV of ERISA; or notice of intent to terminate a
Single Employer Plan with Unfunded Liabilities in excess of $25,000,000 (a
“Material Plan”) shall be filed under Section 4041(c) of ERISA by any member of
the Controlled Group, any plan administrator or any combination of the
foregoing; or the PBGC shall institute proceedings under Title IV of ERISA to
terminate, to impose liability (other than for premiums under Section 4007 of
ERISA) in excess of $25,000,000 in respect of, or to cause a trustee to be
appointed to administer any Material Plan; or a condition shall exist that could
reasonably be expected to result in PBGC obtaining a decree adjudicating that
any Material Plan must be terminated.

57



--------------------------------------------------------------------------------



 



     7.11 The Company or any of its Subsidiaries shall be the subject of any
proceeding or investigation pertaining to the Release by the Company or any of
its Subsidiaries or any other Person of any Hazardous Substance, or any
violation of any applicable Environmental Law, which, in either case, could
reasonably be expected to have a Material Adverse Effect.
     7.12 The occurrence of any Change of Control.
     7.13. Any Guaranty shall fail to remain in full force or effect or any
action shall be taken to discontinue or assert the invalidity or
unenforceability of any Guaranty by any Guarantor, or any Guarantor shall fail
to comply with any of the terms or provisions of any Guaranty to which it is a
party, or any Guarantor denies that it has any further liability under any
Guaranty to which it is a party, or gives notice to such effect.
ARTICLE VIII
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
     8.1 Acceleration. (a) If any Default described in Section 7.6 or 7.7
occurs, (i) the obligations of the Lenders to make Loans hereunder and the
obligations of the Issuers to issue Facility Letters of Credit shall
automatically terminate and the Obligations shall immediately become due and
payable without presentment, demand, protest or notice of any kind, all of which
the Borrowers hereby expressly waive and without any election or action on the
part of the Administrative Agent or any Lender and (ii) each Borrower will be
and become thereby unconditionally obligated, without the need for demand or the
necessity of any act or evidence, to deliver to the Administrative Agent, at its
address specified pursuant to Article XIV, for deposit into the Letter of Credit
Collateral Account, an amount (the “Collateral Shortfall Amount”) equal to the
excess, if any, of
     (A) 100% of the sum of the aggregate maximum amount remaining available to
be drawn under the Facility Letters of Credit requested by such Borrower
(assuming compliance with all conditions for drawing thereunder) issued by an
Issuer and outstanding as of such time, over
     (B) the amount on deposit for such Borrower in the Letter of Credit
Collateral Account at such time that is free and clear of all rights and claims
of third parties (other than the Administrative Agent and the Lenders) and that
has not been applied by the Lenders against the Obligations of such Borrower.
     (b) If any Default occurs and is continuing (other than a Default described
in Section 7.6 or 7.7), (i) the Required Lenders may terminate or suspend the
obligations of the Lenders to make Loans and the obligation of the Issuers to
issue Facility Letters of Credit hereunder, or declare the Obligations to be due
and payable, or both, whereupon (if so declared) the Obligations shall become
immediately due and payable, without presentment, demand, protest or notice of
any kind, all of which the Borrowers hereby expressly waive and (ii) the
Required Lenders may, upon notice delivered to the Borrowers with outstanding
Facility Letters of Credit and in addition to the continuing right to demand
payment of all amounts payable under this Agreement, make demand on each such
Borrower to deliver (and each such Borrower will, forthwith upon demand by the
Required Lenders and without necessity of further act or evidence, be and become
thereby unconditionally obligated to deliver), to the Administrative Agent, at
its

58



--------------------------------------------------------------------------------



 



address specified pursuant to Article XIV, for deposit into the Letter of Credit
Collateral Account an amount equal to the Collateral Shortfall Amount payable by
such Borrower.
     (c) If at any time while any Default is continuing, the Administrative
Agent determines that the Collateral Shortfall Amount at such time is greater
than zero, the Administrative Agent may make demand on the Borrowers with
outstanding Facility Letters of Credit to deliver (and each such Borrower will,
forthwith upon demand by the Administrative Agent and without necessity of
further act or evidence, be and become thereby unconditionally obligated to
deliver), to the Administrative Agent as additional funds to be deposited and
held in the Letter of Credit Collateral Account an amount equal to such
Collateral Shortfall Amount payable by such Borrower at such time.
     (d) The Administrative Agent may at any time or from time to time after
funds are deposited in the Letter of Credit Collateral Account, apply such funds
to the payment of the Obligations of the relevant Borrowers and any other
amounts as shall from time to time have become due and payable by the relevant
Borrowers to the Lenders under the Loan Documents.
     (e) Neither the Borrowers nor any Person claiming on behalf of or through
the Borrowers shall have any right to withdraw any of the funds held in the
Letter of Credit Collateral Account. After all of the Obligations have been
indefeasibly paid in full or upon the request of the Company if no Default has
occurred and is continuing, any funds remaining in the Letter of Credit
Collateral Account shall be returned by the Administrative Agent to the
applicable Borrower(s) or paid to whoever may be legally entitled thereto at
such time.
     (f) The Administrative Agent shall exercise reasonable care in the custody
and preservation of any funds held in the Letter of Credit Collateral Account
and shall be deemed to have exercised such care if such funds are accorded
treatment substantially equivalent to that which the Administrative Agent
accords its own property, it being understood that the Administrative Agent
shall not have any responsibility for taking any necessary steps to preserve
rights against any Persons with respect to any such funds.
     8.2 Amendments.
     8.2.1 Subject to the provisions of this Article VIII, the Required Lenders
(or the Administrative Agent with the consent in writing of the Required
Lenders) and the Borrowers may enter into agreements supplemental hereto for the
purpose of adding or modifying any provisions to the Loan Documents or changing
in any manner the rights of the Lenders or the Borrowers hereunder or waiving
any Default hereunder; provided, however, no such supplemental agreement shall,
(i) without the consent of the Required U.S. Lenders, allow any Borrower to
obtain a U.S. Revolving Credit Loan or U.S. Facility Letter of Credit if it
would otherwise be unable to do so absent such supplemental agreement,
(ii) without the consent of the Required Euro Lenders, allow the Company or any
Foreign Subsidiary Borrower to obtain a Euro Revolving Credit Loan or Euro
Facility Letter of Credit if it would otherwise be unable to do so absent such
supplemental agreement, (iii) without the consent of the Administrative Agent,
modify any rights or obligations of any kind of the Administrative Agent,
(iv) without the consent of the Swing Lender, modify any rights or obligations
of any kind of the Swing Lender, and (v) without the consent of the Issuer,
modify any rights or obligations of any kind of the Issuer, and provided
further, that no such supplemental agreement shall, without the consent of each
Lender in the case of clauses (b), (d), (e) and (f) below, or without the
consent of each Lender directly affected thereby in the case of clauses (a) and
(c) below:

59



--------------------------------------------------------------------------------



 



     (a) Extend the final maturity of any Loan, Note or Reimbursement Obligation
or postpone any regularly scheduled payment of principal of any Loan or forgive
all or any portion of the principal amount thereof, or reduce the rate or extend
the time of payment of interest or fees thereon (other than, with respect to
Swing Loans only, any reduction of the rate or extension of the time of payment
of principal, interest or fees thereon (if such extension is not beyond the
Facility Termination Date) or forgiveness of all or any portion of the principal
amount thereof, which shall require the consent of the Swing Lender only).
     (b) Reduce the percentage specified in the definition of Required Lenders,
Required Euro Lenders or Required U.S. Lenders.
     (c) Extend the Facility Termination Date, or reduce the amount or extend
the payment date for, the mandatory payments required under Section 2.6, or
increase the amount of any Commitment of any Lender hereunder other than as
allowed hereunder, or permit any Borrower to assign its rights under this
Agreement.
     (d) Amend this Section 8.2.1 or any provision hereof in a manner that would
alter the pro rata sharing of payments required under Section 2.10 (subject to
Section 2.17) or the pro rata reduction of the Revolving Credit Commitments
under Section 2.4.
     (e) Release any Guarantor which is the Company or a Significant Subsidiary,
provided that all parties hereto agree that the Administrative Agent shall be
entitled to release any Guarantor (other than the Company) if 100% of the
Capital Stock of such Guarantor is, directly or indirectly, sold or otherwise
transferred in a transaction permitted hereunder.
     (f) Increase the amount of the Aggregate Commitments other than as allowed
hereunder.
     8.2.2 In addition to amendments effected pursuant to the foregoing,
Schedule 1.1(b) may be amended as follows:
     (i) Schedule 1.1(b) will be automatically amended to add Subsidiaries of
the Company as additional Subsidiary Borrowers upon the satisfaction of each of
the following conditions: (a) the execution and delivery by the Company, any
such Subsidiary Borrower and the Administrative Agent, of a Joinder Agreement
providing for any such Subsidiary to become a Subsidiary Borrower, (b) the
delivery to the Administrative Agent of (A) a Domestic Subsidiary Opinion or
Foreign Subsidiary Opinion, as the case may be, in respect of such additional
Subsidiary Borrower and (B) such other documents and information with respect
thereto as the Administrative Agent shall reasonably request (including without
limitation organizational documents, resolutions (if applicable), incumbency
certificates and any other documents and information required by the Act (as
defined in Section 10.13)), (c) the making of Loans by the applicable Lenders
to, and the issuance of Facility Letters of Credit by the applicable Issuer for
the benefit of, such additional Subsidiary Borrower would not violate any
applicable law, rule, regulation, or directive, whether or not having the force
of law, as reasonably determined by the Administrative Agent in consultation
with the applicable Lenders, and (d) the written approval of the Administrative
Agent in its sole discretion.
     (ii) Schedule 1.1(b) will be automatically amended to remove any Subsidiary
as a Subsidiary Borrower upon (A) written notice by the Company to the
Administrative Agent to such effect and (B) repayment in full of all outstanding
Loans, and all other obligations (other

60



--------------------------------------------------------------------------------



 



than contingent indemnification obligations in respect of which no claim has
been made) pursuant to any Loan Document, of such Subsidiary Borrower.
     (iii) It is acknowledged and agreed that there may be more than one Foreign
Subsidiary Borrower, provided that there may not be a number thereof more than
reasonably allowed by the Administrative Agent.
     8.2.3 No modification or waiver of any provision of this Agreement relating
to the Administrative Agent shall be effective without the written consent of
the Administrative Agent. No modification or waiver of any provision of this
Agreement relating to the Swing Lender shall be effective without the written
consent of the Swing Lender. No modification or waiver of any provision of this
Agreement relating to any Issuer shall be effective without the written consent
of such Issuer. The Administrative Agent may waive payment of the fee required
under Section 13.1 without obtaining the consent of any other party to this
Agreement.
     8.3 Preservation of Rights. No delay or omission of the Lenders or the
Administrative Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Loan notwithstanding the existence of a Default or
the inability of the Borrowers to satisfy the conditions precedent to such Loan
shall not constitute any waiver or acquiescence. Any single or partial exercise
of any such right shall not preclude other or further exercise thereof or the
exercise of any other right, and no waiver, amendment or other variation of the
terms, conditions or provisions of the Loan Documents whatsoever shall be valid
unless in writing signed by the Lenders required pursuant to Section 8.2, and
then only to the extent in such writing specifically set forth. All remedies
contained in the Loan Documents or by law afforded shall be cumulative and all
shall be available to the Administrative Agent and the Lenders until the
Obligations have been paid in full.
ARTICLE IX
GUARANTEE
     9.1 Guarantee. (a) The Company hereby unconditionally and irrevocably
guarantees to the Administrative Agent and the Lenders and their respective
successors, endorsees, transferees and assigns, the prompt and complete payment
and performance by the Subsidiary Borrowers when due (whether at the stated
maturity, by acceleration or otherwise) of the Obligations owing by such
Subsidiary Borrowers.
     (b) The Company further agrees to pay any and all reasonable expenses
(including, without limitation, all reasonable fees and disbursements of
counsel) which are paid or incurred by the Administrative Agent, or any Lender
in enforcing any rights with respect to, or collecting, any or all of the
Obligations and/or enforcing any rights with respect to, or collecting against,
the Company under this Section or, in the case of the Administrative Agent,
obtaining advice of counsel in respect thereof. This Section shall remain in
full force and effect until the Obligations are paid in full and the Commitments
are terminated, notwithstanding that from time to time prior thereto the
Borrowers may be free from any Obligations.
     (c) No payment or payments made by any Borrower or any other Person or
received or collected by the Administrative Agent or any Lender from any
Borrower or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application, at any time or from time to time, in
reduction of or in payment of the Obligations shall be deemed to modify, reduce,
release or otherwise

61



--------------------------------------------------------------------------------



 



affect the liability of the Company hereunder, which shall, notwithstanding any
such payment or payments, remain liable hereunder for the Obligations until the
Obligations are paid in full and the Commitments are terminated.
     (d) The Company agrees that whenever, at any time, or from time to time, it
shall make any payment to the Administrative Agent or any Lender on account of
its liability under this Section, it will notify the Administrative Agent and
such Lender in writing that such payment is made under this Section for such
purpose.
     9.2 No Subrogation. Notwithstanding any payment or payments made by the
Company hereunder, or any set-off or application of funds of the Company by the
Administrative Agent or any Lender, the Company shall not be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against the Borrowers or against any guarantee or right of offset held by the
Administrative Agent or any Lender for the payment of the Obligations, nor shall
the Company seek or be entitled to seek any contribution or reimbursement from
the Borrowers in respect of payments made by the Company hereunder, until all
amounts owing to the Administrative Agent and the Lenders by the Borrowers on
account of the Obligations (other than contingent indemnification obligations in
respect of which no claim has been made) are paid in full and the Commitments
are terminated. If any amount shall be paid to the Company on account of such
subrogation rights at any time when all of the Obligations (other than
contingent indemnification obligations in respect of which no claim has been
made) shall not have been paid in full, such amount shall be held by the Company
in trust for the Administrative Agent and the Lenders, segregated from other
funds of the Company, and shall, forthwith upon receipt by the Company, be
turned over to the Administrative Agent in the exact form received by the
Company (duly endorsed by the Company to the Administrative Agent, if required),
to be applied against the Obligations, whether matured or unmatured, in such
order as Administrative Agent may determine. The provisions of this paragraph
shall survive the termination of this Agreement and the payment in full of the
Obligations and the termination of the Commitments.
     9.3 Amendments, etc. with respect to the Obligations; Waiver of Rights. The
Company shall remain obligated hereunder notwithstanding that, without any
reservation of rights against the Company, and without notice to or further
assent by the Company, any demand for payment of any of the Obligations made by
the Administrative Agent or the Required Lenders may be rescinded by the
Administrative Agent or the Required Lenders, and any of the Obligations
continued, and the Obligations, or the liability of any other party upon or for
any part thereof, or any guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or the Required Lenders, and any Loan Documents and any
other documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, in accordance with
the provisions thereof as the Administrative Agent (or the Required Lenders, as
the case may be) may deem advisable from time to time, and any guarantee or
right of offset at any time held by the Administrative Agent or any Lender for
the payment of the Obligations may be sold, exchanged, waived, surrendered or
released. None of the Administrative Agent or any Lender shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Obligations or for this Agreement or any property subject
thereto. When making any demand hereunder against the Company, the
Administrative Agent or any Lender may, but shall be under no obligation to,
make a similar demand on any other Borrower or any other guarantor, and any
failure by the Administrative Agent or any Lender to make any such demand or to
collect any payments from any other Borrower or any such other guarantor or any
release of the Borrowers or such other guarantor shall not relieve the Company
of its obligations or liabilities hereunder, and shall not impair or affect the
rights and remedies, express or implied, or as a matter of law, of the
Administrative Agent or any Lender against the

62



--------------------------------------------------------------------------------



 



Company. For the purposes hereof “demand” shall include the commencement and
continuance of any legal proceedings.
     9.4 Guarantee Absolute and Unconditional. The Company waives any and all
notice of the creation, renewal, extension or accrual of any of the Obligations
and notice of or proof of reliance by the Administrative Agent or any Lender
upon this Agreement or acceptance of this Agreement; the Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived, in reliance upon this Agreement; and
all dealings among the Borrowers, on the one hand, and the Administrative Agent
and the Lenders, on the other, shall likewise be conclusively presumed to have
been had or consummated in reliance upon this Agreement. The Company waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Subsidiary Borrowers and the Company with respect to
the Obligations. This Article IX shall be construed as a continuing, absolute
and unconditional guarantee of payment without regard to (a) the validity,
regularity or enforceability of this Agreement, any other Loan Document, any of
the Obligations or any guarantee or right of offset with respect thereto at any
time or from time to time held by the Administrative Agent or any Lender,
(b) any defense, set-off or counterclaim (other than a defense of payment or
performance by any Borrower) which may at any time be available to or be
asserted by any Borrower against the Administrative Agent or any Lender, or
(c) any other circumstance whatsoever (with or without notice to or knowledge of
any Borrower) that constitutes, or might be construed to constitute, an
equitable or legal discharge of the Borrowers for the Obligations, or of the
Company under this Section 9.4, in bankruptcy or in any other instance (other
than a defense of payment or performance by the Borrowers). When pursuing its
rights and remedies hereunder against the Company, the Administrative Agent and
any Lender may, but shall be under no obligation to, pursue such rights and
remedies as it may have against any Borrower or any other Person or against any
guarantee for the Obligations or any right of offset with respect thereto, and
any failure by the Administrative Agent or any Lender to pursue such other
rights or remedies or to collect any payments from the Borrowers or any such
other Person or to realize upon any such guarantee or to exercise any such right
of offset, or any release of the Borrowers or any such other Person or of any
such guarantee or right of offset, shall not relieve the Company of any
liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of the Administrative
Agent or any Lender against the Company. This Article IX shall remain in full
force and effect and be binding in accordance with and to the extent of its
terms upon the Company and its successors and assigns, and shall inure to the
benefit of the Administrative Agent and the Lenders, and their respective
successors, indorsees, transferees and assigns, until all the Obligations have
been satisfied by payment in full and the Commitments shall be terminated,
notwithstanding that from time to time during the term of this Agreement the
Borrowers may be free from any Obligations. The obligations of the Company under
this Article IX shall be joint and several with all obligations of all other
Guarantors under any Guaranty at any time (provided that, for the avoidance of
doubt, any Guarantor that is a Foreign Subsidiary shall not be liable under any
Guaranty for the Obligations of the Company or any Domestic Subsidiary
Borrower), and the Administrative Agent shall have the right, in its sole
discretion to pursue its remedies against any Guarantor without the need to
pursue its remedies against any other Guarantor, whether now or hereafter in
existence, or against any one or more Guarantors separately or against any two
or more jointly, or against some separately and some jointly.
     9.5 Reinstatement. This Article IX shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent or any Lender upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of any Borrower or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
Trustee or similar officer for, any Borrower or any substantial part of its
property, or otherwise, all as though such payments had not been made.

63



--------------------------------------------------------------------------------



 



     9.6 Payments. The Company hereby agrees that all payments required to be
made by it hereunder will be made to the Administrative Agent without set-off or
counterclaim in accordance with the terms of the Obligations, including, without
limitation, in the currency in which payment is due.
ARTICLE X
GENERAL PROVISIONS
     10.1 Survival of Representations. All representations and warranties of the
Borrowers contained in this Agreement shall survive delivery of the Loan
Documents and the making of the Loans herein contemplated.
     10.2 Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to a
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.
     10.3 Taxes. Any taxes (excluding income taxes and franchise taxes (imposed
in lieu of income taxes), imposed on the Administrative Agent or any Lender as a
result of a present or former connection between the Administrative Agent or
such Lender and the jurisdiction of the Governmental Authority imposing such tax
or any political subdivision or taxing authority thereof or therein (other than
any such connection arising solely from the Administrative Agent or such Lender
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any other Loan Document) or any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which any Lending Installation of such Lender or the
Administrative Agent, as the case may be, is located) or other similar
assessments or charges made by any governmental or revenue authority in respect
of the Loan Documents shall be paid by the Company, together with interest and
penalties, if any.
     10.4 Headings. Section headings in the Loan Documents are for convenience
of reference only, and shall not govern the interpretation of any of the
provisions of the Loan Documents.
     10.5 Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrowers, the Administrative Agent and the Lenders and
supersede all prior agreements and understandings among the Borrowers, the
Administrative Agent and the Lenders relating to the subject matter thereof
other than any fee letters among any Borrowers and either of the Administrative
Agent and any other agreements of any of the Borrowers with the Administrative
Agent which survive the execution of the Loan Documents.
     10.6 Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Administrative Agent is authorized to act as such). The failure of any Lender to
perform any of its obligations hereunder shall not relieve any other Lender from
any of its obligations hereunder. This Agreement shall not be construed so as to
confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and assigns.
     10.7 Expenses; Indemnification. (i) The Borrowers shall reimburse the
Administrative Agent for any reasonable costs and out-of-pocket expenses
(including reasonable external attorneys’ fees) paid or incurred by the
Administrative Agent in connection with the preparation, negotiation, execution,

64



--------------------------------------------------------------------------------



 



delivery, syndication, review, amendment, modification, and administration
(including, without limitation, preparation of the reports described below) of
the Loan Documents. The Borrowers also agree to reimburse the Administrative
Agent and the Lenders for any reasonable costs and out-of-pocket expenses
(including reasonable external attorneys’ fees) paid or incurred by the
Administrative Agent or any Lender in connection with the collection and
enforcement of the Loan Documents. The Borrowers acknowledge and agree that from
time to time the Administrative Agent may prepare and may distribute to the
Lenders (but shall have no obligation or duty to prepare or to distribute to the
Lenders) certain audit reports (the “Reports”) pertaining to any Borrower’s and
Guarantors’ assets for internal use by the Administrative Agent from information
furnished to it by or on behalf of the Borrowers, after the Administrative Agent
has exercised its rights of inspection pursuant to this Agreement; provided
that, if any Lender requests copies of any future similar Reports which the
Administrative Agent has prepared, then the Administrative Agent will provide
such reports to such Lender provided that such Lender has executed an indemnity
agreement acceptable to the Administrative Agent. For the avoidance of doubt,
such reports are subject to the confidentiality requirements of Section 10.11.
The Borrowers further acknowledge and agree that the Administrative Agent or any
of its agents or representatives may conduct reasonable comprehensive field
audits of the Property of the Company and each Subsidiary, financial or
accounting records of the Company and each Subsidiary and other documents of the
Company and each Subsidiary, in each case only to the extent any of the
foregoing is reasonably related to the credit evaluation by the Administrative
Agent and the Lenders under this Agreement, provided that (x) other than after
the occurrence and during continuance of a Default, no more than one such
comprehensive field audit shall be conducted in any fiscal year and (y) only
after the occurrence and during continuance of a Default shall such field audits
be at the Company’s expense.
          (ii) The Borrowers hereby further agree to indemnify the
Administrative Agent and each Lender, and their respective directors, officers
and employees against all losses, claims, damages, penalties, judgments,
liabilities and reasonable expenses (including, without limitation, all
reasonable expenses of litigation or preparation therefor whether or not the
Administrative Agent or any Lender is a party thereto) which any of them may pay
or incur at any time arising out of or relating to this Agreement, the other
Loan Documents, the transactions contemplated hereby or the direct or indirect
application or proposed application of the proceeds of any Loan or Facility
Letters of Credit hereunder except to the extent that they are determined in a
final non-appealable judgment by a court of competent jurisdiction to have
resulted from the gross negligence or wilful misconduct of the party seeking
indemnification or a claim by any Borrower for breach in bad faith of such
indemnified party’s contractual obligations. The obligations of the Borrowers
under this Section 10.7 shall survive the termination of this Agreement.
     10.8 Accounting. Except as provided to the contrary herein, all accounting
terms used herein shall be interpreted and all accounting determinations
hereunder shall be made in accordance with GAAP. For purposes of Article VI
(including any baskets or limitations expressed in U.S. Dollars therein) of this
Agreement, any Indebtedness, Investment or other amount made or incurred in any
currency other than U.S. Dollars shall be deemed to be the Dollar Equivalent
Amount thereof.
     10.9 Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.
     10.10 Nonliability of Lenders. The relationship between the Borrowers and
the Lenders and the Administrative Agent shall be solely that of borrower and
lender. Neither the Administrative

65



--------------------------------------------------------------------------------



 



Agent nor any Lender shall have any fiduciary responsibilities to any Borrower.
Neither the Administrative Agent nor any Lender undertakes any responsibility to
any Borrower to review or inform any Borrower of any matter in connection with
any phase of such Borrower’s business or operations. Each Borrower agrees that
neither the Administrative Agent nor any Lender shall have liability to any
Borrower (whether sounding in tort, contract or otherwise) for losses suffered
by any Borrower in connection with, arising out of, or in any way related to,
the transactions contemplated and the relationship established by the Loan
Documents, or any act, omission or event occurring in connection therewith,
unless it is determined by a court of competent jurisdiction in a final and
non-appealable order that such losses resulted from the gross negligence or
wilful misconduct of, or violation of applicable laws or any of the Loan
Documents by, the party from which recovery is sought. Neither the
Administrative Agent nor any Lender shall have any liability with respect to,
and each Borrower hereby waives, releases and agrees not to sue for, any
special, indirect or consequential damages suffered by the Borrowers in
connection with, arising out of, or in any way related to the Loan Documents or
the transactions contemplated thereby.
     10.11 Confidentiality. (a) Each of the Administrative Agent, the Issuers
and the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (i) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and be instructed and agree to keep such Information confidential),
(ii) to the extent requested by any regulatory authority or by applicable laws
or regulations, (iii) to the extent required by any subpoena or similar legal
process, provided, however, to the extent permitted by applicable law and if
practical to do so under the circumstances, that the Person relying on this
clause (iii) shall provide the Company with prompt notice of any such required
disclosure so that the Company may seek a protective order or other appropriate
remedy, and in the event that such protective order or other remedy is not
obtained, such Person will furnish only that portion of the Information which is
legally required, (iv) to any other party to this Agreement, (v) in connection
with the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or the enforcement of rights hereunder, (vi) subject
to an agreement containing provisions substantially the same as those of this
Section, to any actual or prospective counterparty (or its advisors) to any swap
or derivative transaction relating to the Borrowers and their obligations,
(vii) as permitted by Section 13.2 hereof, (viii) with the consent of the
Company or (ix) to the extent such Information (1) becomes publicly available
other than as a result of a breach of this Section or any agreement contemplated
by this Section or (2) becomes available to the Administrative Agent, the
Issuers or any Lender on a nonconfidential basis from a source other than the
Company (and not in breach of this Section or any agreement contemplated by this
Section). For the purposes of this Section, “Information” means all information
received from the Company or any Subsidiary relating to the Company or any
Subsidiary or their business, other than any such information that is available
to the Administrative Agent, any Issuer or any Lender on a nonconfidential basis
prior to disclosure by the Company or any Subsidiary. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
          (b) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION
10.11(a) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING THE COMPANY AND ITS RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

66



--------------------------------------------------------------------------------



 



          (c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY THE COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY AND ITS
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE COMPANY AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN
ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW.
     10.12 Nonreliance. Each Lender hereby represents that it is not relying on
or looking to any Margin Stock for the repayment of the Loans provided for
herein.
     10.13. USA PATRIOT Act. Each Lender that is subject to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrowers that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrowers, which information includes the name and address
of the Borrowers and other information that will allow such Lender to identify
the Borrowers in accordance with the Act.
     10.14 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Effective Rate to the date of repayment,
shall have been received by such Lender.
ARTICLE XI
THE ADMINISTRATIVE AGENT
     Each of the Lenders and the Issuers hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.
     The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

67



--------------------------------------------------------------------------------



 



     The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default or Unmatured Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that the
Administrative Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as required hereunder), and (c) except as
expressly set forth herein, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Company or any of its Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity. The Administrative Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 8.2.1) or in the absence of its own
gross negligence or wilful misconduct. The Administrative Agent shall be deemed
not to have knowledge of any Default or Unmatured Default unless and until
written notice thereof is given to the Administrative Agent by a Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.
     The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for a Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
     The Administrative Agent may perform any and all its duties and exercise
its rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. Without limiting the
foregoing, J.P. Morgan Europe Limited, an Affiliate of the Administrative Agent,
or any successor-in-interest-thereto, may perform the Administrative Agent’s
functions with respect to Multicurrency Loans, including Euro Swing Loans.
     Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time by notifying the Lenders, the Issuers and the Company. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor. If no successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and

68



--------------------------------------------------------------------------------



 



the Issuers, appoint a successor Administrative Agent which shall be a bank with
an office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.
     Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.
     Neither any of the Lenders identified in this Agreement as a Syndication
Agent, Documentation Agent, Managing Agent nor co-agent shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than those applicable to all Lenders as a Lender. Without limiting the
foregoing, none of such Lenders shall have or be deemed to have a fiduciary
relationship with any Lender.
ARTICLE XII
SETOFF; ADJUSTMENTS AMONG LENDERS
     12.1 Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if any Default occurs and is continuing, any and
all deposits (including all account balances, whether provisional or final and
whether or not collected or available) and any other Indebtedness at any time
held or owing by any Lender to or for the credit or account of any Borrower may
be offset and applied toward the payment of the Obligations owing to such Lender
by such Borrower.
     12.2 Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Obligations owing from a Borrower (other than
payments received pursuant to Section 3.1, 3.2, 3.4, 3.6 or 10.7) in a greater
proportion than that received by any other Lender on its Obligations owing from
such Borrower, such Lender agrees, promptly upon demand, to purchase a portion
of the Advances to such Borrower held by the other Lenders so that after such
purchase each Lender will hold its ratable proportion of Advances to such
Borrower. If any Lender, whether in connection with setoff or amounts which
might be subject to setoff or otherwise, receives any protection for its
Obligations or such amounts which may be subject to setoff from or with respect
to any Borrower, such Lender agrees, promptly upon demand, to take such action
necessary such that all Lenders share in the benefits of such protection ratably
in proportion to their Obligations owing by such Borrower. In case any such
payment is disturbed by legal process, or otherwise, appropriate further
adjustments shall be made.

69



--------------------------------------------------------------------------------



 



ARTICLE XIII
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
     13.1 Successors and Assigns. (a) The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) no Borrower may assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender (and any attempted assignment or transfer
by the Borrower without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants (to the
extent provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuers and the Lenders) any legal or equitable right, remedy or claim under
or by reason of this Agreement.
          (b)(i) Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of any of its
Commitments and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of:
          (A) the Borrowers, provided that no consent of the Borrowers shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if a Default has occurred and is continuing, any other assignee;
          (B) the Administrative Agent and the Issuers, provided that no consent
of the Administrative Agent shall be required for an assignment of any
Commitment to an assignee that is a Lender with a Commitment of same Class
immediately prior to giving effect to such assignment.
          (ii) Assignments shall be subject to the following additional
conditions:
          (A) except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans of any Class, the amount of such Commitment or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 in the
case of a U.S. Revolving Credit Commitment and/or U.S. Loan or, in the case of a
Euro Revolving Credit Commitment and/or Euro Loan, €5,000,000, unless each of
the Borrowers and the Administrative Agent otherwise consent, provided that no
such consent of the Borrowers shall be required if a Default has occurred and is
continuing or if the assignment is to another Lender or an Affiliate of a
Lender;
          (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to any Class of Commitments or Loans;
          (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

70



--------------------------------------------------------------------------------



 



          (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrowers and their
related parties or their respective securities) will be made available and who
may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.
          For the purposes of this Section 13.1, the term “Approved Fund” has
the following meaning:
          “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
          (iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
subject to paragraph (d) of this Section, and the assigning Lender thereunder
shall, to the extent of the interest assigned by such Assignment and Assumption,
be released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 3.1, 3.2, 3.4, 3.6
and 10.7 and the obligations of Section 10.11 with respect to Information (as
defined in such Section) received by it while a Lender). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 13.1 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.
          (iv) The Administrative Agent, acting for this purpose as an agent of
the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and Reimbursement Obligations owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrowers, the Administrative Agent,
the Issuer and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers, the Issuer and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
          (v) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee is a Defaulting
Lender, the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have

71



--------------------------------------------------------------------------------



 



been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
          (c) Any Lender may, without the consent of the Borrowers, the
Administrative Agent, the Issuer or the Swing Lender, sell participations to one
or more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrowers, the Administrative Agent, the Issuer and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the second proviso to
Section 8.2.1 that affects such Participant. Subject to paragraph (d) of this
Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 3.1, 3.2, 3.4 and 3.6 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 12.1 as though it were a Lender, provided
such Participant agrees to be subject to Section 12.2 as though it were a
Lender. Each Lender shall maintain at one of its offices a record for the
recordation of the names and addresses of its Participants and the amount and
terms of the participations of its Participants (the “Participant Register”).
          (d) No assignee or Participant shall be entitled to receive any
greater payment under Section 3.1, 3.2 or 3.6 than the applicable Lender would
have been entitled to receive with respect to the assignment to such assignee or
participation sold to such Participant, unless the assignment to such assignee
or the sale of the participation to such Participant is made with the Borrowers’
prior written consent, and shall not be entitled to any amount it would not be
entitled to if it were a Lender hereunder and complied with all provisions
required of it hereunder.
          (e) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
     13.2 Dissemination of Information. Each Borrower authorizes each Lender to
disclose to any Participant or potential assignee or any other Person acquiring
an interest in the Loan Documents by operation of law (each a “Transferee”) and
any prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Company and its Subsidiaries, provided
that each Transferee and prospective Transferee agrees to be bound by
Section 10.11.
     13.3 Tax Treatment. If any interest in any Loan Document is transferred to
any Transferee that is organized under the laws of any jurisdiction other than
(i) the United States or any State thereof (in the case of a Transferee that is
a Lender to the Company or a Domestic Subsidiary Borrower) or (ii) the
jurisdiction in which a Foreign Subsidiary Borrower is located (in the case of a
Transferee which is a Lender to such Foreign Subsidiary Borrower), the
transferor Lender shall cause such Transferee,

72



--------------------------------------------------------------------------------



 



concurrently with the effectiveness of such transfer, to comply with the
provisions of Section 3.6 and to be subject to Section 13.1(d).
ARTICLE XIV
NOTICES
     14.1 Notices. Except as otherwise permitted by Section 2.11 with respect to
borrowing notices, all notices, requests and other communications to any party
hereunder shall be in writing (including electronic transmission, facsimile
transmission or similar writing) and shall be given to such party: (x) in the
case of a Borrower or the Administrative Agent, at its address, facsimile number
or e-mail address set forth on the signature pages hereof, (y) in the case of
any Lender, at its address, facsimile number or e-mail address set forth in its
Administrative Questionnaire or, if set forth below its signature hereto, as so
set forth, or as otherwise established pursuant to an Assignment (and the
related Administrative Questionnaire) or (z) in the case of any party, at such
other address, facsimile number or e-mail address as such party may hereafter
specify for the purpose by notice to the Administrative Agent and the Borrowers
in accordance with the provisions of this Section 14.1. Each such notice,
request or other communication shall be effective (i) if given by facsimile
transmission, when transmitted to the facsimile number specified in this Section
and confirmation of receipt is received, (ii) if given by mail, 72 hours after
such communication is deposited in the mails with first class postage prepaid,
addressed as aforesaid, (iii) if given by electronic transmission, when
transmitted and received (with an appropriate confirmation of receipt of
delivery), all pursuant to procedures approved by the Administrative Agent,
provided that the approval of such procedures may be modified or revoked by the
Administrative Agent from time to time with reasonable prior notice to the
Company and may be limited to particular notices or other communications, or
(iv) if given by any other means, when delivered at the address specified in
this Section; provided that notices to the Administrative Agent under Article II
shall not be effective until received.
     14.2 Change of Address. Any Borrower, the Administrative Agent and any
Lender may each change the address for service of notice upon it by a notice in
writing to the other parties hereto.
ARTICLE XV
COUNTERPARTS
     This Agreement may be executed in any number of counterparts, all of which
taken together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. Except as provided in
Section 4.1, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or electronic mail message shall be effective as
delivery of a manually executed counterpart of this Agreement.

73



--------------------------------------------------------------------------------



 



ARTICLE XVI
CHOICE OF LAW, CONSENT TO JURISDICTION,
WAIVER OF JURY TRIAL, JUDGMENT CURRENCY
     16.1 Choice of Law. This Agreement shall be construed in accordance with
and governed by the law of the State of New York.
     16.2 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     16.3 Submission To Jurisdiction; Waivers. (a) Each party hereto hereby
irrevocably and unconditionally:
     (i) submits, for itself and its property, to the nonexclusive jurisdiction
of the Supreme Court of the State of New York sitting in New York County and of
the United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court;
     (ii) waives, to the fullest extent it may legally and effectively do so,
any objection which it may now or hereafter have to the laying of venue of any
suit, action or proceeding arising out of or relating to this Agreement in any
court referred to in paragraph (i) of this Section;
     (iii) agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to its address specified
in Section 14.1, or (in the case of the Borrowers) at such other address of
which the Administrative Agent shall have been notified pursuant thereto;
     (iv) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction in which the defendant is domiciled; and
     (v) waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
subsection any special, exemplary, punitive or consequential damages.
     (b) Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other

74



--------------------------------------------------------------------------------



 



manner provided by law. Nothing in this Agreement shall affect any right that
any party hereto may otherwise have to bring any action or proceeding relating
to this Agreement against any other party or the property thereof in the courts
of any jurisdiction where such party is domiciled. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
     (c) Each Subsidiary Borrower hereby irrevocably appoints the Company as its
agent for service of process in any proceeding referred to in Section 16.3(i)
and agrees that service of process in any such proceeding may be made by mailing
or delivering a copy thereof to it care of Company at its address for notices
set forth in Section 14.1.
     16.4 Acknowledgments. Each Borrower hereby acknowledges that:
     (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;
     (b) none of the Administrative Agent or any Lender has any fiduciary
relationship with or duty to such Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and the Lenders, on the one hand, and the Borrowers, on
the other hand, in connection herewith or therewith is solely that of debtor and
creditor; and
     (c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrowers and the Lenders.
     16.5 Power of Attorney. Each Subsidiary Borrower hereby grants to the
Company an irrevocable power of attorney to act as its attorney-in-fact with
regard to matters relating to this Agreement and each other Loan Document,
including, without limitation, execution and delivery of any amendments,
supplements, waivers or other modifications hereto or thereto, receipt of any
notices hereunder or thereunder and receipt of service of process in connection
herewith or therewith. Each Subsidiary Borrower hereby explicitly acknowledges
that the Administrative Agent and each Lender have executed and delivered this
Agreement and each other Loan Document to which it is a party, and has performed
its obligations under this Agreement and each other Loan Document to which it is
a party, in reliance upon the irrevocable grant of such power of attorney
pursuant to this subsection. The power of attorney granted by each Subsidiary
Borrower hereunder is coupled with an interest.
     16.6 Judgment. (a) If for the purpose of obtaining judgment in any court it
is necessary to convert a sum due hereunder in one currency into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, under applicable law that the rate of exchange used shall be
that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency in the city in
which it normally conducts its foreign exchange operation for the first currency
on the Business Day preceding the day on which final judgment is given.
     (b) The obligation of each Borrower in respect of any sum due from it to
any Lender hereunder shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by such Lender of any sum adjudged to be so due in the Judgment Currency
such Lender may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency; if the

75



--------------------------------------------------------------------------------



 



amount of Agreement Currency so purchased is less than the sum originally due to
such Lender in the Agreement Currency, such Borrower agrees notwithstanding any
such judgment to indemnify such Lender against such loss, and if the amount of
the Agreement Currency so purchased exceeds the sum originally due to any
Lender, such Lender agrees to remit to such Borrower such excess.
[Signatures on the following pages]

76



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrowers, the Lenders and the Administrative Agent
have executed this Agreement as of the date first above written.

            DIEBOLD, INCORPORATED
      By:   /s/ Timothy J. McDonald       Print Name:   Timothy J. McDonald    
  Title:   VP & Treasurer       DIEBOLD SELF-SERVICE SOLUTIONS S.ar.l., as a
Subsidiary Borrower
      By:   /s/ Warren W. Dettinger       Print Name:   Warren W. Dettinger    
  Title:   Authorized Signatory        Address for notices for each Borrower:

5995 Mayfair Road
North Canton, Ohio 44720-1507
Attention: Director, Global Treasury
Fax: 330-490-6823
E-mail: steve.wolgamott@diebold.com
         

77



--------------------------------------------------------------------------------



 



         

            JPMORGAN CHASE BANK, N.A., as Administrative
Agent and as a Lender
      By:   /s/ Robert S. Sheppard       Print Name:   Robert S. Sheppard       
Title:   Vice President        For matters other than Multicurrency Loans or
Euro Swing Loans:

JPMorgan Chase Bank, N.A.
Loan and Agency Services Group
10 S. Dearborn St., Floor 7
Chicago, Illinois, 60603-2003
Attention: Marlene Dill
Telecopy No: 312-385-7096
Telephone: 312-385-7071
e-mail: marlene.z.dill@jpmchase.com

For matters relating to Multicurrency Loans or
Euro Swing Loans:

J.P. Morgan Europe Limited
Loans Agency
125 London Wall, London EC2Y 5AJ
Attention: Lesley Pluck
Telecopy No. +44 20 7777 2360
Telephone: +44 20 7777 2940
e-mail: lesley.x.pluck@jpmorgan.com
         

78



--------------------------------------------------------------------------------



 



            PNC BANK, NATIONAL ASSOCIATION, as a
Syndication Agent and as a Lender
      By:   /s/ Joseph G. Moran       Print Name:   Joseph G. Moran      
Title:   Senior Vice President       Attention: Joseph G. Moran     Fax:
216-222-9396     E-mail: joseph.moran@pncbank.com       NATIONAL CITY BANK      
By:   /s/ Timothy J. Holmes       Print Name:   Timothy J. Holmes       Title:  
Senior Vice President       Attention: Timothy J. Holmes     Fax: 216-222-9396  
  E-mail: timothy.holmes@pncbank.com  

79



--------------------------------------------------------------------------------



 



         

            U.S. BANK NATIONAL ASSOCIATION, as a
Syndication Agent and as a Lender
      By:   /s/ Patrick H. McGraw       Print Name:   Patrick H. McGraw      
Title:   Vice President       U.S. Bank National Association
425 Walnut Street, 8th Floor
Cincinnati, Ohio 45202     Attention: Patrick H. McGraw     Fax: (513) 632-2068
    E-mail: patrick.mcgraw@usbank.com  

80



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A., as a Documentation
Agent and as a Lender
      By:   /s/ Irene Bertozzi Bartenstein       Print Name:   Irene Bertozzi
Bartenstein       Title:   Senior Vice President       Attention: Irene Bertozzi
Bartenstein     Fax: 312-453-3142     E-mail:
irene.bertozzi.bartenstein@bankofamerica.com  

81



--------------------------------------------------------------------------------



 



         

            THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a
Documentation Agent and as a Lender
      By:   /s/ Victor Pierzchalski       Print Name:   Victor Pierzchalski    
  Title:   Authorized Signatory       1251 Avenue of the Americas     New York,
New York 10020-1104     Attention: US Corporate Banking
Mr. John Dilegge     Fax: (212) 782-6440 with a copy to 312-696-4535     E-mail:
jdilegge@us.mufg.jp  

82



--------------------------------------------------------------------------------



 



         

            WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Documentation Agent and
as a Lender
      By:   /s/ Thiplada A. Siddiqui       Print Name:   Thiplada A. Siddiqui  
    Title:   Vice President/Portfolio Manager       Wells Fargo Bank, N.A.
90 S. 7th St., Minneapolis, MN 55402     Attention: Paula Struckman     Fax:
612-667-4145     E-mail: paula.m.struckman@wellsfargo.com  

83



--------------------------------------------------------------------------------



 



         

            THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND, as a Managing Agent
and as a Lender
      By:   /s/ Aidan Brosnan       Print Name:   Aidan Brosnan       Title:  
Relationship Manager                   Attention:

    Fax: + 353 1604 4025     E-mail: aidan.brosnan@boimail.com  

84



--------------------------------------------------------------------------------



 



         

            HSBC BANK USA, NATIONAL ASSOCIATION, as a
Managing Agent and as a Lender
      By:   /s/ Robert J. McArdle       Print Name:   Robert J. McArdle      
Title:   First Vice President                   Attention:

    Fax:

    E-mail:

 

85



--------------------------------------------------------------------------------



 



         

            THE BANK OF NEW YORK MELLON
      By:   /s/ Jane Angelini       Print Name:   Jane Angelini       Title:  
First Vice President       BNY Mellon Center
500 Grant Street     Pittsburgh, Pa 15258     Attention: Jane Angelini     Fax:
412-209-2089     E-mail: jane.angelini@bnymellon.com  

86



--------------------------------------------------------------------------------



 



         

            THE ROYAL BANK OF SCOTLAND PLC
      By:   /s/ L. Peter Yetman       Print Name:   L. Peter Yetman      
Title:   SVP                   Attention:

    Fax:

    E-mail:

 

87



--------------------------------------------------------------------------------



 



Schedule 1.1(a)
Commitments

                          Title   U.S. Dollars     Euros  
JPMorgan Chase Bank, N.A.
  Administrative Agent   $ 57,500,000     € 10,800,000  
PNC Bank, National Association
  Syndication Agent   $ 28,750,000     € 5,400,000  
National City Bank
      $ 28,750,000     € 5,400,000  
U.S. Bank National Association
  Syndication Agent   $ 57,500,000     € 10,800,000  
Bank of America, N.A.
  Documentation Agent   $ 39,200,000     € 7,400,000  
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
  Documentation Agent   $ 39,200,000     € 7,400,000  
Wells Fargo Bank, National Association
  Documentation Agent   $ 39,200,000     € 7,400,000  
The Governor and Company of the Bank of Ireland
  Managing Agent   $ 31,400,000     € 5,800,000  
HSBC Bank USA, National Association
  Managing Agent   $ 31,400,000     € 5,800,000  
The Bank of New York Mellon
      $ 27,500,000     € 5,100,000  
The Royal Bank of Scotland plc
      $ 19,600,000     € 3,700,000  
Total
      $ 400,000,000       75,000,000  
 
               

87



--------------------------------------------------------------------------------



 



Schedule 1.1(b) – Subsidiary Borrowers
Domestic Subsidiary Borrowers: None
Foreign Subsidiary Borrowers:

                                  Tax identification         Jurisdiction      
number and other     Type of   of       identification Correct Name  
Organization   Organization   Address   numbers
Diebold Self-Service
Solutions S.ar.l.
  limited liability
company   Switzerland   Route de Pré-Bois 29
Meyrin, Geneva 1217 Switzerland   CH-217-1000583-3

88



--------------------------------------------------------------------------------



 



Schedule 5.7 — Litigation
As disclosed in Part II, Item 1 of the Company’s quarterly report on Form 10-Q
for the fiscal quarter ended June 30, 2009 and filed on August 7, 2009 with the
SEC

89



--------------------------------------------------------------------------------



 



Schedule 5.8 — Subsidiaries
See attached

90



--------------------------------------------------------------------------------



 



Diebold, Incorporated
& Subsidiaries
DOMESTIC OPERATIONS
Revised September 30, 2009
Page 1
(FLOW CHART) [l37824l3782404.gif]

Diebold, Incorporated (Ohio) Diebold of Nevada, Inc. 100% 100% DBD Investment
100% Diebold China Security 100% Diebold Fire Management Company Holding
Company, Inc. Services, Inc. (Nevada) (Delaware) (Delaware) (Delaware) B Diebold
Election Systems 100% 100% Guardian Burglar Proof 100% Diebold Mexico Holding
100% FirstLine, Inc. Holding Company, Inc. Equipment Company Company, Inc.
(Delaware) (Ohio) (Delaware) (California) C Record Files, 100% 100% Central
Security 100% VDM Holding Company, Inc. 100% BrixLogic, Inc. Incorporated
Systems, Inc. (Ohio) (Hawaii) (Delaware) (Delaware) N Diebold, Incorporated York
Safe and Lock 100% 100% Diebold Enterprise 100% Diebold Latin America Branch
Office Company, Inc. Security Systems, Inc. Holding Company, LLC (Puerto Rico
and Guam) (New York) (New York) (Delaware) Diebold Texas, 100% 100% Diebold
Global 100% Griffin Technology, Incorporated Finance Corporation Incorporated
(Texas) (Delaware) (New York) 100% ATM Finance, Inc. 100% 100% Diebold Midwest
R. D. Products, Inc. Manufacturing, Inc. (Ohio) (Delaware) (New York) 100%
Diebold EMEA 100% Diebold Southeast 100% Diebold Australia Holding Management,
Inc. Manufacturing, Inc. Company, Inc. (Ohio) (Delaware) (Delaware) York Safe
and Lock 100% 100% Diebold Safe and Lock 100% Diebold Software Company
Corporation Solutions, Inc. (Pennsylvania) (Ohio) (Delaware) Mayfair Software
100% 100% Diebold Eras, 100% Pioneer Systems, Inc. Distribution, Inc.
Incorporated (Delaware) (Ohio) (Pennsylvania) Data Information 100% 100% Diebold
Fire 100% Diebold Transaction Management Systems, Inc. Services Virginia, Inc.
Services, Inc (California) (Virginia) (Delaware) Herring-Hall-Marvin 100%
Diebold SST Holding 100% 100% Diebold Holding Safe Corp. Company, Inc. Company,
Inc. (New York) (Delaware) (Delaware) 30% 70% Diebold Information and 100% 100%
Verdi & Associates, Inc. Security Systems, LLC (Delaware)-Disregarded Entity
(New York) Diebold Self Service Systems Diebold Investment 100% 100% Maintenance
Acquisition (New York) Company Company No. 1, LLC (Delaware) (Delaware) 100%
InterBold Technologies, 100% Diebold Actcom Inc. Security Systems, Inc.
(Delaware) (Delaware) 100% 100% Diebold Finance Company Diebold Foreign Sales
Inc. Corporation (Delaware) (U.S. Virgin Islands)

 



--------------------------------------------------------------------------------



 



Diebold, Incorporated
& Subsidiaries
INTERNATIONAL OPERATIONS
Revised September 30, 2009
Page 2
(FLOW CHART) [l37824l3782405.gif]

Diebold Vietnam Company 100% Diebold Singapore 100% 100% The Diebold Company
Limited Pte. Ltd. of Canada, Ltd. (Vietnam) (Singapore) (Canada) Diebold EMEA
Processing 100% 100% Diebold — Corp Centre Limited Systems Sdn. Bhd. (United
Kingdom) (Malaysia) Cable Print B.V.B.A. 100% Diebold Systems Private 100% 50%
Diebold OLTP Limited Systems A.V.V. (Belgium) (India) (Aruba, D W I) Diebold
Romania 100% Diebold (Thailand) 100% 50% Starbuck Computer SRL Company Limited
Empire A.V.V. (Romania) — Dormant entity (Thailand) (Aruba, D W I) 100% Diebold
Hungary 100% Diebold 100% Diebold Cassis Self-Service Solutions, Ltd.
Philippines, Inc. Manufacturing S.A. (Hungary) (Philippines) (France) “Diebold,
Incorporated Branch Office (United Arab Emirates)” 100% 100% Diebold Pacific,
Limited 11.11% (Hong Kong) 88.89% P.T. Diebold Indonesia (Indonesia) 100% 100%
Diebold Pacific Limited Diebold Pacific Limited Representative Offices Branch
Office 4.55% Beijing, Shanghai, Guangzhou (Taiwan) 95.45% Diebold India (China)
Private Limited (India) Diebold Canada Holding 100% Company Inc. (Canada) 100%
Diebold Brazil Servicios do Tecnologia e Participacoes Ltda (Brazil) 100%
Procomp Industria Eletronica LTDA (Brazil)

 



--------------------------------------------------------------------------------



 



Diebold, Incorporated
& Subsidiaries
INTERNATIONAL OPERATIONS
Revised September 30, 2009
Page 3
(FLOW CHART) [l37824l3782406.gif]

Shanghai Diebold King 50% 50% Shanghai Diebold Security 100% Diebold Mexico Safe
Company, Limited Equipment Company, Ltd. S.A. de C.V. (China) (China) (Mexico)
Shanghai Diebold Security 50% 100% Impexa LLC Products Company, Limited (China)
(Texas) 99.99% 0.01% Central de Alarmas Adler, S.A. de C.V. (Mexico) 100%
Diebold Peru, S.r.l. 1% 100% Diebold Uruguay, S.A. 100% 99% Diebold Paraguay
S.A. Diebold Brasil (Peru) LTDA (Uruguay) (Paraguay) (Brazil) 100% Diebold OLTP
50% 100% Diebold Argentina Procomp Amazonia 50% Caribbean Self Service Systems
C.A. S.A. Industria Eletronica S.A. and Security Ltd. (Venezuela) (Argentina)
(Brazil) (Barbados) Diebold Panama, Inc. 100% 100% DCHC, S.A. 1% (Panama) —
Dormant entity (Panama) — Dormant entity 99% Bitelco Diebold Chile Limitada
(Chile) 40% 60% Diebold Bolivia S.R.L. J.J.F. Panama, Inc. 100% 100% C.R.
Panama, Inc. 51% D&G Centroamérica, S. de R.L. (Bolivia) (Panama) (Panama)
(Panama) 100% Diebold Australia 13.50% Pty. Ltd. 31.50% (Australia) 16.78%
21.44% 16.78% Diebold Colombia, S.A. Sound Security Pty Ltd 100% 100% Diebold
Physical Security (Colombia) Pty. Ltd. (Australia) (Australia) 99.99% Cardinal
Bros. Consulting 100% 100% 0.01% Diebold Ecuador, S.A. Pty. Ltd. (Australia) —
Dormant entity (Ecuador) Diebold Australia Pty. Ltd. Representative Office (New
Zealand

 



--------------------------------------------------------------------------------



 



Diebold, Incorporated
& Subsidiaries
INTERNATIONAL OPERATIONS
Revised September 30, 2009
Page 4
(FLOW CHART) [l37824l3782407.gif]

95% 5% 95% 5% Diebold Switzerland Holding Diebold Self-Service Solutions
Diebold, Incorporated Company, LLC Limited Liability Company Moscow
Representative (Switzerland) (Switzerland) Office (Russia) 85% China Diebold
Financial 100% Diebold Selbstbedienyngs- Equipment Company, Ltd. systeme
(Schweiz) GmbH (Peoples Republic of China) (Switzerland) 10% Diebold Portugal —
Solucões 100% 90% Diebold Belgium de Automatizacão, Limitada B.V.B.A. (Portugal)
(Belgium) Diebold Poland S.p. 100% 100% Diebold Osterreich Selbst- z.o.o.
bedienungssysteme GmbH (Poland) (Austria) Diebold France SARL 100% 100% Diebold
Germany GmbH (France) (Germany) Diebold Hungary 100% 100% Diebold Netherlands
B.V. Trading & Servicing LLC (Hungary) (Netherlands) 50% Diebold Czech 100% 50%
Diebold ATM Cihazlari Republic s.r.o. Sanayi Ve Ticaret A.S. (Czech Republic)
(Turkey) — Dormant entity Diebold International 100% 100% Diebold Self-Service
Limited Ltd. (United Kingdom) (Russia) 100% Diebold Italia S.p.A. “Diebold
Self-Service Ltd. Branch Offices — St. Petersburg, Rostov-on-Don, Samara,
Novosibirsk (Russia)” (Italy) 0.01% Diebold Software 99.99% Services Private
Limited Diebold Self Service Solutions (India) Limited Liability Company Branch
Office (Greece) 100% Diebold Slovakia s.r.o. (Slovakia) 100% Diebold Africa
Investment 75% Diebold South Africa Holdings (Proprietary) Limited (Proprietary)
Limited (South Africa) (South Africa) 100% Diebold Africa (Proprietary) Limited
(South Africa) 100% Diebold Self Service Solutions Namibia (Pty) Ltd (Namibia)

 



--------------------------------------------------------------------------------



 



Diebold, Incorporated
& Subsidiaries
INTERNATIONAL OPERATIONS
Revised September 30, 2009
Page 5
(FLOW CHART) [l37824l3782408.gif]

100% Diebold Security Systems Limited (UK) 100% Diebold Enterprise Security
Systems Holdings UK Limited (UK) Diebold Enterprise Security 100% 100% Diebold
Enterprise Security Systems UK Limited Systems Japan Limited (UK) (Japan) 100%
100% 100% TASC Security Inc Diebold Enterprise Security Diebold Enterprise
Security (Inactive) Systems, Ireland Ltd Systems, Benelux B.V. (USA) (Ireland)
(Netherlands) 100% 100% 100% I-Denti-Proof Ltd. Deibold Software SIAB (HK) Ltd.
Solutions (UK) Ltd. (Canada) — Dormant entity (United Kingdom) (Hong Kong) —
Inactive 100% 100% 3071146 Nova Scotia Company (Nova Scotia, Canada)

 



--------------------------------------------------------------------------------



 



Diebold, Incorporated
& Subsidiaries
INTERNATIONAL OPERATIONS
Revised September 30, 2009
Page 6
(FLOW CHART) [l37824l3782409.gif]

D&G de Honduras 99% 99% D&G Centroamérica y GBM S. de R.L. de Nicaragua y
Compañia Ltda. (Honduras) (Nicaragua) D&G ATMs y Seguridad 99.99% 99.99% D&G
Panamá de Costa Rica Ltda. S. de R.L. (Costa Rica) (Panama) D&G Dominicana S.A.
99.85% 99% DB & GB ATMs Seguridad de Guatemala, Limitada (Dominican Republic)
(Guatemala) DB & GB de El 99% Salvador Limitada (El Salvador)

 



--------------------------------------------------------------------------------



 



Schedule 6.12 — Liens
Liens in respect of Industrial Revenue Bonds issued by:

     
Danville, Virginia
  Principal amount of secured indebtedness not to exceed $5,800,000; Lien
limited to project assets
 
   
Lexington, North Carolina
  Principal amount of secured indebtedness not to exceed $7,500,000; Lien
limited to project assets

91



--------------------------------------------------------------------------------



 



EXHIBIT A
PRICING SCHEDULE
     The Applicable Margin for Floating Rate Loans, Eurodollar Loans and
Multicurrency Loans, the Facility Fee payable pursuant to Section 2.5 and the
Letter of Credit Fee payable pursuant to Section 2.15.6 shall, subject to the
last sentence of this Exhibit A, be determined in accordance with the Pricing
Matrix set forth below based on the Company’s Total Net Debt to Capitalization
Ratio in effect from time to time.
Pricing Matrix (in basis points)

                                  Applicable Eurodollar/             Floating
Rate   Eurocurrency Margin     Total Net Debt to       Margin for   for
Revolving Credit     Capitalization       Revolving   Loans and Letter of Level
  Ratio   Facility Fee   Credit Loans   Credit Fees I   < 15%   30.0 b.p.  
120.0 b.p.   220.0 b.p. II   ≥ 15% but < 25%   35.0 b.p.   140.0 b.p.   240.0
b.p III   ≥ 25% but < 35%   40.0 b.p.   160.0 b.p.   260.0 b.p. IV   ≥ 35% but <
45%   45.0 b.p.   180.0 b.p.   280.0 b.p. V   ≥ 45%   50.0 b.p.   200.0 b.p.  
300.0 b.p.

     Such Applicable Margin shall be determined in accordance with the foregoing
Pricing Matrix based on the Company’s level as reflected in the most recent
financial statements of the Company delivered pursuant to Section 6.1(i) and
(ii) of the Credit Agreement. Adjustments, if any, to the Applicable Margin
shall be effective 50 days after the end of each of the first three fiscal
quarters of each fiscal year of the Company and 95 days after the end of each
fiscal year of the Company, commencing with the first such day after the
Effective Date. If the Company fails to deliver the financial statements
required pursuant to Section 6.1(i) or (ii) at the time required or any other
Default has occurred and is continuing, then the Applicable Margin shall be the
highest Applicable Margin set forth in the foregoing Pricing Matrix until such
Default is cured or waived under the Agreement. Notwithstanding the foregoing,
the Applicable Margin for the period from the Effective Date until it shall be
adjusted for the first time shall be the Level II Applicable Margin described
above.

1



--------------------------------------------------------------------------------



 



EXHIBIT B
ASSIGNMENT AND ASSUMPTION
          This Assignment and Assumption (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee]
(the “Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
(the “Standard Terms and Conditions”) are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.
          For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below, (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any letters of credit, guarantees, and
swingline loans included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

         
1.
  Assignor:    
 
       
 
       
2.
  Assignee:    
 
       
 
      [and is an Affiliate/Approved Fund of [identify Lender]1]
 
       
3.
  Borrowers:   Diebold, Incorporated, an Ohio corporation (the “Company”), and
the Subsidiary Borrowers from time to time parties to the Credit Agreement
described below (together with the Company, the “Borrowers”)
 
       
4.
  Administrative Agent:   JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement

 

1   Select as applicable.

1



--------------------------------------------------------------------------------



 



         
5.
  Credit Agreement:   The Credit Agreement dated as of October ___, 2009, among
Diebold, Incorporated, an Ohio corporation (the “Company”), the Subsidiary
Borrowers from time to time parties thereto (together with the Company, the
“Borrowers”), the lenders from time to time parties thereto (the “Lenders”), and
JPMorgan Chase Bank, N.A., a national banking association, as Administrative
Agent.

2



--------------------------------------------------------------------------------



 



         
6.
  Assigned Interest:    

                              Aggregate Amount of   Amount of        
Commitment/Loans for   Commitment/Loans   Percentage Assigned of Facility
Assigned2   all Lenders   Assigned   Commitment/Loans3
 
  $       $         %  
 
  $       $         %  

Effective Date:                      ___, 20___ [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]
The Assignee agrees to deliver (or has delivered) to the Administrative Agent a
completed Administrative Questionnaire in which the Assignee designates one or
more credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Borrowers and their Related Parties or
their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws. The Assignee
agrees to hold such information confidential to the extent required by
Sections 10.11 and 13.2 of the Credit Agreement.
The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR

[NAME OF ASSIGNOR]
      By:           Title:                ASSIGNEE

[NAME OF ASSIGNEE]
      By:           Title:             

 

2   Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Euro
Revolving Credit Commitment” or “U.S. Revolving Credit Commitment”)   3   Set
forth, to at least 9 decimals, as a percentage of the Commitment/Loans of all
Lenders thereunder.

3



--------------------------------------------------------------------------------



 



          [Consented to and]4 Accepted:

JPMORGAN CHASE BANK, N.A., as
Administrative Agent, Swing Lender and Issuer
      By           Title:                [Consented to:]5

DIEBOLD, INCORPORATED
      By           Title:               

 

4   To be added only if the consent of the Administrative Agent, Swing Lender or
Issuer is required by the terms of the Credit Agreement.   5   To be added only
if the consent of the Company is required by the terms of the Credit Agreement.

4



--------------------------------------------------------------------------------



 



ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
          1. Representations and Warranties.
          1.1 Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrowers, any of the Company’s Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by any Borrower, any of the Company’s Subsidiaries or Affiliates or
any other Person of any of their respective obligations under any Loan Document.
          1.2. Assignee. The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 6.1 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
          2. Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.
          3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and

1



--------------------------------------------------------------------------------



 



Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.

2



--------------------------------------------------------------------------------



 



EXHIBIT C
OPINIONS FOR
DOMESTIC SUBSIDIARY BORROWERS
     1. The Domestic Subsidiary Borrower is duly organized, validly existing and
in good standing under the laws of                      [specify the
jurisdiction of its organization] (the “Jurisdiction”).
     2. The Domestic Subsidiary Borrower has the power and authority, and the
legal right, to make, deliver and perform its obligations under the Credit
Agreement and the other Loan Documents to which it is a party (collectively, the
“Domestic Subsidiary Loan Documents”) and to borrow under the Credit Agreement.
The Domestic Subsidiary Borrower has taken all necessary corporate and other
action to authorize the performance of its obligations under the Domestic
Subsidiary Loan Documents and to authorize the execution, delivery and
performance of the Domestic Subsidiary Loan Documents.
     3. Except for consents, authorizations, approvals, notices and filings
described on the attached Schedule 1, if any, all of which have been obtained,
made or waived and are in full force and effect, no consent or authorization of,
approval by, notice to, filing with or other act by or in respect of, any
Governmental Authority is required in connection with the borrowings by the
Domestic Subsidiary Borrower under the Domestic Subsidiary Loan Documents or
with the execution, delivery, performance, validity or enforceability of any of
the Domestic Subsidiary Loan Documents.
     4. The Domestic Subsidiary Loan Documents have been duly executed and
delivered on behalf of the Domestic Subsidiary Borrower.
     5. The execution and delivery of the Domestic Subsidiary Loan Documents by
the Domestic Subsidiary Borrower, the performance of its obligations thereunder,
the consummation of the transactions contemplated thereby, the compliance by the
Domestic Subsidiary Borrower with any of the provisions thereof, the borrowings
under the Credit Agreement and the use of proceeds thereof, all as provided
therein, (a) will not violate, or constitute a default under, any Requirement of
Law applicable to the Domestic Subsidiary Borrower and (b) will not result in,
or require, the creation or imposition of any Lien on any of its properties or
revenues pursuant to any such Requirement of Law.
     6. In any action or proceeding arising out of or relating to the Domestic
Subsidiary Loan Documents in any court in the Jurisdiction, such court would
recognize and give effect to the choice of law provisions in the Domestic
Subsidiary Loan Documents wherein the parties thereto agree that the Domestic
Subsidiary Loan Documents shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York.
     7. The submission by the Domestic Subsidiary Borrower to the non-exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof is valid and binding under the
laws of the Jurisdiction.

1



--------------------------------------------------------------------------------



 



EXHIBIT D
OPINIONS FOR
FOREIGN SUBSIDIARY BORROWERS
     1. The Foreign Subsidiary Borrower is duly organized, validly existing and
in good standing under the laws of                      [specify the
jurisdiction of its organization] (the “Jurisdiction”).
     2. The Foreign Subsidiary Borrower has the power and authority, and the
legal right, to make, deliver and perform its obligations under the Credit
Agreement and the other Loan Documents to which it is a party (collectively, the
“Foreign Subsidiary Loan Documents”) and to borrow under the Credit Agreement.
The Foreign Subsidiary Borrower has taken all necessary corporate and other
action to authorize the performance of its obligations under the Foreign
Subsidiary Loan Documents and to authorize the execution, delivery and
performance of the Foreign Subsidiary Loan Documents.
     3. Except for consents, authorizations, approvals, notices and filings
described on the attached Schedule 1, all of which have been obtained, made or
waived and are in full force and effect, no consent or authorization of,
approval by, notice to, filing with or other act by or in respect of, any
Governmental Authority is required in connection with the borrowings by the
Foreign Subsidiary Borrower under the Foreign Subsidiary Loan Documents or with
the execution, delivery, performance, validity or enforceability of any of the
Foreign Subsidiary Loan Documents.
     4. The Foreign Subsidiary Loan Documents have been duly executed and
delivered on behalf of the Foreign Subsidiary Borrower.
     5. The execution and delivery of the Foreign Subsidiary Loan Documents by
the Foreign Subsidiary Borrower, the performance of its obligations thereunder,
the consummation of the transactions contemplated thereby, the compliance by the
Foreign Subsidiary Borrower with any of the provisions thereof, the borrowings
under the Credit Agreement and the use of proceeds thereof, all as provided
therein, (a) will not violate, or constitute a default under, any Requirement of
Law applicable to the Foreign Subsidiary Borrower and (b) will not result in, or
require, the creation or imposition of any Lien on any of its properties or
revenues pursuant to any such Requirement of Law.
     6. There are no taxes imposed by the Jurisdiction (a) on or by virtue of
the execution, delivery, enforcement or performance of the Foreign Subsidiary
Loan Documents and or (b) on any payment to be made by the Foreign Subsidiary
Borrower pursuant to the Foreign Subsidiary Loan Documents other than any
Non-Excluded Taxes payable by the Foreign Subsidiary Borrower as provided in the
Credit Agreement.
     7. To ensure the legality, validity, enforceability or admissibility in
evidence of the Foreign Subsidiary Loan Documents it is not necessary that any
Foreign Subsidiary Loan Documents or any other document be filed, registered or
recorded with, or executed or notarized before, any court of other authority of
the Jurisdiction or that any registration charge or stamp or similar tax be paid
on or in respect of the Foreign Subsidiary Loan Documents, except for those
described on Schedule 1 hereto, all of which have been duly made.

1



--------------------------------------------------------------------------------



 



     8. The Foreign Subsidiary Loan Documents are in proper legal form under the
laws of the Jurisdiction for the enforcement thereof against the Foreign
Subsidiary Borrower under the laws of the Jurisdiction.
     9. In any action or proceeding arising out of or relating to the Foreign
Subsidiary Loan Documents in any court in the Jurisdiction, such court would
recognize and give effect to the choice of law provisions in the Foreign
Subsidiary Loan Documents wherein the parties thereto agree that the Foreign
Subsidiary Loan Documents shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York.
     10. It is not necessary under the laws of the Jurisdiction (a) in order to
enable the Administrative Agent and the Lenders or any of them to enforce their
respective rights of the Foreign Subsidiary Loan Documents or (b) by reason of
the execution of the Foreign Subsidiary Loan Documents or the performance of the
Foreign Subsidiary Loan Documents that any of them should be licensed, qualified
or entitled to carry on business in the Jurisdiction.
     11. Neither the Administrative Agent nor any of the Lenders will be deemed
to be resident, domiciled, carrying on business or subject to taxation in the
Jurisdiction merely by reason of the execution of the Foreign Subsidiary Loan
Documents or the performance or enforcement of any thereof. The performance by
the Administrative Agent and the Lenders or any of them of any action required
or permitted under the Foreign Subsidiary Loan Documents will not violate any
law or regulation, or be contrary to the public policy, of the Jurisdiction.
     12. If any judgment of a competent court outside the Jurisdiction were
rendered against the Foreign Subsidiary Borrower in connection with any action
arising out of or relating to the Foreign Subsidiary Loan Documents, such
judgment would be recognized and could be sued upon in the courts of the
Jurisdiction, and such courts could grant a judgment which would be enforceable
against the Foreign Subsidiary Borrower in the Jurisdiction without any retrial
unless it is shown that (a) the foreign court did not have jurisdiction in
accordance with its jurisdictional rules, (b) the party against whom the
judgment of such foreign court was obtained had no notice of the proceedings or
(c) the judgment of such foreign court was obtained through collusion or fraud
or was based upon clear mistake of fact or law.
     13. The submission by the Domestic Subsidiary Borrower to the non-exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof is valid and binding under the
laws of the Jurisdiction.

2



--------------------------------------------------------------------------------



 



EXHIBIT E
GUARANTY AGREEMENT
PARTIES
     THIS GUARANTY AGREEMENT, dated as of October ___, 2009 (this “Guaranty”),
is made by each of the undersigned (collectively, the “Guarantors”) in favor of
each of the Lenders as defined below.
RECITALS
     A. Diebold, Incorporated, an Ohio corporation (the “Company”), the
Subsidiary Borrowers from time to time parties thereto (the “Subsidiary
Borrowers”, and together with the Company, the “Borrowers”), the lenders from
time to time parties thereto (the “Lenders”), and JP Morgan Chase Bank, N.A., a
national banking association, as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”) have executed a Credit Agreement dated as
of the date hereof (as amended or modified from time to time, and together with
any agreement executed in replacement therefor or otherwise refinancing such
credit agreement, the “Credit Agreement”; and the Credit Agreement, any Rate
Hedging Agreements (as defined in the Credit Agreement) among any Borrowers and
any Lenders or their Affiliates, and all other Loan Documents (as defined in the
Credit Agreement), and any supplements or modifications thereof and any
agreements or instruments issued in exchange or replacement therefor,
collectively referred to as the “Agreements”).
     B. Pursuant to the terms of the Agreements the Lenders have agreed to make
certain extensions of credit to the Borrowers.
     C. Each Guarantor is an affiliate of the Borrowers, the Borrowers and the
Guarantors are engaged in related businesses, and the Guarantors have derived or
will derive substantial direct and indirect benefit from the making of the
extensions of credit by the Lenders.
     D. The obligation of the Lenders to make or continue to make certain
extensions of credit under the Credit Agreement are conditioned upon, among
other things, the execution and delivery by the Guarantors of this Guaranty, and
the extensions of credit under the Credit Agreement were made in reliance upon
the issuance of this Guaranty.
AGREEMENT
     In consideration of the premises and to induce the Lenders to make loans,
extend credit or make other financial accommodations, and to continue to keep
such credit and other financial accommodations available to the Borrowers, each
Guarantor hereby agrees with and for the benefit of the Lenders as follows:
     1. Defined Terms. As used in this Guaranty, terms defined in the first
paragraph of this Guaranty and in the recital paragraphs are used herein as
defined therein, and the following terms shall have the following meanings:

1



--------------------------------------------------------------------------------



 



          “Cumulative Guarantors” shall mean the Guarantors and all other future
guarantors of the Guaranteed Obligations.
          “Guaranteed Obligations” shall mean all indebtedness, obligations and
liabilities of any kind of each of the Borrowers to any of the Lenders or the
Administrative Agent in connection with or pursuant to the Agreements, including
without limitation, all principal, interest (including but without limitation
interest which, but for the filing of a bankruptcy petition, would have accrued
on the principal amount of the Guaranteed Obligations), reimbursement
obligations, indemnity obligations, charges, fees and costs and expenses,
including without limitation reasonable fees and expenses of counsel, in each
case whether now existing or hereafter arising, direct or indirect, absolute or
contingent, joint and/or several, secured or unsecured, arising by operation of
law or otherwise.
All other capitalized terms used but not defined herein shall have the meanings
ascribed thereto in the Credit Agreement.
     2. Guarantee. (a) Each Guarantor hereby guarantees to the Lenders and the
Administrative Agent, irrevocably, absolutely and unconditionally, as primary
obligor and not as surety only, the prompt and complete payment of the
Guaranteed Obligations. Notwithstanding the foregoing or anything else herein to
the contrary, any Guarantor that is a Foreign Subsidiary shall guarantee only
the Guaranteed Obligations consisting of Obligations of Foreign Subsidiary
Borrowers organized in the jurisdiction in which such Guarantor is organized.
          (b) All payments to be made under this Guaranty (except pursuant to
paragraph (c) below) shall be made to the Administrative Agent, for the benefit
of itself and the Lenders, and applied first to all costs and expenses of and
other Guaranteed Obligations owing to, the Administrative Agent, the Swing
Lender and the Issuer and then to each Lender pro rata in accordance with the
unpaid amount of Guaranteed Obligations held by each Lender at the time of such
payment, provided that any amount owing to any Defaulting Lender shall be
subject to the provisions of Section 2.17(e) of the Credit Agreement as if such
amount were payable under the Credit Agreement.
          (c) The Guarantors agree to make prompt payment, on demand, of any and
all reasonable costs and expenses incurred by the Administrative Agent or any
Lender in connection with enforcing the obligations of any of the Guarantors
hereunder, including without limitation the reasonable fees and disbursements of
counsel.
     3. Consents to Renewals, Modifications and other Actions and Events. This
Guaranty and all of the obligations of the Guarantors hereunder shall remain in
full force and effect without regard to and shall not be released, affected or
impaired by: (a) any amendment, assignment, transfer, modification of or
addition or supplement to the Guaranteed Obligations or any Agreement; (b) any
extension, indulgence, increase in the Guaranteed Obligations or other action or
inaction in respect of any of the Agreements or otherwise with respect to the
Guaranteed Obligations, or any acceptance of security for, or other guaranties
of, any of the Guaranteed Obligations or Agreements, or any surrender, release,
exchange, impairment or alteration of any such security or guaranties including
without limitation the failing to perfect a security interest in any such
security or abstaining from taking advantage of or realizing upon any other
guaranties or upon any security interest in any such security; (c) any default
by any Borrower under, or any lack of due execution, invalidity or
unenforceability of, or any irregularity or other defect in, any of the
Agreements; (d) any waiver by any Lender or the Administrative Agent or any
other person of any required performance or otherwise of any condition precedent
or waiver of any requirement imposed by any of the Agreements, any other
guaranties or otherwise with respect to the Guaranteed Obligations; (e) any
exercise or non-exercise of any right, remedy, power or privilege in respect of
this Guaranty, any other guaranty or any of the Agreements; (f) any sale,

2



--------------------------------------------------------------------------------



 



lease, transfer or other disposition of the assets of any Borrower or any
consolidation or merger of any Borrower with or into any other person,
corporation, or entity, or any transfer or other disposition of any shares of
Capital Stock of any Borrower; (g) any bankruptcy, insolvency, reorganization or
similar proceedings involving or affecting any Borrower or any other guarantor
of the Guaranteed Obligations; (h) the release or discharge of any Borrower or
Guarantor from the performance or observance of any agreement, covenant, term or
condition under any of the Guaranteed Obligations or contained in any of the
Agreements, of any Cumulative Guarantor or of this Guaranty, by operation of law
or otherwise (other than an express written release executed by the
Administrative Agent of any Guarantor from this Guaranty); or (i) any other
cause whether similar or dissimilar to the foregoing which, in the absence of
this provision, would release (other than an express written release executed by
the Administrative Agent of any Guarantor from this Guaranty), affect or impair
the obligations, covenants, agreements and duties of any Guarantor hereunder,
including without limitation any act or omission by any Lender or the
Administrative Agent or any other any person which increases the scope of any
Guarantor’s risk; and in each case described in this paragraph whether or not
any Guarantor shall have notice or knowledge of any of the foregoing, each of
which is specifically waived by each Guarantor. Each Guarantor warrants to the
Lenders and the Administrative Agent that it has adequate means to obtain from
each Borrower on a continuing basis information concerning the financial
condition and other matters with respect to each Borrower and that it is not
relying on any Lender or the Administrative Agent to provide such information
either now or in the future.
     4. Waivers, Etc. Each Guarantor unconditionally waives: (a) notice of any
of the matters referred to in Paragraph 3 above; (b) all notices which may be
required by statute, rule of law or otherwise to preserve any rights of any
Lender or the Administrative Agent, including, without limitation, notice to the
Guarantors of default, presentment to and demand of payment or performance from
any Borrower and protest for non-payment or dishonor; (c) any right to the
exercise by any Lender or the Administrative Agent of any right, remedy, power
or privilege in connection with any of the Agreements; (d) any requirement of
diligence or marshaling on the part of any Lender or the Administrative Agent;
(e) any requirement that any Lender or the Administrative Agent, in the event of
any default by any Borrower, first make demand upon or seek to enforce remedies
against, any Borrower or any other Cumulative Guarantor before demanding payment
under or seeking to enforce this Guaranty; (f) any right to notice of the
disposition of any security which any Lender or the Administrative Agent may
hold from any Borrower or otherwise and any right to object to the commercial
reasonableness of the disposition of any such security; and (g) all errors and
omissions in connection with any Lender’s or the Administrative Agent’s
administration of any of the Guaranteed Obligations, any of the Agreements or
any other Cumulative Guarantor, or any other act or omission of any Lender or
the Administrative Agent which changes the scope of such Guarantor’s risk. The
obligations of each Guarantor hereunder shall be complete and binding forthwith
upon the execution of this Guaranty by it and subject to no condition
whatsoever, precedent or otherwise, and notice of acceptance hereof or action in
reliance hereon shall not be required.
     5. Nature of Guaranty; Payments. This Guaranty is an absolute,
unconditional, irrevocable and continuing guaranty of payment and not a guaranty
of collection, and is wholly independent of and in addition to other rights and
remedies of any Lender or the Administrative Agent with respect to any Borrower,
any collateral, any Cumulative Guarantor or otherwise, and it is not contingent
upon the pursuit by any Lender or the Administrative Agent of any such rights
and remedies, such pursuit being hereby waived by each Guarantor. The
obligations of each Guarantor hereunder shall be continuing and shall continue
(regardless of any statute of limitations otherwise applicable) and cover and
include all the Guaranteed Obligations of each Borrower accruing or in the
process of accruing to the Lenders or the Administrative Agent before the
Administrative Agent delivers to the Guarantors a release of this Guaranty,
which is in writing, refers specifically to this Guaranty (or is a general
release given in connection with termination of the Credit Agreement and payment
in full thereof), and is signed by a President, a Senior Vice President, or a
Vice President of the Administrative Agent. Nothing shall discharge or satisfy
the liability of any Guarantor

3



--------------------------------------------------------------------------------



 



hereunder except such a release or the full and irrevocable payment and
performance of all of the Guaranteed Obligations and the expiration or
termination of all the Agreements. All payments to be made by the Guarantors
hereunder shall be made without set-offs or counterclaim, and each Guarantor
hereby waives the assertion of any such set-offs or counterclaims in any
proceeding to enforce its obligations hereunder. All payments to be made by each
Guarantor hereunder shall be governed by the provisions of Section 3.6 of the
Credit Agreement as if payments by a Borrower thereunder. Each Guarantor agrees
that, if at any time all or any part of any payment previously applied by any
Lender or the Administrative Agent to any of the Guaranteed Obligations must be
returned by such Lender or the Administrative Agent for any reason, whether by
court order, administrative order, or settlement and whether as a “voidable
preference”, “fraudulent conveyance” or otherwise, each Guarantor remains liable
for the full amount returned as if such amount had never been received by such
Lender or the Administrative Agent, notwithstanding any termination of this
Guaranty or any cancellation of any of the Agreements and the Guaranteed
Obligations and all obligations of each Guarantor hereunder shall be reinstated
in such case.
     6. Evidence of Guaranteed Obligations. Each Lender’s and the Administrative
Agent’s books and records showing the Guaranteed Obligations shall be admissible
in any action or proceeding, shall be binding upon each Guarantor for the
purpose of establishing the Guaranteed Obligations due from the Borrowers and
shall constitute prima facie proof, absent manifest error, of the Guaranteed
Obligations of the Borrowers to such Lender or the Administrative Agent, as well
as the obligations of each Guarantor to such Lender or the Administrative Agent.
     7. Subordination, Subrogation, Contribution, Etc. Each Guarantor agrees
that all present and future indebtedness, obligations and liabilities of the
Borrowers to such Guarantor shall be fully subordinate and junior in right and
priority of payment to any indebtedness of the Borrowers to the Lenders, and no
Guarantor shall have any right of subrogation, contribution (including but
without limitation the contribution and subrogation rights granted below),
reimbursement or indemnity whatsoever nor any right of recourse to security for
the debts and obligations of the Borrowers unless and until all Guaranteed
Obligations shall have been paid in full, such payment is not subject to any
possibility of revocation or rescission and all Agreements have expired or been
terminated. Subject to the preceding sentence, if any Guarantor makes a payment
in respect of the Guaranteed Obligations it shall be subrogated to the rights of
the payee against the Borrowers with respect to such payment and shall have the
rights of contribution set forth below against all other Cumulative Guarantors
and each Guarantor agrees that all other Cumulative Guarantors shall have the
rights of contribution against it set forth below. If any Guarantor makes a
payment in respect of the Guaranteed Obligations that is smaller in proportion
to its Payment Share (as hereinafter defined) than such payments made by the
other Cumulative Guarantors are in proportion to the amounts of their respective
Payment Shares, such Guarantor shall, when permitted by the first sentence of
this Section 7, pay to the other Guarantors an amount such that the net payments
made by the Cumulative Guarantors in respect of the Guaranteed Obligations shall
be shared among the Cumulative Guarantors pro rata in proportion to their
respective Payment Shares. If any Guarantor receives any payment by way of
subrogation that is greater in proportion to the amount of its Payment Share
than the payments received by the other Cumulative Guarantors are in proportion
to the amounts of their respective Payment Shares, such Guarantor shall, when
permitted by the first sentence of this Section 7, pay to the other Cumulative
Guarantors an amount such that the subrogation payments received by the
Guarantors shall be shared among the Cumulative Guarantors pro rata in
proportion to their respective Payment Shares.
     For purposes of this Guaranty, the “Payment Share” of any Cumulative
Guarantor shall be the sum of (a) the aggregate proceeds of the Guaranteed
Obligations received by such Guarantor (and, if received subject to a repayment
obligation, remaining unpaid on the Determination Date, as hereinafter defined),
plus (b) the product of (i) the aggregate Guaranteed Obligations remaining
unpaid on the date such Guaranteed Obligations become due and payable in full,
whether by stated maturity, acceleration or otherwise (the

4



--------------------------------------------------------------------------------



 



“Determination Date”) reduced by the amount of such Guaranteed Obligations
attributed to all of the Cumulative Guarantors pursuant to clause (a) above,
times (ii) a fraction, the numerator of which is such Guarantor’s net worth on
the effective date of this Guaranty (determined as of the end of the immediately
preceding fiscal reporting period of the Guarantor), and the denominator of
which is the aggregate net worth of all of the Cumulative Guarantors, determined
for each Cumulative Guarantor on the respective effective date of the guaranty
signed by such Cumulative Guarantor.
     8. Assignment. Each Lender’s and the Administrative Agent’s successors and
assigns (if pursuant to an assignment complying with Section 13.1 of the Credit
Agreement) shall have the right to rely upon and enforce this Guaranty.
     9. Joint and Several Obligations. The obligations of the Guarantors
hereunder and all other Cumulative Guarantors shall be joint and several and
each Guarantor shall be liable for all of the Guaranteed Obligations to the
extent provided herein regardless of any other Cumulative Guarantors, and each
Lender and the Administrative Agent shall have the right, in its sole discretion
to pursue its remedies against any Guarantor without the need to pursue its
remedies against any other Cumulative Guarantor, whether now or hereafter in
existence, or against any one or more Cumulative Guarantors separately or
against any two or more jointly, or against some separately and some jointly.
     10. Representations and Warranties. Each Guarantor hereby represents and
warrants to the Lenders and the Administrative Agent that:
          (a) the execution, delivery and performance by the Guarantor of this
Guaranty are within its corporate powers, have been duly authorized by all
necessary corporate action, require no action by or in respect of, or filing
with, any governmental body, agency or official, and do not contravene or
constitute a default under, any provision of applicable law or regulation or of
the articles of incorporation or other charter documents or bylaws of such
Guarantor, or of any agreement, judgment, injunction, order, decree or other
instrument binding upon such Guarantor, or result in the creation or imposition
of any lien, security interest or other charge or encumbrance on any asset of
such Guarantor;
          (b) this Guaranty constitutes a legal, valid and binding agreement of
each Guarantor, enforceable against the Guarantor in accordance with its terms;
          (c) as of the date hereof, each of the following is true and correct
for each Guarantor, after giving effect to Section 7: (i) the fair saleable
value and the fair valuation of such Guarantor’s property is greater than the
total amount of its liabilities (including contingent liabilities) and greater
than the amount that would be required to pay its probable aggregate liability
on its existing debts as they become absolute and matured, (ii) each Guarantor’s
capital is not unreasonably small in relation to its current and/or contemplated
business or other undertaken transactions, and (iii) each Guarantor does not
intend to incur, or believe that it will incur, debt beyond its ability to pay
such debts as they become due; and
          (d) the Borrowers, the Guarantors and the other affiliates of the
Borrowers are engaged as an integrated group in related businesses; that the
integrated operation requires financing on such a basis that credit supplied to
the Borrowers can be made available from time to time to various subsidiaries of
the Borrowers, as required for the continued successful operation of the
integrated group as a whole; and that each Guarantor has requested the Lenders
to continue to lend and to make credit available to the Borrowers for the
purpose of financing the integrated operations of the Borrowers and its
subsidiaries, including each Guarantor, with each Guarantor expecting to derive
benefit, direct or indirectly, from the loans and other credit extended by the
Lenders to the Borrowers, both in such Guarantor’s separate capacity and as a
member of the integrated group, inasmuch as the successful operation and
condition of each Guarantor is dependent upon the continued

5



--------------------------------------------------------------------------------



 



successful performance of the functions of the integrated group as a whole. Each
of the Guarantors hereby determines and agrees that the execution, delivery and
performance of this Guaranty are necessary and convenient to the conduct,
promotion or attainment of the business of such Guarantor and in furtherance of
the corporate purposes of such Guarantor.
     11. Binding on Successors and Assigns. This Guaranty shall be the valid,
binding and enforceable obligation of the Guarantors and their successors and
assigns.
     12. Indemnity. As a separate, additional and continuing obligation, each
Guarantor unconditionally and irrevocably undertakes and agrees with each Lender
and the Administrative Agent that, should the Guaranteed Obligations not be
recoverable from any Guarantor as guarantor under this Guaranty for any reason
whatsoever (including, without limitation, by reason of any provision of any of
the Guaranteed Obligations or the Agreements being or becoming void,
unenforceable, or otherwise invalid under any applicable law) then,
notwithstanding any knowledge thereof by any Lender or the Administrative Agent
at any time, each Guarantor as original and independent obligor, upon demand by
the Administrative Agent, will make payment to the Lenders and the
Administrative Agent of the Guaranteed Obligations by way of a full indemnity.
     13. Cumulative Rights and Remedies, Etc. The obligations of each Guarantor
under this Guaranty are continuing obligations and a new cause of action shall
arise in respect of each default hereunder. No course of dealing on the part of
any Lender or the Administrative Agent, nor any delay or failure on the part of
any Lender or the Administrative Agent in exercising any right, power or
privilege hereunder, shall operate as a waiver of such right, power, or
privilege or otherwise prejudice the Lenders’ or the Administrative Agent’s
rights and remedies hereunder; nor shall any single or partial exercise thereof
preclude any further exercise thereof or the exercise of any other right, power
or privilege. No right or remedy conferred upon or reserved to any Lender or the
Administrative Agent under this Guaranty is intended to be exclusive of any
other right or remedy, and every right and remedy shall be cumulative and in
addition to every other right or remedy given hereunder or now or hereafter
existing under any applicable law. Every right and remedy given by this Guaranty
or by applicable law to the Lenders and the Administrative Agent may be
exercised from time to time and as often as may be deemed expedient by any
Lender or the Administrative Agent.
     14. Severability. If any one or more provisions of this Guaranty should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected, impaired, prejudiced or disturbed thereby, and any provision
hereunder found partially unenforceable shall be interpreted to be enforceable
to the fullest extent possible. If at any time all or any portion of the
obligation of any Guarantor under this Guaranty would otherwise be determined by
a court of competent jurisdiction to be invalid, unenforceable or avoidable
under Section 548 of the federal Bankruptcy Code or under any fraudulent
conveyance or transfer laws or similar applicable law of any jurisdiction, then
notwithstanding any other provisions of this Guaranty to the contrary such
obligation or portion thereof of such Guarantor under this Guaranty shall be
limited to the greatest of (i) the value of any quantified economic benefits
accruing to such Guarantor as a result of this Guaranty, (ii) an amount equal to
95% of the excess on the date the relevant Guaranteed Obligations were incurred
of the present fair saleable value of the assets of such Guarantor over the
amount of all liabilities of such Guarantor, contingent or otherwise, and (iii)
the maximum amount of which this Guaranty is determined to be enforceable.
     15. Merger; Amendments; Headings. This Guaranty is intended as a final
expression of the subject matter hereof and is also intended as a complete and
exclusive statement of the terms hereof. Each Guarantor’s liability hereunder is
independent of and in addition to its liability under any other guaranty
previously of subsequently executed. No course of dealing, course of performance
or trade usage, and no parole evidence of any nature, shall be used to
supplement or modify any terms hereof, nor are there any

6



--------------------------------------------------------------------------------



 



conditions to the full effectiveness of this Guaranty. None of the terms and
provisions of this Guaranty may be waived, altered, modified or amended in any
way except by an instrument in writing executed by duly authorized officers of
the Administrative Agent and the Guarantors. The headings of the various
paragraphs hereof are for the convenience of reference only and shall in no way
modify any of the terms hereof.
     16. CHOICE OF LAW. THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK.
     17. WAIVER OF JURY TRIAL. EACH GUARANTOR, AND THE ADMINISTRATIVE AGENT AND
EACH LENDER IN ACCEPTING THIS GUARANTY, HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS GUARANTY OR THE RELATIONSHIP ESTABLISHED HEREUNDER.
     18. Submission To Jurisdiction; Waivers. (a) Each Guarantor hereby
irrevocably and unconditionally:
     (i) submits for itself and its property in any legal action or proceeding
relating to this Guaranty, or for recognition and enforcement of any judgment in
respect hereof, to the non-exclusive general jurisdiction of any United States
federal or New York state court sitting in New York, New York and appellate
courts from any thereof;
     (ii) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
     (iii) agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Guarantor at the
address specified in Section 19, or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
     (iv) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction where such Guarantor is domiciled; and
     (v) waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
subsection any special, exemplary, punitive or consequential damages.
     19. Notices. Any notice, demand, consent or request given or made to each
Guarantor by any Lender or the Administrative Agent shall be deemed to have been
duly given or made if sent in accordance with the provisions set forth in
Section 14.1 of the Credit Agreement, to such Guarantor to the address,
facsimile number or email address set forth below the name of such Guarantor on
the signature page hereof, or at such other address, facsimile number or email
address as such Guarantor may hereafter specify to the Administrative Agent in
writing.
[Signature to Follow]

7



--------------------------------------------------------------------------------



 



     EXECUTED and effective as of the day and year first above written.

            DIEBOLD SST HOLDING COMPANY, INC.
DIEBOLD HOLDING COMPANY, INC.
DIEBOLD GLOBAL FINANCE CORPORATION
DIEBOLD LATIN AMERICA HOLDING COMPANY, LLC
DIEBOLD SOUTHEAST MANUFACTURING, INC.
DIEBOLD MIDWEST MANUFACTURING, INC.
      By:           Print Name:           Their:       

c/o Diebold, Incorporated
5995 Mayfair Road
North Canton, Ohio 44720-1507

8



--------------------------------------------------------------------------------



 



EXHIBIT F
JOINDER AGREEMENT
          THIS JOINDER AGREEMENT, dated as of                     , ___, is
entered into by                                          (the “New Subsidiary
Borrower”) pursuant to the Credit Agreement dated as of October ___, 2009 (as
amended or modified from time to time, the “Credit Agreement”), among Diebold,
Incorporated (the “Company”), the Subsidiary Borrowers party thereto, the
Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
WITNESSETH:
          WHEREAS, the parties to this Joinder Agreement wish to designate the
New Subsidiary Borrower as a Subsidiary Borrower under the Credit Agreement in
the manner hereinafter set forth; and
          WHEREAS, this Joinder Agreement is entered into pursuant to the Credit
Agreement;
          NOW, THEREFORE, in consideration of the premises, the parties hereto
hereby agree as follows:
          1. The New Subsidiary Borrower hereby acknowledges that it has
received and reviewed a copy of the Credit Agreement and the other Loan
Documents and unconditionally agrees to: (a) join the Credit Agreement and the
other Loan Documents as a Subsidiary Borrower, (b) be bound by, and hereby
ratifies and confirms, all covenants, agreements, consents, submissions,
appointments, acknowledgments and other terms and provisions attributable to a
Subsidiary Borrower in the Credit Agreement and the other Loan Documents; and
(c) perform all obligations required of it as a Subsidiary Borrower by the
Credit Agreement and the other Loan Documents.
          2. The New Subsidiary Borrower hereby represents and warrants that the
representations and warranties with respect to it contained in, or made or
deemed made by it in, the Credit Agreement and any other Loan Document are true
and correct on the date hereof except to the extent any such representation or
warranty relates solely to an earlier date, in which case such representation or
warranty shall have been true and correct on and as of such earlier date.
          3. The address and jurisdiction of formation of the New Subsidiary
Borrower is set forth in Schedule A to this Joinder Agreement.
          4. The Company agrees that its guarantee contained in Article IX of
the Credit Agreement shall remain in full force and effect after giving effect
to this Joinder Agreement, including without limitation after including the New
Subsidiary Borrower as a Subsidiary Borrower under the Credit Agreement.
          5. This Joinder Agreement shall be construed in accordance with the
internal laws of the State of New York, but giving effect to federal laws
applicable to national banks.
          6. Capitalized terms used but not defined herein shall have the
meanings ascribed thereto in the Credit Agreement.

1



--------------------------------------------------------------------------------



 



          7. This Joinder Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement.
          IN WITNESS WHEREOF, each of the undersigned has caused this Joinder
Agreement to be duly executed and delivered as of the day and year set forth
above.

                , 
 
as a Subsidiary Borrower                     By:             Name:          
Title:           DIEBOLD, INCORPORATED
      By:           Name:           Title:        

          Accepted and Acknowledged:

JPMORGAN CHASE, N.A.,
as Administrative Agent
      By:             Name:           Title:        

2



--------------------------------------------------------------------------------



 



         

Schedule A
New Subsidiary Borrower address:
New Subsidiary Borrower jurisdiction of formation:

3



--------------------------------------------------------------------------------



 



EXHIBIT G
MANDATORY COSTS

1.   The Mandatory Cost is an addition to the interest rate to compensate
Lenders for the cost of compliance with (a) the requirements of the Bank of
England and/or the Financial Services Authority (or, in either case, any other
authority which replaces all or any of its functions) or (b) the requirements of
the European Central Bank.   2.   On the first day of each Interest Period (or
as soon as possible thereafter) the Administrative Agent shall calculate, as a
percentage rate, a rate (the “Additional Cost Rate”) for each Lender, in
accordance with the paragraphs set out below. The Mandatory Cost will be
calculated by the Administrative Agent as a weighted average of the Lenders’
Additional Cost Rates (weighted in proportion to the percentage participation of
each Lender in the relevant Loan) and will be expressed as a percentage rate per
annum.   3.   The Additional Cost Rate for any Lender lending from a Facility
Office in a Participating Member State will be the percentage notified by that
Lender to the Administrative Agent. This percentage will be certified by that
Lender in its notice to the Administrative Agent to be its reasonable
determination of the cost (expressed as a percentage of that Lender’s
participation in all Loans made from that Facility Office) of complying with the
minimum reserve requirements of the European Central Bank in respect of loans
made from that Facility Office.   4.   The Additional Cost Rate for any Lender
lending from a Facility Office in the United Kingdom will be calculated by the
Administrative Agent as follows:

  (a)   in relation to a sterling Loan:        
(GRAPHIC) [l37824l3782402.gif]

per cent. per annum     (b)   in relation to a Loan in any currency other than
sterling:        
(GRAPHIC) [l37824l3782403.gif]

per cent. per annum.

        Where:

  A    is the percentage of Eligible Liabilities (assuming these to be in excess
of any stated minimum) which that Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.     B    is the percentage rate of interest
(excluding the Applicable Margin and the Mandatory Cost and, if the Loan is an
Unpaid Sum, the additional rate of interest specified in Section 2.9 of the
Credit Agreement) payable for the relevant Interest Period on the Loan.     C   
is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.

1



--------------------------------------------------------------------------------



 



  D    is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.     E    is designed
to compensate Lenders for amounts payable under the Fees Rules and is calculated
by the Administrative Agent as being the average of the most recent rates of
charge supplied by the Reference Banks to the Administrative Agent pursuant to
paragraph 7 below and expressed in pounds per £1,000,000.

5.   For the purposes of this Exhibit G:

(a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England.
(b) “Facility Office” means the office or offices notified by a Lender to the
Administrative Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five Business Days’ written notice) as the
office or offices through which it will perform its obligations under this
Agreement.
(c) “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits.
(d) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate).
(e) “Participating Member State” means any member state of the European Union
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.
(f) “Reference Banks” means, in relation to Mandatory Cost, the principal London
offices of JPMorgan Chase Bank, N.A.
(g) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.
(h) “Unpaid Sum” means any sum due and payable but unpaid by any Borrower under
the Loan Documents.

6.   In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.  
7.   If requested by the Administrative Agent, each Reference Bank shall, as
soon as practicable after publication by the Financial Services Authority,
supply to the Administrative Agent, the rate of charge payable by that Reference
Bank to the Financial Services Authority pursuant to the Fees Rules in respect
of the relevant financial year of the Financial Services Authority (calculated
for this purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that

2



--------------------------------------------------------------------------------



 



    Reference Bank for that financial year) and expressed in pounds per
£1,000,000 of the Tariff Base of that Reference Bank.

8.   Each Lender shall supply any information required by the Administrative
Agent for the purpose of calculating its Additional Cost Rate. In particular,
but without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

  (a)   the jurisdiction of its Facility Office; and     (b)   any other
information that the Administrative Agent may reasonably require for such
purpose.

    Each Lender shall promptly notify the Administrative Agent of any change to
the information provided by it pursuant to this paragraph.

9.   The percentages of each Lender for the purpose of A and C above and the
rates of charge of each Reference Bank for the purpose of E above shall be
determined by the Administrative Agent based upon the information supplied to it
pursuant to paragraphs 7 and 8 above and on the assumption that, unless a Lender
notifies the Administrative Agent to the contrary, each Lender’s obligations in
relation to cash ratio deposits and Special Deposits are the same as those of a
typical bank from its jurisdiction of incorporation with a Facility Office in
the same jurisdiction as its Facility Office.   10.   The Administrative Agent
shall have no liability to any person if such determination results in an
Additional Cost Rate which over or under compensates any Lender and shall be
entitled to assume that the information provided by any Lender or Reference Bank
pursuant to paragraphs 3, 7 and 8 above is true and correct in all respects.  
11.   The Administrative Agent shall distribute the additional amounts received
as a result of the Mandatory Cost to the Lenders on the basis of the Additional
Cost Rate for each Lender based on the information provided by each Lender and
each Reference Bank pursuant to paragraphs 3, 7 and 8 above.   12.   Any
determination by the Administrative Agent pursuant to this Exhibit G in relation
to a formula, the Mandatory Cost, an Additional Cost Rate or any amount payable
to a Lender shall, in the absence of manifest error, be conclusive and binding
on all Parties.   13.   The Administrative Agent may from time to time, after
consultation with the Company and the Lenders, determine and notify to all
Parties any amendments which are required to be made to this Exhibit G in order
to comply with any change in law, regulation or any requirements from time to
time imposed by the Bank of England, the Financial Services Authority or the
European Central Bank (or, in any case, any other authority which replaces all
or any of its functions) and any such determination shall, in the absence of
manifest error, be conclusive and binding on all Parties.

3



--------------------------------------------------------------------------------



 



EXHIBIT H
REVOLVING CREDIT NOTE

                                                               , 2009 

                                              (“Borrower”), unconditionally
promises to pay to the order of                                         
(“Lender”) on or before the Facility Termination Date (as defined in the Credit
Agreement hereinafter referred to) for the account of its applicable Lending
Installation the principal sum of                                         
(                    ) or the aggregate unpaid principal amount of all Revolving
Credit Loans made by the Lender to the Borrower pursuant to the Credit
Agreement, whichever is less, in immediately available funds at the Lending
Installation of the Administrative Agent designated by the Administrative Agent
for the Borrower, together with interest on the unpaid principal amount thereof
at the rates and on the dates set forth in the Credit Agreement.
     The Lender shall, and is hereby authorized to, record in accordance with
its usual practice, the date and amount of each Revolving Credit Loan, the date
and amount of each principal payment and the date to which payment of this Note
has been extended, provided, however, that failure to do so shall not affect the
Borrower’s obligation to pay amounts due hereunder.
     The Borrower expressly waives any presentments, demand, protest or notice
in connection with this Revolving Credit Note now, or hereafter, required by
applicable law.
     This Revolving Credit Note is one of the Revolving Credit Notes issued
pursuant to the provisions of the Credit Agreement dated as of October ___, 2009
among Diebold, Incorporated, the Subsidiary Borrowers party thereto, the Lenders
party thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent, as it may
be amended, restated or otherwise modified from time to time (the “Credit
Agreement”), to which reference is hereby made for a statement of the terms and
conditions under which this Revolving Credit Note may be prepaid or its maturity
date extended or accelerated.
     THIS REVOLVING CREDIT NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.
.
 
By:

Title:


1



--------------------------------------------------------------------------------



 



EXHIBIT I
(Provided separately)

 



--------------------------------------------------------------------------------



 



EXHIBIT J
Money Transfer Instructions
As supplied by the Company to the Administrative Agent prior to closing
Wiring Instructions can be changed only with the written consent of two
Authorized Officers

1



--------------------------------------------------------------------------------



 



EXHIBIT K
COMPLIANCE CERTIFICATE

To:    The Administrative Agent and Lenders parties to the Credit Agreement
Described Below

     This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of October ___, 2009 (as amended, modified, renewed or
extended from time to time, the “Agreement”) among DIEBOLD, INCORPORATED (the
“Company”), certain Subsidiary Borrowers, the lenders party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent. Unless otherwise defined herein,
capitalized terms used in this Certificate have the meanings ascribed thereto in
the Agreement.
     THE UNDERSIGNED HEREBY CERTIFIES THAT:
     1. I am the duly elected                     , 1of the Company;
     2. I have reviewed the terms of the Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Company and its Subsidiaries during the accounting period
covered by the attached financial statements;
     3. The examinations described in paragraph 2 did not disclose, and I have
no knowledge of, the existence of any condition or event which constitutes a
Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements (the “Covered Period”) or as of the
date of this Certificate, except as set forth below; and
     4. Schedule I attached hereto sets forth financial data and computations
evidencing the Company’s compliance with Sections 6.17 and 6.18 of the Agreement
and calculations of the Applicable Margin, in each case as of the end of the
Covered Period, all of which data and computations are true, complete and
correct.
     Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Company has taken, is taking, or proposes to
take with respect to each such condition or event:
 
 
 
 
     The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ___ day of                     ,
___.
                                                          
 

1   Must be a Designated Financial Officer.

1



--------------------------------------------------------------------------------



 



SCHEDULE I TO COMPLIANCE CERTIFICATE
Compliance Calculations for Credit Agreement1
CALCULATION AS OF _____________________, ______

                      A.     Leverage Ratio (Section 6.17)          
 
    1.     Total Net Debt of the Company and its Subsidiaries  
$                                              
 
    2.     Net Worth   $                                              
 
    3.     Total Net Debt to Capitalization Ratio
(Ratio of Line A1 to Line A1+ Line A2)   _______________:1.00   (must be no
greater
than 0.50 to 1.00)   B.     Interest Coverage Ratio (Section 6.18)          
 
    1.     Consolidated net income of the Company and its Subsidiaries for past
four fiscal quarters determined in conformity with GAAP  
$                                              
 
    2.     Income taxes for past four fiscal quarters subtracted in calculating
Line B1   $                                              
 
    3.     Interest Expense for past four fiscal quarters
subtracted in calculating Line B1   $                                          
   
 
    4.     Any extraordinary and non-recurring losses and non-cash charges and
related tax effects in accordance with GAAP subtracted in calculating Line B1  
$                                              
 
    5.     To the extent included in determining Line B1, the income of any
Person (other than a Subsidiary of the Company) in which any Person other than
the Company or any of its Subsidiaries has a joint interest or a partnership
interest or other ownership interest, except to the extent of the amount of
dividends or other distributions actually paid to the Company or any of its
Subsidiaries by such Person during the past four fiscal quarters  
$                                            

 

1   All capitalized terms used herein have the meanings given such terms in the
Credit Agreement.

1



--------------------------------------------------------------------------------



 



                       
 
    6.     To the extent included in determining Line B1, the income of any
Person accrued prior to the date it becomes a Subsidiary of the Company or is
merged into or consolidated with the Company or any of its Subsidiaries or that
Person’s assets are acquired by the Company or any of its Subsidiaries  
$                                              
 
    7.     To the extent included in determining Line B1, gains from the sale,
exchange, transfer or other disposition of property or assets not in the
ordinary course of business of the Company and its Subsidiaries, and related tax
effects in accordance with GAAP   $                                            
 
 
    8.     To the extent included in determining Line B1, any other
extraordinary or non-recurring gains or other income not from the continuing
operations of the Company or its Subsidiaries, and related tax effects in
accordance with GAAP   $                                              
 
    9.     To the extent included in determining Line B1, the income of any
Subsidiary of the Company (other than Subsidiaries which are not material in the
aggregate as agreed upon between the Company and the Administrative Agent) to
the extent that the declaration or payment of dividends or similar distributions
by that Subsidiary of that income is not at the time permitted by operation of
the terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Subsidiary.  
$                                              
 
    10.     EBIT (sum of lines B1, B2, B3 and B4 minus B5, B6, B7, B8 and B9)  
$                                              
 
    11.     Interest Expense of the Company and its Subsidiaries  
$                                              
 
    12.     Ratio of Line B10 to Line B11  
                                        :1.00   (ratio of Line B10 to B11 must
not be less than 5.00 to 1.00)  

2